EXHIBIT 10.1

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

This agreement contains information that is subject to a confidential treatment
request.

 

 

AMENDED AND RESTATED MERCHANT SERVICES AGREEMENT

 

EFFECTIVE AS OF OCTOBER 1, 2010

 

AMONG

 

CITIBANK (SOUTH DAKOTA), N.A.,

 

ZALE DELAWARE, INC.,

 

And

 

ZALE PUERTO RICO, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

 

 

2

 

 

 

 

SECTION 1.1

Definitions

 

2

 

 

 

 

SECTION 1.2

Construction

 

12

 

 

 

 

ARTICLE II CLIENT RELATIONSHIP TEAM AND PROGRAM COMMITTEE

 

12

 

 

 

 

SECTION 2.1

General

 

12

 

 

 

 

SECTION 2.2

Client Relationship Team

 

12

 

 

 

 

SECTION 2.3

Operational Oversight; Meetings, Voting and Records

 

14

 

 

 

 

SECTION 2.4

Program Committee

 

15

 

 

 

 

SECTION 2.5

Dispute Resolution

 

16

 

 

 

 

ARTICLE III ISSUANCE OF ACCOUNTS AND ACCEPTANCE OF CARDS

 

16

 

 

 

 

SECTION 3.1

Maintenance of Accounts

 

16

 

 

 

 

SECTION 3.2

Procedures for Opening Accounts

 

16

 

 

 

 

SECTION 3.3

Honoring of Cards

 

19

 

 

 

 

SECTION 3.4

Acceptance of Cards by Bank

 

22

 

 

 

 

SECTION 3.5

Operating Regulations

 

23

 

 

 

 

SECTION 3.6

Completion of Sales Slips

 

23

 

 

 

 

SECTION 3.7

Authorization

 

24

 

 

 

 

SECTION 3.8

Settlement of Card Transactions

 

26

 

 

 

 

SECTION 3.9

Cardholder Credits and Payments

 

27

 

 

 

 

SECTION 3.10

Billing Inquiries, Cardholder Disputes

 

28

 

 

 

 

SECTION 3.11

Chargeback Rights and Procedures

 

29

 

 

 

 

SECTION 3.12

Representations and Warranties

 

30

 

 

 

 

SECTION 3.13

Reports; Audit Rights

 

33

 

i

--------------------------------------------------------------------------------


 

SECTION 3.14

Bank Performance

 

34

 

 

 

 

SECTION 3.15

[Intentionally Omitted]

 

35

 

 

 

 

SECTION 3.16

Insurance

 

35

 

 

 

 

SECTION 3.17

Zale Acquisitions; Unauthorized Goods and Services

 

36

 

 

 

 

SECTION 3.18

Purging Accounts

 

37

 

 

 

 

SECTION 3.19

Monthly Cardholder Statements—Inserts and Messages

 

37

 

 

 

 

SECTION 3.20

Access to Products and Services; Enhancements

 

39

 

 

 

 

SECTION 3.21

Programs

 

39

 

 

 

 

SECTION 3.22

Sales Tax Credits

 

43

 

 

 

 

SECTION 3.23

Zale Letter of Credit

 

44

 

 

 

 

SECTION 3.24

Warranty Reinsurance

 

45

 

 

 

 

SECTION 3.25

Insurance Recoveries

 

46

 

 

 

 

ARTICLE IV FEES AND CERTAIN OTHER PAYMENTS

 

46

 

 

 

 

SECTION 4.1

Fees and Certain Other Payments

 

46

 

 

 

 

ARTICLE V MISCELLANEOUS

 

47

 

 

 

 

SECTION 5.1

Indemnification

 

47

 

 

 

 

SECTION 5.2

Card Program Promotion; Advertising and Service Marks

 

50

 

 

 

 

SECTION 5.3

Books and Records

 

54

 

 

 

 

SECTION 5.4

Term and Termination

 

54

 

 

 

 

SECTION 5.5

Termination-related Obligations; Sunset Management

 

59

 

 

 

 

SECTION 5.6

Status of the Parties

 

60

 

 

 

 

SECTION 5.7

Force Majeure

 

61

 

 

 

 

SECTION 5.8

Confidentiality

 

61

 

 

 

 

SECTION 5.9

Access to Cardholder List

 

62

 

 

 

 

SECTION 5.10

Arbitration

 

63

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.11

Financial Information

 

64

 

 

 

 

SECTION 5.12

Assignability; Successors and Assigns

 

65

 

 

 

 

SECTION 5.13

Agreement Not to Sell, Securitization

 

65

 

 

 

 

SECTION 5.14

Cooperation

 

66

 

 

 

 

SECTION 5.15

Amendment

 

66

 

 

 

 

SECTION 5.16

Severability

 

66

 

 

 

 

SECTION 5.17

Entire Agreement

 

66

 

 

 

 

SECTION 5.18

Governing Law

 

66

 

 

 

 

SECTION 5.19

Applicable Law or Regulation

 

66

 

 

 

 

SECTION 5.20

Waivers

 

66

 

 

 

 

SECTION 5.21

WAIVER OF JURY TRIAL

 

66

 

 

 

 

SECTION 5.22

Notices

 

66

 

 

 

 

SECTION 5.23

No Third-Party Rights

 

67

 

 

 

 

SECTION 5.24

Captions

 

67

 

 

 

 

SECTION 5.25

Counterparts

 

68

 

 

 

 

SECTION 5.26

Consent to Jurisdiction

 

68

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1.1

-

Zale Marks

Schedule 3.11(a)

-

Chargeback

Schedule 3.13(a)(i)

-

Bank Reports

Schedule 3.13(a)(ii)

-

Zale Reports

Schedule 3.23(e)(1)

-

Presentation of Net Debt Tangible Leverage and Fixed Charge Coverage Ratio

Schedule 3.23(e)(2)

-

Form of Officer’s Certificate

Schedule 4.1(a)(1)

-

Initial Merchant Fees

Schedule 4.1(a)(2)

-

Merchant Fees

Schedule 4.1(a)(i)

-

Merchant Fee Adjustments Due to Prime Rate Changes

Schedule 5.2(e)(ii)

-

Marketing Fund

 

 

 

Exhibit A

-

Operating Regulations

Exhibit B

-

Performance Standards

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MERCHANT SERVICES AGREEMENT

 

This AMENDED AND RESTATED MERCHANT SERVICES AGREEMENT (“Agreement”) is effective
as of October 1, 2010 among CITIBANK (SOUTH DAKOTA), N.A., a national banking
association (“Bank”), ZALE DELAWARE, INC., a corporation organized and existing
under the laws of the State of Delaware (“Z Del”), and ZALE PUERTO RICO, INC., a
corporation organized and existing under the laws of Puerto Rico (“Zale Puerto
Rico”; Z Del and Zale Puerto Rico are hereinafter sometimes collectively
referred to as “Zale”).

 

W I T N E S S E T H:

 

WHEREAS, Zale is in the business of offering certain goods and services for sale
at retail stores, through catalogs, over the internet, and by other means and
desires to offer its consumers the convenience of using Bank-issued credit cards
branded with an appropriate Zale Mark in payment therefor;

 

WHEREAS, Zale entered into a Merchant Services Agreement dated as of July 10,
2000, as amended (the “Original Agreement”), with Hurley State Bank, a banking
corporation organized and existing under the laws of the State of South Dakota
(“Hurley”), which, at such time, was a wholly owned subsidiary of Associates
First Capital Corporation, a Delaware corporation (“AFCC”), and which was
subsequently merged (the “JNB Merger”) with Jewelers National Bank, a national
banking association (“JNB”);

 

WHEREAS, subsequent to entering into the Original Agreement and the JNB Merger,
AFCC was acquired by an Affiliate of Bank;

 

WHEREAS, Zale and Bank entered into a series of letter agreements and amendments
to the Original Agreement prior to the Effective Date;

 

WHEREAS, Zale and Bank hereby desire to enter into an agreement to amend and
restate the Original Agreement and any amendments thereto on the terms and
conditions set forth herein; it being understood that this Agreement constitutes
an amendment to the Original Agreement;

 

WHEREAS, in furtherance thereof, Zale and Bank have agreed that Bank shall, in
accordance with the terms and conditions set forth herein, (a) continue to issue
private label credit cards branded with appropriate Zale Marks to approved
customers to be used by such customers for the purchase of goods and services
offered by Zale in the ordinary course of business, and (b) continue to service
the accounts pursuant to which such cards are issued and that are established
from time to time pursuant to this Agreement, that were acquired by Hurley
through the JNB Merger or that were issued and established under the Original
Agreement; and

 

WHEREAS, it is Bank’s and Zale’s desire to mutually provide a credit card
program to optimally serve a broad spectrum of Zale customers.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Bank and Zale hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                 Definitions.  As used herein, the following terms
shall have the following respective meanings:

 

“60/40 Account” has the meaning given to such term in Section 3.21(b)(i) of this
Agreement.

 

“60/40 Program” has the meaning given to such term in Section 3.21(b)(i) of this
Agreement.

 

“60/40 Recourse Account” has the meaning given to such term in
Section 3.21(b)(ii) of this Agreement.

 

“60/40 Recourse Amount Due” has the meaning given to such term in
Section 3.21(b)(ii) of this Agreement.

 

“60/40 Reserve Account” has the meaning given to such term in Section 3.21(c) of
this Agreement.

 

“60/40 Reserve Amount” has the meaning given to such term in Section 3.21(c) of
this Agreement.

 

“Account” means a Card account, including any Card accounts issued and
established pursuant to the Original Agreement (including any account acquired
by Hurley pursuant to the JNB Merger) or this Agreement.  An Account may have
more than one Card issued to Cardholders with respect to such Account.

 

“Acquired Business” has the meaning given to such term in Section 3.17(a) of
this Agreement.

 

“Accountholder” means the Cardholder in whose name an Account is established and
who is responsible for payment of sums due under such Account.

 

“Add-on Sale” means a Card Sale other than an Initial Sale.

 

“AFCC” has the meaning given to such term in the Recitals.

 

“Affiliate” shall have the meaning assigned to such term in Rule 12b-2 of the
Securities Exchange Act of 1934.

 

“Annualized Net Charge-offs” has the meaning given to such term in
Section 3.21(b)(ii) of this Agreement.

 

“Applicable Law” means all federal, state and local laws (including common
laws), statutes, rules, decrees, regulations, regulatory guidance or bulletins,
regulatory

 

2

--------------------------------------------------------------------------------


 

examinations, orders, injunctions or judgments of any Governmental Authority,
including the Credit Card Accountability Responsibility and Disclosure Act of
2009, the Equal Credit Opportunity Act and the Consumer Credit Protection Act,
applicable to a Person, and all orders and decrees of arbitrators in proceedings
or actions in which the Person in question is a party.

 

“Applicable Law and Regular Revolve Merchant Fee Cap” has the meaning given to
such term in Section 5.4(b)(xii).

 

“Application” means Bank’s credit application, containing substantially the same
customer data fields as the form used by Bank as of the Effective Date, as the
same may be modified from time to time in accordance with this Agreement, which
must be completed by a consumer who wishes to open an Account and submitted to
Bank for review.

 

“Approved Sales Channels” means Stores, catalogs, advertisements and other
promotional materials, mail, telephone, Zale internet sites and any other manner
of sale approved by the Client Relationship Team.

 

“Arbitration Notice” has the meaning given to such term in Section 5.10 of this
Agreement.

 

“Authorization” means permission from Bank to make a Card Sale.

 

“Authorization Center” means a facility designated by Bank as a facility at
which Card Sales are authorized and Applications are decisioned.

 

“Authorized Goods and Services” means (a) jewelry, watches, china, porcelain,
ceramics, silver, crystal, gift items, and other items typically offered for
sale by jewelry and/or fine gift stores; (b) insurance products and services;
(c) gift cards, gift certificates, stored value cards and extended warranty
services with respect to any of the foregoing; and (d) other products and
services incidental or related to any of the foregoing offered by Zale in the
ordinary course of business, through Approved Sales Channels, whether in
existence as of the Effective Date or hereafter created.

 

“Bank Indemnified Persons” has the meaning given to such term in
Section 5.1(a) of this Agreement.

 

“Bank Information” has the meaning given to such term in Section 2.1(a) of this
Agreement.

 

“Bank Products and Services” means, as of the Effective Date, any secured or
unsecured consumer financial products and services of Bank or any Affiliate of
Bank or any third-party products offered by Bank or any of its Affiliates,
including, but not limited to, Identity Monitor and Watch Guard Registration
Services, but shall not include any credit insurance products of Bank, any
Affiliate of Bank or any third-party credit insurance products offered by Bank
or any of its Affiliates.

 

3

--------------------------------------------------------------------------------


 

“Bank’s Account Issuance Criteria” has the meaning given to such term in
Section 3.2(a) of this Agreement.

 

“Bank Second Look Proposal” has the meaning given to such term in
Section 3.2(a) of this Agreement.

 

“Basic Bill Me Later Product” has the meaning given to such term in
Section 3.3(d) of this Agreement.

 

“BBB” means Bailey Banks & Biddle, a former brand of Z Del.

 

“Big Ticket Recourse Account” has the meaning given to such term in
Section 3.21(a)(i) of this Agreement.

 

“Big Ticket Reserve Account” has the meaning given to such term in
Section 3.21(c) of this Agreement.

 

“Big Ticket Reserve Amount” has the meaning given to such term in
Section 3.21(c) of this Agreement.

 

“Big Ticket Recourse Program” has the meaning given to such term in
Section 3.21(a) of this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which federally insured depositary institutions in South Dakota are authorized
or obligated by Applicable Law to be closed.

 

“CFO” has the meaning given to such term in Section 2.5(b) of this Agreement.

 

“Call Determination Date” has the meaning given to such term in
Section 5.4(f) of this Agreement.

 

“Card” means a credit card (a) issued by JNB in respect of an Account acquired
by Hurley through the JNB Merger, (b) issued pursuant to the Original Agreement
or (c) issued by Bank, and in each case, evidencing an Account and on which
shall appear a Zale Mark designated by Zale or such other design or designs as
may be mutually acceptable to Zale and Bank.

 

“Card Program” means the credit card program established pursuant to this
Agreement, under which Accounts will be established and/or maintained and Cards
will be issued to Credit Applicants meeting Bank’s Account Issuance Criteria,
all upon the terms and conditions set forth herein.

 

“Card Sale” means the amount of any sale of Authorized Goods and Services, net
of any portion paid in cash or by other means, that Zale makes to a Cardholder
that is charged to an Account in accordance with the terms and conditions of
this Agreement, including Initial Sales and Add-on Sales.

 

4

--------------------------------------------------------------------------------


 

“Card Transactions” means Card Sales and Credits.

 

“Cardholder” means any consumer to whom a Card has been issued and/or any
consumer who has actual, implied or apparent authority to use a Card.

 

“Cardholder List” means information regarding Cardholders, including name,
postal address, email address, telephone number, date of birth, campaign
management information, demographic data and other similar information.

 

“Change of Control” means (a) the direct or indirect acquisition by any Person
or group of Persons of beneficial ownership of fifty percent (50%) or more of
the voting securities or other ownership interests of either Z Del or Zale
Puerto Rico or any direct or indirect parent company thereof; (b) any
transaction or series of transactions pursuant to which either Z Del or Zale
Puerto Rico or any direct or indirect parent company thereof consummates a
reorganization, merger, consolidation or similar transaction, with respect to
which all or substantially all of the Persons who were the respective beneficial
owners of the outstanding voting securities or other ownership interests of Z
Del, Zale Puerto Rico or any direct or indirect parent company thereof, as the
case may be, immediately prior to such transaction would not, following the
consummation of such transaction, beneficially own, directly or indirectly, more
than fifty percent (50%) of the then outstanding voting securities or other
ownership interests of the corporation resulting from such transaction; or
(c) the sale or other disposition of all or substantially all the assets or
properties of either Z Del or Zale Puerto Rico or any direct or indirect parent
company thereof in one transaction or a series of related transactions to a
Person or group of Persons (other than any such sale or other disposition which
is part of an internal corporate reorganization not involving any third party). 
Notwithstanding the foregoing, none of the following shall constitute a Change
of Control:  (i) in the case of clauses (a) and (b) above, any transaction in
which Zale Parent continues to own Z Del and Zale Puerto Rico and the
stockholders’ investment (or equivalent) of Zale Parent following the
transaction is not significantly less than the stockholders’ investment (or
equivalent) of Zale Parent prior to the transaction; (ii) in the case of clauses
(a) and (b) above, any transaction in which the stockholders’ investment (or
equivalent) of the purchaser of Z Del and Zale Puerto Rico or the successor to
Zale Parent, Z Del or Zale Puerto Rico, as the case may be, in any
reorganization, merger, consolidation or similar transaction is not
significantly less that the stockholders’ investment (or equivalent) of Zale
Parent, Z Del or Zale Puerto Rico, as the case may be, prior to the transaction;
and (iii) in the case of clause (c) above, any transaction in which the
purchaser purchases all or substantially all of the assets of Z Del and Zale
Puerto Rico and the stockholders’ investment (or equivalent) of the purchaser
following the transaction is not significantly less that the stockholders’
investment (or equivalent) of Zale Parent prior to the transaction.

 

“Chargeback” means the refusal of Bank to pay Zale for a Card Sale for the
reasons specifically set forth in Section 3.11 of this Agreement.

 

“Claim” means any action, claim, counter-claim, suit, litigation, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority.

 

5

--------------------------------------------------------------------------------

 


 

“Client Relationship Team” has the meaning given to such term in
Section 2.2(a) of this Agreement.

 

“Confidential Information” has the meaning given to such term in
Section 5.8(a) of this Agreement.

 

“Contingent Liabilities” has the meaning given to such term in
Section 3.23(c) of this Agreement.

 

“Courtesy Credit Limit Account” has the meaning given to such term in
Section 3.21(b)(ii) of this Agreement.

 

“Credit” means a non-cash refund issued by Zale to a Cardholder (including,
without limitation, pursuant to a return) on an Account of all or a portion of
the amount of a Card Sale.

 

“Credit Applicant” means a consumer who submits an Application to Bank.

 

“Credit Card Agreement” means, with respect to an Account, the agreement between
Bank and an Accountholder governing such Account, as such agreement may be
amended, modified or otherwise changed from time to time in accordance with the
provisions hereof.

 

“Credit Plan” means a plan pursuant to which an Accountholder agrees to repay
amounts due from such Accountholder to Bank under an Account.  A Credit Plan may
be a Regular Revolving Credit Plan or a Special Credit Plan.

 

“Credit Slip” means evidence of a Credit in electronic or paper form.

 

“Decrease Period” has the meaning given to such term in Section 5.4(b)(v) of
this Agreement.

 

“Designated Third Party” has the meaning given to such term in Section 5.4(f) of
this Agreement.

 

“Dispute” has the meaning given to such term in Section 2.4(a) of this
Agreement.

 

“Effective Date” means the date of this Agreement.

 

“Electronic Location” means a Zale location at which there is an Electronic
Terminal.

 

“Electronic Terminal” means an electronic terminal or computer capable of
communicating by means of an on-line or dial-up electronic link (whether routed
through Bank’s facilities or otherwise) with an Authorization Center to obtain
Authorizations and decisions with respect to Applications.

 

6

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 0.01%) equal to the weighted average of the rates on
overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day.

 

“Finlay” means Finlay Fine Jewelers Corporation.

 

“Fixed Charge Coverage Ratio” means, with respect to Zale, as of the end of any
fiscal quarter, a ratio calculated where the numerator is the sum of EBITDAR for
the immediately preceding four fiscal quarters and denominator is the sum of
(a) the Net Interest Expense (defined as Gross Interest Expense less Interest
Income) for the immediately preceding four fiscal quarters, and (b) the total
Rental Expense for the immediately preceding four fiscal quarters.  For the
purposes of this Agreement, EBITDAR means, for any period, the Net Sales for
such period minus the Cost of Goods Sold, minus Selling, General and
Administrative Expenses (such expenses do not include depreciation and
amortization expenses), plus Rental Expense, plus other reasonable and customary
non-cash items.  For purposes of this definition, the terms “Gross Interest
Expense”, “Interest Income”, “Rental Expense”, “Net Sales”, “Cost of Goods
Sold”, and “Selling, General and Administrative Expenses” mean the amount of
monies designated under such titles, or subsequent titles that refer to such
items, on Zale’s financial statements provided to Bank in accordance with
Section 3.23(e) of this Agreement.

 

“Furnishing Party” shall have the meaning given to such term in
Section 5.8(a) of this Agreement.

 

“Governmental Authority” means any federal, national, supranational, state,
provincial, municipal, local or other government, governmental, regulatory or
administrative authority, self-regulatory body (including any stock exchange),
agency or commission or any court, tribunal, or judicial or arbitral body of
competent jurisdiction.

 

“Hurley” has the meaning given to such term in the Recitals.

 

“Indemnified Party” means a Bank Indemnified Person or a Zale Indemnified
Person, as the case may be.

 

“Indemnifying Party” shall mean a party required to indemnify an Indemnified
Party as provided in Section 5.1 of this Agreement.

 

“Initial Sale” means the first Card Sale to a Cardholder occurring within
thirty (30) days following the date on which such Cardholder’s Application is
approved.

 

“Initial Term” shall have the meaning given to such term in Section 5.4(a) of
this Agreement.

 

“In-Store Payments” has the meaning given to such term in Section 3.9(b) of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Insurance Agreement” has the meaning given to such term in Section 3.16 of this
Agreement.

 

“Insurance Recoveries” has the meaning given to such term in Section 3.25(a) of
this Agreement.

 

“Letters of Credit” has the meaning given to such term in Section 3.23(c) of
this Agreement.

 

“JNB” has the meaning given to such term in the Recitals.

 

“JNB Merger” has the meaning given to such term in the Recitals.

 

“Letters of Credit” has the meaning given to such term in Section 3.23(b).

 

“Marketing Fund” has the meaning given to such term in Section 5.2(e) of this
Agreement.

 

“Material Adverse Effect” means, as of the applicable date of determination, any
event, circumstance, development, occurrence, change or effect that is or is
reasonably likely to be, individually or in the aggregate, materially adverse to
(a) the Card Program or (b) the ability of Zale to perform its obligations
contemplated by this Agreement.

 

“Material Change” means any change, event, condition or occurrence, other than
one required by Applicable Law, which could reasonably be expected to (a) cause
a material decrease in any or all of the following:  (i) the number of
Applications, (ii) the use of Cards by Cardholders or (iii) Card Sales; or
(b) have a material adverse effect on the Card Program; or (c) require material
changes to or otherwise materially affect Zale’s existing Store procedures,
operations, hardware (including without limitation Electronic Terminals) or
software.

 

“Merchant Fees” has the meaning given to such term in Section 4.1(a) of this
Agreement.

 

“Minimum Volume Amount” means Net Card Sales of $315,000,000.

 

“Net Card Sales” with respect to a given period, means (a) the total amount of
Card Sales (including without limitation Card Sales under any Second Look
Program provided by Bank to Zale) reported to Bank by Zale during such period in
accordance with the provisions hereof minus (b) the total amount of Credits
reported to Bank by Zale during such period in accordance with the provisions
hereof.

 

“Net Debt Tangible Leverage” means, with respect to Zale, as of the end of any
fiscal quarter, a ratio calculated with the numerator defined as (a) Total Debt
minus (b) Cash; and the denominator defined as (x) Total Shareholders’ Equity;
minus (y) Goodwill; minus (z) Other Intangible Assets.  For purposes of this
definition, the term “Total Debt” is defined as any funds borrowed with an
intent to repay by a specific date and represented by various forms of senior
and subordinated debt and debt-like

 

8

--------------------------------------------------------------------------------


 

instruments, including, but not limited to, loans, notes, mortgages and other
similar instruments.  “Cash”, “Total Shareholders’ Equity”, “Goodwill”, and
“Other Intangible Assets” mean the amount of monies designated under such
titles, or subsequent titles that refer to such items, on Zale’s financial
statements provided to Bank in accordance with Section 3.23(e) of this
Agreement.

 

“Non-Proposing Party” has the meaning given to such term in
Section 5.2(b)(ii) of this Agreement.

 

“Operating Regulations” means the operating procedures reasonably agreed to by
the Client Relationship Team on or prior to the Effective Date, which Operating
Regulations shall apply to the Card Program during the term hereof and shall
contain provisions dealing with, among others, those matters listed in Exhibit A
attached hereto, as the same may be modified from time to time in accordance
with the provisions of this Agreement, and which Operating Regulations, upon
their adoption by the Client Relationship Team, shall be deemed to be
incorporated herein by reference as fully as though set forth herein in their
entirety.

 

“Original Agreement” has the meaning given to such term in the Recitals.

 

“Performance Standards” means those standards set forth on Exhibit B hereto,
which are the standards which shall govern Bank’s performance of certain
obligations hereunder and which are incorporated into and hereby made a part of
this Agreement as fully as though set forth herein in their entirety.

 

“Permanent Letter of Credit” has the meaning given to such term in
Section 3.23(a) of this Agreement.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, joint stock company, trust, unincorporated
organization, association, corporation, institution, entity, party or government
(whether national, federal, state, county, city, municipal, or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

 

“Prime Rate” means the base rate on corporate loans at large United States money
center commercial banks, as such rate is reported under “Prime Rate” in The Wall
Street Journal on the first Business Day of each calendar month.

 

“Prime Rate Merchant Fee Cap” has the meaning given to such term in
Section 5.4(b)(xi).

 

“Published Rate” has the meaning given to such term in Section 2.2(a) of this
Agreement.

 

“Program Committee” means the Program Committee consisting of representatives of
both Bank and Zale established pursuant to Section 2.2(a) of this Agreement and
having the responsibilities set forth in Section 2.4(a) of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Promotional Materials” has the meaning given to such term in Section 5.2(b) of
this Agreement.

 

“Proposing Party” has the meaning given to such term in Section 5.2(b) of this
Agreement.

 

“Put Determination Date” has the meaning given to such term in Section 5.4(f) of
this Agreement.

 

“Qualifying Person” has the meaning given to such term in Section 3.3(c) of this
Agreement.

 

“Receiving Party” has the meaning given to such term in Section 5.8(a) of this
Agreement.

 

“Regular Revolving Credit Plan” means all Credit Plans other than Special Credit
Plans.

 

“Renewal Term” shall have the meaning given to such term in Section 5.4(a) of
this Agreement.

 

“Repeated and Material Breach” means multiple breaches by either party of the
Performance Standards and/or such party’s payment obligations hereunder which,
when considered in the aggregate, could reasonably be expected to have a
material adverse effect on the Card Program taken as a whole or on Zale’s retail
sales, business, customer service, financial condition or prospects.

 

“Required Disclosures” means forms of credit disclosures and disclosure
documents provided by Bank and required by Applicable Law, which are to be used
in connection with advertising, marketing and promoting the Card Program,
accepting Applications and making Card Sales.

 

“Reserve Account” has the meaning given to such term in Section 3.21(c) of this
Agreement.

 

“Reserve Amount” has the meaning given to such term in Section 3.21(c) of this
Agreement.

 

“Reset Date” has the meaning given to such term in Section 2.2(a) of this
Agreement.

 

“Sales Data” means the electronic data relating to and arising out of Card
Transactions.

 

“Sales Slip” means evidence of a Card Sale in electronic or paper form.

 

“Seasonal Letter of Credit” has the meaning given to such term in
Section 3.23(b) of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Second Look Program” has the meaning given to such term in Section 3.3(c) of
this Agreement.

 

“Security Period” has the meaning given to such term in Section 3.23(b) of this
Agreement.

 

“Settlement” means the payment by Bank, from time to time as provided herein, to
Zale of the amount of Net Card Sales effected by Zale.

 

“Settlement Account” means a deposit account at a financial institution
designated by Zale from time to time as a Settlement Account for purposes of
this Agreement.

 

“Special Credit Plan” means a Credit Plan under which interest or payment is
either waived, modified or deferred for a period of time after the Card Sale. 
Payments may or may not be required during the interest deferral, modification
or waiver period, and a minimum purchase amount may be required.

 

“Store” means a retail store in the United States or Puerto Rico owned or leased
and operated by Zale.

 

“Term” has the meaning given to such term in Section 5.4(a) of this Agreement.

 

“Texas UCC” has the meaning given to such term in Section 2.2(a) of this
Agreement.

 

“Tribunal” has the meaning given to such term in Section 5.10 of this Agreement.

 

“Unauthorized Card Sale” has the meaning given to such term in Section 3.7(c) of
this Agreement.

 

“Unauthorized Goods and Services” has the meaning given to such term in
Section 3.17(b) of this Agreement.

 

“Warranty Reinsurance” has the meaning given to such term in Section 3.24 of
this Agreement.

 

“Zale Customer Information” has the meaning given to such term in
Section 2.1(a) of this Agreement.

 

“Zale Indemnified Persons” has the meaning given to such term in
Section 5.1(b) of this Agreement.

 

“Zale Mark” means any name, logo, trademark, service mark or other proprietary
designation of Zale (including any division of Zale) and any new or successor or
replacement names, logos, trademarks, service marks, selected for use by Zale
from time to time in connection with the Card Program.  The Zale Marks in effect
on the date hereof are set forth in Schedule 1.1 to this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Zale Parent” means Zale Corporation, a Delaware corporation.

 

SECTION 1.2                 Construction.  Unless the context otherwise clearly
indicates, words used in the singular include the plural and words used in the
plural include the singular.

 

ARTICLE II

 

CLIENT RELATIONSHIP TEAM AND PROGRAM COMMITTEE

 

SECTION 2.1                 General.  (a) Bank shall be the sole and exclusive
owner of the Accounts, the Cards, and the Credit Card Agreements and the
Cardholder Lists and is solely responsible for management, in a manner
consistent with the provisions of this Agreement, of the Accounts and the Card
Program.  Except as otherwise provided in this Section 2.1(a), Zale and Bank
will not use, permit any of its respective Affiliates to use, or authorize any
third party to use the Cardholder Lists, for any purpose except that each of
Zale and Bank and their respective Affiliates shall be entitled to use the
Cardholder Lists in connection with the operation of the Card Program, and for
such purposes as may be authorized pursuant to this Agreement.  In addition,
Zale shall be entitled to use the Cardholder List in connection with the
offering of Authorized Goods and Services, and Bank shall be entitled to use the
Cardholder List in connection with the offering of any Bank Products and
Services.  Notwithstanding the foregoing, any party hereto may use the
Cardholder List to perform any and all analysis on such data as such party in
its sole discretion may choose to perform, provided that such analyses shall not
be used in a manner adverse to the Card Program.  Nothing contained in this
Agreement shall prohibit Zale or a third party on behalf of Zale from collecting
and utilizing customer and transaction information captured by Stores (including
any internet site operated by or for the benefit of Zale) at the point of sale
from customers (some of whom may be Cardholders) as allowed by Applicable Law
(“Zale Customer Information”); provided, however, that Zale Customer Information
shall not include Account numbers and information provided by customers to Bank
solely for the purpose of obtaining or utilizing an Account (“Bank
Information”), and Bank Information may not be used by Zale except as expressly
provided in this Agreement.

 

(b)           Subject to the terms and conditions of this Agreement, Bank shall
control at its sole discretion all aspects of the operation of the Card Program,
including credit policy (i.e. any and all decisions on whether to extend credit
to any Credit Applicant, including, the amount of credit to be extended, and
whether to continue or terminate any individual Account).  Zale and Bank shall
at all times use reasonable efforts and cooperate in good faith to resolve
disputes that arise from time to time in connection with the operation of the
Card Program under this Agreement.

 

SECTION 2.2                 Client Relationship Team.

 

(a)           Structure.  Bank and Zale shall use commercially reasonable
efforts and work in good faith to advance the Card Program, including by using
commercially reasonable efforts to increase the number of Cardholders, increase
Card Sales and generally work toward the fulfillment of each party’s stated
goals and objectives.  In furtherance of the foregoing, the ongoing operations
of the Card Program will be subject to the continuing review of a Client

 

12

--------------------------------------------------------------------------------


 

Relationship Team (the “Client Relationship Team”) and a Program Committee (the
“Program Committee”).  The Client Relationship Team will consist of dedicated
representatives of both Zale and Bank.  Zale and Bank shall establish the number
of representatives to be appointed by each of them to the Client Relationship
Team from time to time.  Each of Zale and Bank shall be entitled to remove one
or more of its representatives and appoint substitute representatives at any
time and from time to time during the Term upon written notice to the other
party or parties hereto.

 

(b)           General Responsibility.  The Client Relationship Team shall be the
principal management interface between Zale and Bank with respect to the
day-to-day operations of the Card Program.  The Client Relationship Team shall
cooperate and work together to expeditiously resolve problems which arise from
time to time with respect to the implementation and ongoing operations of the
Card Program and to facilitate the exchange of information to foster the
successful operation of the Card Program in a manner reasonably consistent with
the business interests of both Zale and Bank.  Responsibilities of the Client
Relationship Team shall include, without limitation, developing the private
label credit card annual business plan, monitoring actual results against
milestones and expectations, dealing with day-to-day operational issues and
matters that arise in connection with the Card Program, discussing and reviewing
Material Changes in the Card Program, identifying market trends and analyzing
the implications thereof for the Card Program and sponsoring Card Program
improvement opportunities.  Bank agrees that, at Zale’s request, it shall
provide to one of Bank’s members of the Client Relationship Team online access
to Bank’s Accountholder records and that, to the full extent permitted by
Applicable Law, such member shall, upon reasonable request by a Zale designated
member of the Client Relationship Team, disclose any or all of such
Accountholder records to such designated Zale member or members for reasons of
account dispute resolution, issues regarding credits and chargebacks and similar
purposes.  Bank agrees that it will not make any Material Change without giving
the Client Relationship Team prior notice of such change in such a manner as to
allow such Client Relationship Team an opportunity to discuss such proposed
Material Change (and alternatives to the proposed Material Change) and the
likely implications of such Material Change.  Without limiting the generality of
any of the foregoing, in addition to the responsibilities provided herein, the
Client Relationship Team will serve as the forum in which Zale and Bank shall at
the appropriate time, or from time to time, as the case may be:

 

(i)            review and approve any marketing plans and related implementation
schedules;

 

(ii)           review and approve any proposal concerning special inserts,
messages or letters except for special inserts, messages or letters that are, in
Bank’s sole discretion, required under Applicable Law to be included in Account
statements to the extent such proposal is required to be approved by the Client
Relationship Team as provided herein;

 

(iii)          discuss and approve any proposals for new Card products, it being
understood and agreed by the parties hereto that any Card products of Bank in
existence as of the Effective Date shall not be considered new Card products;

 

13

--------------------------------------------------------------------------------


 

(iv)          discuss issues related to processing and servicing the Accounts,
the Cardholders and the Stores;

 

(v)           discuss and recommend actions to achieve improvement in the
effectiveness and efficiency of Card Program operations;

 

(vi)          discuss plans for the development and implementation of major
systems changes affecting the Card Program and recommend action as needed;

 

(vii)         manage priorities and, only to the extent such implementation
would require Zale to modify any of its systems interfaces or data transmission,
sharing or exchange features, approve the implementation of any systems
interface and data transmission, data sharing and data exchange between Zale and
Bank or designees of either party, except to the extent if such implementation
is required by Applicable Law, as determined in Bank’s sole discretion, in which
case Zale shall not have any approval rights hereunder;

 

(viii)        determine Card specifications including size, type of plastic,
encoding and magnetic stripe;

 

(ix)           discuss and develop proposals for new Credit Plans and other
proposals and programs to maximize Card Sales;

 

(x)            discuss such other marketing and operational matters in respect
of the Card Program as are deemed appropriate by the Client Relationship Team or
the parties hereto;

 

(xi)           discuss unsatisfactory performance relative to the Card Program
and develop plans and proposals to address such unsatisfactory performance;

 

(xii)          discuss Card Program strategies within the parameters established
from time to time by the Program Committee;

 

(xiii)         review and approve additional Bank Products and Services;

 

(xiv)        discuss any other operating and marketing issues that may arise
from time to time; and

 

(xv)         discuss developing the capability to allow Cardholders to
cross-shop and make purchases across the various divisions of Zale.

 

SECTION 2.3                 Operational Oversight; Meetings, Voting and Records.

 

(a)           The Client Relationship Team members shall interface as regularly
as may be necessary or appropriate and shall work closely on all operational
matters pertaining to the Card Program.

 

14

--------------------------------------------------------------------------------


 

(b)           Each of Zale and Bank shall be entitled to one vote with respect
to all matters to be voted upon by the Client Relationship Team, regardless of
the number of members of each party on the Client Relationship Team.  Any one of
the representatives of Zale and of Bank may cast the vote allocated to Zale or
Bank, as the case may be, in the manner determined by such representatives.  The
presence of a representative of both Zale and Bank who is authorized to vote
shall constitute a quorum for meetings of the Client Relationship Team.  Any
matter requiring approval of the Client Relationship Team shall require the
affirmative vote of both Zale and Bank.  The Client Relationship Team shall keep
a written record of its proceedings, which record will be reviewed and approved
by one representative of each of Zale and Bank designated by the respective
parties for such purpose.

 

SECTION 2.4                 Program Committee.

 

(a)           The Program Committee is hereby established and shall be
maintained for the purpose of periodically reviewing the Card Program and
resolving any claim, controversy or dispute between Bank and Zale arising out of
or relating to the operation of the Card Program (any such claim, controversy or
dispute, a “Dispute”), as contemplated by this Agreement and subject to
Section 2.5.  The Program Committee will consist of an equal number of senior
management representatives of both Zale and Bank.  The Program Committee shall
establish the number of representatives to be appointed to the Program Committee
from time to time; provided, however, that each of Bank and Zale shall always
have an equal number of representatives.  Each of Zale and Bank shall be
entitled to remove one or more of its representatives and appoint substitute
representatives at any time and from time to time during the Term upon written
notice to the other party or parties hereto.

 

(b)           The Program Committee shall meet (in person or by telephone or
video conference) at such times and places as may be decided by the members of
the Program Committee; provided, however, that the Program Committee shall meet
(i) unless otherwise agreed by the parties hereto, at least quarterly to discuss
the status of the Card Program; (ii) within five (5) days after either party
hereto notifies the other of a Dispute; and (iii) as often as may be reasonably
necessary to gather information with respect to the matter which is the subject
of the Dispute and which is appropriate and germane to its resolution.  The
Program Committee will discuss each such Dispute and negotiate in good faith in
an effort to resolve such Dispute as promptly and efficiently as reasonably
possible.

 

(c)           On at least an annual basis, but as often as quarterly if
requested in writing by Zale, the Program Committee shall discuss (i) a review
of historic data relating to Applications, credit score distributions of
applicants and approved accounts, acceptance rates, credit line assignments on
approved accounts, significant account management actions and similar matters,
along with Bank’s then current non-binding expectations for future periods;
(ii) a comparison of the terms of the Cardholder, including interest rates,
fees, balance and finance charge calculations, minimum payment requirements,
payment dates, and grace periods, of the Cards relative to other private label
card programs in general; and (iii) Bank’s assessment of how the economic terms
of the Card Program compare to other card programs generally.  Any and all
information provided by Bank to Zale pursuant to this Section 2.4(c) shall be in
a form acceptable to Bank and for the avoidance of doubt shall, in no event,
include or contain any information that is confidential or proprietary to Bank.

 

15

--------------------------------------------------------------------------------

 


 

(d)           During the Term, Bank shall give Zale at least thirty (30) days’
notice of any Material Change, if such change in Bank’s reasonable determination
would be likely to have a material and adverse impact to the competitive nature
of the Program and would be likely to competitively disadvantage Zale as to
those terms and conditions offered by a majority of similarly situated specialty
jewelry retailers and department stores offering Authorized Goods and Services,
which notice shall include reasonable detail on the nature of such Material
Change including Bank’s reasonable estimate of the impact of such change, and to
the extent, in Bank’s reasonable determination, alternatives to such Material
Change exist, any such alternatives.

 

SECTION 2.5                 Dispute Resolution.

 

(a)           Any Dispute that cannot be resolved by the Program Committee shall
be resolved in accordance with the procedures set forth below in this
Section 2.5.  Each party covenants to the other party that it shall not resort
to judicial remedies with respect to a Dispute except for relief in aid of
arbitration and except as allowed pursuant to the provisions of this
Section 2.5.  A party hereto that violates the covenants set forth in this
Section 2.5 hereof shall pay all of the reasonable legal costs and expenses
incurred by the other party or parties hereto in connection with the enforcement
thereof.

 

(b)           If the Program Committee is unable to resolve any Dispute referred
to it within fifteen (15) days of the date such Dispute was referred to it, such
Dispute shall immediately be referred to the General Manager of the Retail
Partner Cards division of Bank and the CFO of Z Del’s ultimate parent
corporation or their respective designees for their review and resolution.  If
such Dispute cannot be resolved by such officers within seven (7) days from the
date such Dispute was first referred to them, the parties, or either of them,
may initiate arbitration according to the provisions of Section 5.10 hereof.

 

ARTICLE III

 

ISSUANCE OF ACCOUNTS AND ACCEPTANCE OF CARDS

 

SECTION 3.1                 Maintenance of Accounts.  Bank hereby agrees, as of
the Effective Date, to accept (i) all Persons who became accountholders and
cardholders pursuant to the Original Agreement and continue to be accountholders
and cardholders as of the Effective Date as Accountholders and Cardholders
hereunder, (ii) the cards held by such Accountholders and Cardholders as Cards
for all purposes hereof and (iii) all Accounts of such Accountholders as
Accounts hereunder.  Bank agrees to pay Zale for all Card Sales made to such
Cardholders in accordance with the terms and conditions hereof.

 

SECTION 3.2                 Procedures for Opening Accounts.

 

(a)           Bank’s Account Issuance Criteria.  (i)  Subject to the terms and
conditions of this Agreement, Bank shall receive Applications for Accounts and
approve or decline such Applications solely in accordance with Bank’s Account
issuance criteria (“Bank’s Account Issuance Criteria”).  Bank may make changes
to Bank’s Account Issuance Criteria from time to time as Bank reasonably deems
necessary, and such changes will not require the approval of the Client
Relationship Team or Zale, provided, however, that (A) Bank shall give Zale at
least

 

16

--------------------------------------------------------------------------------


 

thirty (30) days’ notice of any Material Change, which notice shall include
reasonable detail on the nature of the Material Change including Bank’s
reasonable estimate of the impact of such change on approval rates, initial
credit limits, Net Card Sales and the number of Credit Applicants, and (B) Bank
will not make any Material Changes between November 15 of any given year and
January 2 of the immediately following year.  Notwithstanding the foregoing,
Bank shall provide notice to Zale of any Material Change that will be made
between January 3 and February 14 no later than September 30 of the immediately
preceding year.  Bank shall decision each Application in accordance with the
terms hereof and, if such Application is approved, promptly issue a Card to such
Accountholder.  Zale agrees that Bank shall have the right to review and approve
or decline each Application submitted by a Credit Applicant before such credit
application is provided to any other Person.

 

(ii)           Account Management; Adjustments to Credit Card Agreements. 
Subject to Section 3.2(a)(i), Bank shall have sole authority and discretion to
determine, change and modify from time to time, the credit and payment terms of
the Accounts and Credit Card Agreements, including without limitation, interest
rates, fees, balance and finance charge calculations, minimum payment
requirements, payment dates, grace periods (if any), credit limits, and all
terms and conditions associated with Special Credit Plans; provided, however,
Bank shall give Zale at least thirty (30) days’ notice of any such change or
modification, which notice shall include reasonable detail on the nature of such
change or modification including Bank’s reasonable estimate of the impact of
such change or modification.  Bank agrees that prior to January 1, 2012, it
shall not introduce any Cardholder account fees that are not being applied as of
the Effective Date on the Cardholder Accounts; provided, however, the
restrictions set forth in this sentence shall not limit Bank’s ability to modify
existing promotional or transaction fees at any time during the Term; provided
that such modifications are consistent with the modifications to such fees in
the other programs managed by Bank.

 

(b)           [Intentionally Omitted.]

 

(c)           Limitation on Bank’s Right to Make Changes.  Notwithstanding any
other provision hereof to the contrary, in the event Bank changes the Bank’s
Account Issuance Criteria or the terms and conditions of the Credit Card
Agreement and such changes could reasonably be expected to require modifications
to Zale’s existing Store procedures, operations, hardware or software, Bank and
Zale shall negotiate in good faith regarding implementation of such
modifications, including, without limitation, the method, timing, expense and
who bears the cost of such modifications (with Bank contributing at least some
portion of Zale’s costs) and in no event will any such changes require the
temporary or other closure of any Zale Store; provided, however, in the event
that any such changes to Bank’s Account Issuance Criteria are made as a result
of changes in Applicable Law, then each party hereto shall bear its own costs
and expenses associated with such change.

 

(d)           Applications with Accompanying Sale.  Applications transmitted to
Bank in the manner specified in the Operating Regulations in conjunction with a
sale of Authorized Goods and Services will be reviewed by Bank in accordance
with Bank’s Account Issuance Criteria, and Bank will advise Zale in accordance
with this Agreement, whether such Application

 

17

--------------------------------------------------------------------------------


 

has been approved or denied.  In connection with Applications submitted under
Section 3.2(a), Zale shall be responsible for the following:

 

(i)            Insuring that all information required on the Application has
been provided to Bank in accordance with the Operating Regulations and is as
provided to Zale by the Credit Applicant;

 

(ii)           Obtaining a photo identification (such as, by way of example and
not limitation, driver’s license or passport) of the Credit Applicant in
accordance with the Operating Regulations (other than for Internet
applications);

 

(iii)          Upon either approval or denial of an Application, storing such
Application in a manner deemed appropriate by Zale (including without limitation
by imaging) and, only as may be reasonably requested by Bank from time to time,
forwarding a copy of a requested original Application to Bank within
fourteen (14) days following such request and, no more frequently than once
every January, forwarding to Bank copies of all Applications submitted to Zale
and approved by Bank during the calendar year immediately preceding the calendar
year then most recently ended;

 

(iv)          Entering the Card Sale into the Electronic Terminal or other means
by which information is being transmitted to Bank and recording, electronically
or otherwise, any approval code provided by Bank to Zale at the time of such
Card Sale; and

 

(v)           Providing to each Credit Applicant a copy of the Credit Card
Agreement and any other Required Disclosures Bank has provided to Zale and
instructed Zale to provide to Credit Applicant at the time of application.

 

(e)           Processing of Applications.  In order to expedite processing of
Applications for Accounts and minimize sales clerk time required in connection
with each Application, to the extent Electronic Terminals are available, all
Applications for Accounts and responses to such Applications shall be effected
electronically, utilizing Store registers, by both Zale and Bank, in a manner
reasonably consistent with the manner in which Zale processed applications under
the Original Agreement or as may be otherwise agreed by Zale and Bank.

 

(f)            Failure to Adhere to Procedures.  Failure of Zale to adhere to
the above described procedures for Applications may result in a Chargeback to
the extent specifically provided in Section 3.11 hereof but only to the extent
that Bank has paid Zale for Authorized Goods and Services charged to such
Account.

 

(g)           Cost of Applications; Certain Required Disclosures.  At its sole
cost and expense Bank agrees to provide Zale, from time to time at such location
or locations as may be specified by Zale, a sufficient number of copies of
Required Disclosures (other than those contained in the Credit Card Agreement or
in advertisements, for which printing costs shall be for the account of Zale but
production of text shall be Bank’s responsibility) as may reasonably be required
by Zale hereunder.  Arrangements for and the cost of printing Applications,
Credit Card Agreements and Sales Slips shall be Zale’s responsibility; provided,
however, that any and all costs and expenses incurred by Zale as a result of
changes to any then existing form of the foregoing requested by Bank or required
by Applicable Law, including, without limitation,

 

18

--------------------------------------------------------------------------------


 

additional costs resulting from the destruction of any existing copies of such
form, shall be for the sole account of Bank, and Bank shall reimburse Zale upon
demand for any such costs and expenses.  Bank shall be responsible, at its sole
cost and expense, for production of Cards, Card carriers, billing statements and
remittance envelopes, provided, however, that any such costs and expenses
resulting solely from a change required by Zale shall be for Zale’s account, and
Zale shall reimburse Bank upon demand for any such costs and expenses.  In
addition to copies of the Credit Card Agreements provided by Zale to Credit
Applicants at the time of application, Bank agrees to provide Accountholders, in
the Card carrier envelope provided by Bank to such Accountholders, upon issuance
of each Card, a copy of Bank’s Credit Card Agreement.  Bank shall include in the
Credit Card Agreement any Required Disclosures regarding any Special Credit
Plans in existence as of the Effective Date and other Special Credit Plans
hereafter adopted, such plans to be reasonably agreed to by Bank and Zale at the
time of any printing of the Credit Card Agreement, to include.  Other than any
such Required Disclosures which Bank advises Zale (i) to distribute to
Cardholders at the time of submission or approval of an Application, (ii) to
include in advertisements or (iii) to distribute or disclose in connection with
promotions, Bank shall be fully responsible, at Bank’s sole cost and expense,
for providing and hereby covenants to provide Cardholders with all Required
Disclosures.  Bank and Zale shall reasonably cooperate and coordinate with
respect to production of materials required to be produced by each of them
hereunder.

 

SECTION 3.3                 Honoring of Cards.

 

(a)           Provisions Regarding Honoring Cards.  Subject to the terms and
conditions of this Agreement, beginning on the Effective Date, Zale agrees to
accept Cards for payment of Authorized Goods and Services in those instances
when a Cardholder wishes to charge the purchase of Authorized Goods and Services
to his or her Account.  Zale shall not attempt to discourage use of a Card by a
Cardholder (except in accordance with this Agreement).  Zale shall accept Cards
bearing the Zale Mark for a particular brand at all of such brand’s Stores for
the purchase of Authorized Goods and Services; provided, however, that except as
otherwise contemplated hereby, the Sales Data resulting from each such
acceptance of a Card shall be in United States dollars.  If any facility or
service is operated on Zale premises under a franchise, lease or license from
Zale and such franchisee, lessee or licensee (which is not a party to a merchant
services agreement with Bank) agrees with Zale to accept Cards, Card
Transactions effected at such facility or service will be subject to the terms
and conditions of this Agreement and shall be handled through Zale as if Zale
had effected such Card Transactions at a Store, and the goods and services so
sold shall be deemed to be Authorized Goods and Services for all purposes of
this Agreement.  Payments due as a result of any such Credit Sale shall be
deemed to be made by Zale for purposes hereof and shall be included in any
Settlement made by Bank to Zale hereunder.  Zale shall be obligated to pay its
franchisee, lessee or licensee with respect to such Card Transactions.

 

(b)           Commencement of Card Acceptance; Exclusivity of Card Program. 
(i) Acceptance of Applications by Bank, authorization by Bank of Card Sales and
acceptance of Cards by Zale will commence on the Effective Date and will
continue until the termination of this Agreement in accordance with the
provisions hereof.

 

19

--------------------------------------------------------------------------------


 

(ii)           During the Term, except as otherwise contemplated hereby, none of
Zale, Zale’s Affiliates, nor any other party on behalf of Zale or any of its
Affiliates will enter into any arrangement or agreement with a third party under
which Zale or any of Zale’s Affiliates issues, sponsors, promotes, participates
in or accepts another private label credit card or private label credit account
or license that uses, in connection with any such arrangement or agreement, any
Zale Mark utilized by Zale and Bank on any Card.

 

(iii)          During the Term, except as otherwise contemplated hereby, none of
Z Del, Zale Puerto Rico or any direct or indirect parent or subsidiary company
thereof shall enter into any direct or indirect arrangement or agreement with
any of its respective Affiliates or with any third party, pursuant to which Z
Del, Zale Puerto Rico, any direct or indirect parent or subsidiary thereof, any
of such Affiliates or any such third party issues, sponsors, promotes,
participates in or accepts (A) any cobranded credit card or credit account, or
(B) any financial product that finances the sale of Zale’s Authorized Goods and
Services that is available or may become available via the internet. 
Notwithstanding the foregoing, nothing contained in this Agreement will be
construed to prohibit Zale or any of Zale’s Affiliates from accepting any major
general purpose credit or debit card (including by way of example and not by way
of limitation, NOVUS, American Express, MasterCard, Discover or Visa) as a means
of payment by customers for purchases of Authorized Goods and Services or taking
the actions set forth in Section 3.3(c) and (d).

 

(c)           Second Look Program.  Subject to Zale’s compliance with this
Section 3.3(c), Bank hereby grants a limited waiver to the provisions of
Section 3.3(b) of this Agreement to allow Zale or any of its Affiliates to offer
a Second Look Program.  As used in this Agreement, a “Second Look Program” means
any credit program that is available to customers of Zale who have properly
submitted Applications for an Account, and have been declined by Bank (each, a
“Qualifying Person”), for the avoidance of doubt any Application that is
approved and assigned an initial credit line consistent with the minimum credit
lines provided by Bank for the Card Program as a whole shall not be considered a
decline for the purposes of this Section 3.3(c), immediately preceding the
customers’ application to any Second Look Program provider.  Bank shall have a
right of first offer to provide a Second Look Program and must provide a
response to Zale within 30 days of being presented with the written notice from
Zale that Zale desires to establish a Second Look Program.  Zale shall continue
to promote the Card Program as the primary source of credit for Zale customers
for the duration of the Card Program, and Zale shall continue to provide levels
of support to the management and operation of the Card Program in accordance
with this Agreement and in a manner consistent with the support provided by Zale
during the period immediately preceding the implementation of the Second Look
Program.  Both parties agree that to the extent Zale offers a Second Look
Program, it shall not affect Bank’s right to determine or adjust its credit
policy for the Card Program.  Zale shall not advertise to the general public any
promotional offers for the purchase of Authorized Goods and Services as part of
a Second Look Program if such promotional offers are inconsistent with the
promotional offers made to the general public under the terms of the Card
Program; provided, that the parties hereto agree that any account information or
legal disclosures made by Zale or a provider of a Second Look Program at the
point of sale to any Qualifying Person shall not be advertising of a promotional
offer.  To the extent Bank offers the Second Look Program

 

20

--------------------------------------------------------------------------------


 

such program may be terminated by either party in accordance with the terms
thereof.  To the extent that the provider of a Second Look Program is a party
other than Bank, Bank agrees to use its commercially reasonable efforts to
develop and implement changes to the Application that would allow Zale to
provide Application information to the provider of the Second Look Program;
provided that in all cases the Applications and the information set forth
therein shall be determined by Bank in its reasonable discretion.  Further, to
the extent that changes to the Application are implemented to support a Second
Look Program, Zale shall be solely responsible for all of Bank’s and its costs
and expenses associated therewith.

 

(d)           Money Transmittal Products.  Subject to Zale’s compliance with
this Section 3.3(d), Bank hereby grants a limited waiver to the provisions of
Section 3.3(b) of this Agreement solely for the purpose of permitting Zale to
offer access to PayPal and similar money transmittal products as a payment
option available solely on Zale websites; provided, however, that:  (i) Zale
will not actively promote any such money transmittal product, but shall offer
them only as payment options on the check out (or other customary) page of its
websites; and (ii) Zale will not grant a license to the providers of such money
transmittal products for the use of any Zale Mark utilized by Zale and Bank on
any Card in connection with any such arrangement; and (iii) with respect to any
purchases made using any such money transmittal product, Zale will not offer,
directly or indirectly, access to special or promotional credit terms, including
without limitation, any deferred payment or deferred interest promotions, any
installment purchase arrangements or any promotional or introductory annual
percentage rates.

 

(e)           Basic Bill Me Later Products.  Subject to Zale’s compliance with
this Section 3.3(e), Bank hereby grants a limited waiver to the provisions of
Section 3.3(b) of this Agreement solely for the purpose of permitting Zale to
offer access to the Basic Bill Me Later Product offered by Bill Me Later, Inc.,
as a payment option available solely on Zale websites; provided, however, that: 
(i) Zale will not actively promote the Basic Bill Me Later Product, but shall
offer it only as a payment option on the check out (or other customary) page of
its websites; and (ii) Zale will not grant a license to Bill Me Later, Inc. for
the use of any Zale Mark utilized by Zale and Bank on any Card in connection
with any arrangement or agreement with Bill Me Later, Inc. and (iii) with
respect to any purchases made using the Basic Bill Me Later Product, the Basic
Bill Me Later Product shall be the sole and exclusive product, special or
promotion being utilized and Zale will not offer special or promotional credit
terms, including without limitation, any deferred payment or deferred interest
promotions, any installment purchase arrangements or any promotional or
introductory annual percentage rates.  For purposes herein, the “Basic Bill Me
Later Product” means a product that includes the ability to make a standard
purchase subject to a grace period of twenty-five (25) days if the purchase
amount is paid in full on or before the payment due date, and an annual
percentage rate of no less than 19.99%.  The content and appearance of the Basic
Bill Me Later product on the Zale website shall be subject to the review and
approval by Bank, with such approval not to be unreasonably withheld.  Bank
shall have the right to terminate this limited waiver upon thirty (30) days
prior written notice to Zale.

 

(f)            Currencies other than United States Dollars.  Bank will advise
Zale promptly upon development by Bank of the capability to accept Sales Data in
currencies other than United States dollars.  In the event the Commonwealth of
Puerto Rico proposes to adopt an official currency other than the United States
dollar or an official currency other than the United

 

21

--------------------------------------------------------------------------------


 

States dollar is generally accepted in commercial transactions in Puerto Rico,
or, if Zale, in good faith reasonably determines that its inability to offer
Card Transactions, whether in the United States or Puerto Rico, in a particular
official currency other than the United States dollar places Zale at a material
competitive disadvantage, Zale may so notify Bank and, in such event, shall
advise Bank of the official currency in which Zale wishes to make Card
Transactions available, and Bank shall have an option, exercisable by delivery
of written notice to Zale within thirty (30) days following such written
request, of proceeding with the development and implementation of Card
Transactions in such currency.  In the event such capability is developed and
implemented by Bank within a commercially reasonable period of time following
exercise of such option (and notwithstanding anything contained in
Section 3.3(a) above to the contrary), Card Transactions may be effected in such
other currency upon terms and conditions to be mutually determined by Bank and
Zale, which terms and conditions shall be as consistent as reasonably possible
with the terms and conditions of this Agreement.  If (i) Bank fails to exercise
such option or fails to develop and implement such capability within such
commercially reasonable period of time following request (or such longer period
as Zale may agree), or otherwise advises Zale in writing that it will not be
able to develop and implement such capability within such commercially
reasonable period of time, or (ii) Bank and Zale are unable to agree upon terms
and conditions applicable to Card Transactions in such other currency within
such commercially reasonable period of time, Zale shall have the right, without
further notice to Bank, to solicit bids from such other Persons as it may
determine and to enter into agreements and arrangements with such other Persons
to effect and process card transactions, utilizing another card program with a
credit provider other than Bank, in such other currency.  Bank agrees to
cooperate with Zale and such other Persons in good faith to develop and to
implement any such capability to be provided by Bank hereunder and ensure that
such capability is integrated, to the extent reasonably necessary to the overall
efficient and effective operation of Zale’s credit business, into the Card
Program, upon terms and conditions mutually agreeable to Bank, Zale and such
other Person.

 

SECTION 3.4                 Acceptance of Cards by Bank.  Bank shall accept each
Card or Account number presented by a Cardholder as the method of payment for
Authorized Goods and Services and shall pay Zale for such Authorized Goods and
Services charged pursuant thereto so long as the following conditions are met
with respect to a specific Card Sale, and Zale, with respect to such Card Sale,
complies in all material respects with the material procedures set forth herein
and in the Operating Regulations relating to acceptance of Cards:

 

(a)           The Card or a valid Account number is provided to Zale;

 

(b)           The Card or a valid Account number is used as payment for
Authorized Goods and Services purchased by a Cardholder;

 

(c)           Such Card Sale does not involve a cash advance to a Cardholder or
payment of cash to a Cardholder;

 

(d)           Zale has followed in all material respects the procedures for
completion of a Sales Slip with respect to such Card Sale as set forth in
Section 3.6 of this Agreement; and

 

(e)           Zale has obtained Authorization for such Card Sale if required
pursuant to Section 3.7 of this Agreement.

 

22

--------------------------------------------------------------------------------


 

SECTION 3.5                 Operating Regulations.  Zale agrees to comply in all
material respects with the Operating Regulations and Bank agrees to provide
adequate training to Zale on Operating Regulations.  The Operating Regulations
may be changed by Bank in consultation with Zale from time to time upon not less
than thirty (30) days’ prior written notice to Zale, provided, however, that
changes which do not require major systems or operational modifications and
changes by Zale that are required for security measures shall become effective
as soon as possible following Zale’s receipt of notice thereof but in any event
shall become effective within five (5) days of Zale’s receipt of notice
thereof.  In the event of any conflict or inconsistency between the terms of
this Agreement and those of the Operating Regulations, the provisions of this
Agreement shall govern.

 

SECTION 3.6                 Completion of Sales Slips.

 

(a)           General Requirements.  Zale shall prepare a Sales Slip for use in
connection with Card Sales.  Each Sales Slip must be legible and fully completed
with the information required under this Section 3.6, as applicable.

 

(b)           Mail/Telephone/Internet Orders.  For each Card Sale effected by
mail, telephone or internet, Zale shall record the following information on the
Sales Slip prepared with respect to such Card Sale:

 

(i)            The date of such Card Sale;

 

(ii)           The name and location (city and state) of the Accountholder to
whom the bill for the Card Sale will be sent, unless otherwise provided to Bank,
(e.g. batch reports, etc.);

 

(iii)          A brief description of the Authorized Goods and Services
purchased in such Card Sale;

 

(iv)          The total amount of the Card Sale, including tax;

 

(v)           The Cardholder’s Account number;

 

(vi)          The shipping address (if applicable); and

 

(vii)         The shipping date (if applicable).

 

(c)           Store Sales.  For Card Sales in Stores, each Sales Slip must be
legible and fully completed and will include the same information required for
Card Sales by mail, telephone and internet (specified in Section 3.6(b) of this
Agreement)  other than the name and location of the Accountholder to whom the
bill for the Card Sale will be sent and the shipping address and shipping date
and additionally will include (i) the Authorization number (if any) provided by
Bank to Zale, (ii) the Credit Plan code (if any) provided by Bank to Zale, and
(iii) unless provided separately, Zale’s Bank-assigned merchant number.  A Sales
Slip must be signed by a Cardholder for each Store Card Sale at the time such
Card Sale is made and in the presence of an authorized representative or
employee of Zale.  For Card Sales to the Person representing himself to be the
Person named on the Card, when the Card is physically presented to a Zale

 

23

--------------------------------------------------------------------------------


 

representative or employee, such representative or employee shall check to
determine whether, in such representative’s or employee’s judgment, the
signature on the Sales Slip is reasonably similar to the signature, if any,
appearing on the signature panel of the Card.  After completion of the Card
Sale, Zale shall provide a legible and completed copy of the Sales Slip to the
Cardholder.

 

(d)           Signature.  For each Card Sale in a Store, if Zale fails to obtain
the signature of a Cardholder on a Sales Slip, and for each sale over the
internet, by mail or telephone, if Zale ships the products charged in the Card
Sale to an address other than the address of the Accountholder and fails to
obtain the signature of a Cardholder or a member of the Cardholder’s household
(including without limitation any domestic employee) accepting delivery, and, in
any such case, such Cardholder has not authorized the Card Sale or denies the
validity of the Card Sale and such Cardholder fails to make payment for the Card
Sale as provided in the Account terms and conditions, the Card Sale shall be
subject to Chargeback to the extent provided in Section 3.11 of this Agreement. 
Electronic signatures which comply with Applicable Law shall be deemed to be
signatures for all purposes of this Section 3.6(d).

 

SECTION 3.7                 Authorization.

 

(a)           Bank agrees at all times during the Term, at its sole cost and
expense, to maintain primary and back-up Authorization capacity sufficient to
enable Bank to perform its obligations hereunder (including but not limited to
adequate staffing), with such back-up Authorization capacity served by a power
source totally separate from that utilized by the primary Authorization capacity
such that if power were unavailable to the primary Authorization capacity, power
would likely be available to the back-up capacity.  Bank further agrees at all
times to maintain one toll-free telephone number accessible from all Stores and
available for use by Zale personnel in connection with Authorization and
inquiries by Store personnel and district managers and adequate to meet the
Performance Standards.  In accordance with the terms of this Section 3.7, Zale
must obtain Authorization for each proposed Card Sale.  Bank shall authorize all
Card Sales with respect to an Account up to a maximum amount equal to the
approved amount for such Card Sale communicated to the Store by Bank (and such
amount and an additional amount not exceeding ten percent (10%) of such amount
shall be deemed to be approved for purposes hereof).  In order to expedite
Authorization and minimize sales clerk time required in connection with each
Card Sale, to the extent Electronic Terminals are available, all requests for
Authorization and responses to such requests shall be effected electronically,
utilizing Store registers, by both Zale and Bank, in a manner reasonably
consistent with the manner in which Zale secured authorizations of charge sales
under the Original Agreement or as may be otherwise agreed by Zale and Bank. 
For purposes of this Agreement, the purchase of one or more items of Authorized
Goods and Services made by a Cardholder at one Store and at one time will be
deemed to constitute a single Card Sale.

 

(b)           Obtaining Authorization.

 

(i)            Electronic Locations.  To obtain Authorization for Card Sales
made at Electronic Locations (including without limitation internet sales), Zale
shall utilize an Electronic Terminal; provided, however, that if such Electronic
Terminal is not properly functioning at the time of a Card Sale, the provisions
applicable to

 

24

--------------------------------------------------------------------------------


 

non-Electronic Locations as set forth in Section 3.7(b)(ii) shall apply.  Bank
has examined the Electronic Terminals Zale currently uses, and such Electronic
Terminals are acceptable to Bank.  After the date hereof, Electronic Terminals
in Stores shall be substantially similar to those used by Zale on the date
hereof or shall be of a type customarily used by retailers or of such other type
as shall be reasonably acceptable to Bank.  Zale agrees to adequately maintain
its Electronic Terminals.  At an Electronic Location, if a referral code is
displayed on an Electronic Terminal, Zale shall follow Operating Regulations
pertaining to procedures related to such referral code; provided, however, that
in the event the Card Sale is ultimately approved, such approval shall be
communicated to Zale electronically.

 

(ii)           Non-Electronic Authorization.  To obtain Authorization at
non-Electronic Locations or at Electronic Locations when Bank’s capability to
provide electronic Authorization or Zale’s capability to obtain electronic
Authorization is not operational, Zale shall contact Bank in accordance with the
Operating Regulations.  Bank will make commercially reasonable efforts to create
backup capacity for Authorization when Electronic Terminals are not available. 
If the Authorization Center approves the Card Sale by telephone, Zale shall
record on the Sales Slip any Authorization code or number provided to Zale by
Bank with respect to such Card Sale.

 

(c)           Right of Chargeback.  Bank agrees to respond to requests for
Authorization by Zale hereunder in accordance with the Performance Standards. 
If Authorization is required hereunder for any Card Sale and (i) Zale fails to
obtain such Authorization, Bank may process a Chargeback for such Card Sale to
the extent provided in Section 3.11 of this Agreement or (ii) Zale obtains such
Authorization, but the amount of the Card Sale exceeds by more than ten percent
(10%) the authorized amount, Bank may process a Chargeback to the extent
provided in Section 3.11 of this Agreement (in each case, an “Unauthorized Card
Sale”).  Notwithstanding any provision hereof to the contrary, in no event shall
any Card Sale be subject to Chargeback solely as a result of the fact that those
means of Authorization specified in Section 3.7(b)(i) were unavailable (for any
reason other than one attributable solely to Zale’s negligence or willful
misconduct).

 

(d)           Cancellation of Account/Authorization.  In connection with Card
Transactions by catalog, telephone or mail in which an Account is opened at the
time of such transaction but a copy of the Credit Card Agreement is not
delivered by Zale or Bank to the Credit Applicant at the time the Credit
Applicant makes a purchase of Authorized Goods and Services, the Credit
Applicant shall have the option, but only to the extent required by Applicable
Law, to decline the terms and conditions of the Credit Card Agreement and close
the Account upon receipt of a copy of such Credit Card Agreement.  However, in
the event such Credit Applicant so elects with respect to any such transaction,
unless Bank can legally do so under Applicable Law, no sale will be posted to
nor billed through such Credit Applicant’s Account.  Bank shall notify Zale of
any such event as promptly as reasonably possible and in any event within
ten (10) Business Days of the date on which Bank learned that such Credit
Applicant had so elected.  Zale will be responsible for making alternate payment
arrangements with the Credit Applicant with respect to such transaction, and
Bank shall fully cooperate with Zale in Zale’s attempt to make such alternate
arrangements.

 

25

--------------------------------------------------------------------------------

 


 

SECTION 3.8                 Settlement of Card Transactions.

 

(a)           Remittance of Sales Data by Zale.  From time to time at such
intervals as shall be determined by Zale (but not more frequently than daily nor
less frequently than weekly) during the Term, Zale shall forward previously
unreported Sales Data to Bank.  All such Sales Data shall be in the form and
format set forth in the Operating Regulations, or in such other form and format
as Zale and Bank may agree.  In the event all or a portion of such Sales Data is
not forwarded by Zale to Bank or such data is forwarded but is unreadable as a
result of an act or omission of Zale, Bank shall not be required to process the
portion of the Sales Data containing the missing or unreadable data, but shall
inform Zale or its designated agent of the missing or unreadable Sales Data
within one (1) Business Day of Bank’s receipt of such Sales Data.  Zale shall be
responsible for retrieving and resubmitting the missing or unreadable portion of
the Sales Data and, when Zale has done so, Bank shall process such Sales Data. 
Zale shall be responsible for the loss, damage or destruction of Sales Data
until such Sales Data is received by Bank or by Bank’s designated processor or
other agent, unless such loss, damage or destruction is caused by an act or
omission of Bank or Bank’s designated processor or other agent.

 

(b)           Obligation to Reimburse Zale for Sales Data.  Subject to Bank’s
right of Chargeback to the extent specifically provided for in Section 3.11 of
this Agreement, Bank shall reimburse Zale in accordance with Section 3.8(c) for
all Card Sales included in Sales Data forwarded by Zale to Bank in accordance
with the terms hereof.  On each Business Day during the Term, Bank will pay Zale
an amount equal to (i) the total amount of Net Card Sales, if any, submitted to
and received by Bank in accordance with the terms of this Agreement with respect
to which Settlement is then due,  minus the sum of (A) the Merchant Fee adjusted
for any Credit as provided in Section 3.9 hereof due in accordance with
Section 4.1 of this Agreement, (B) the amount of In-Store Payments, if any,
submitted to Zale and (C) any Chargebacks, plus or minus (iii) the amount of any
other adjustments to the amounts submitted.  Bank will not be required to
reimburse Zale for any Card Sale not submitted to Bank within thirty (30) days
of the date of such Card Sale unless Bank bills customer for such Card Sale.

 

(c)           Method and Timing of Settlement.  For Sales Data electronically
forwarded to Bank as provided herein by 1:00 p.m. prevailing Central time on a
Business Day as provided in Section 3.8(a) above, Bank will initiate a wire
transfer in the amount of the Settlement due Zale no later than 2:00 p.m.
prevailing Central time on the immediately following Business Day to a
Settlement Account in accordance with Zale’s instructions.  With respect to such
Sales Data received by Bank after 1:00 p.m. prevailing Central time on a
Business Day, Bank will initiate a wire transfer in the amount of the Settlement
due Zale to such Settlement Account and in accordance with such instructions by
2:00 p.m. prevailing Central time on the second Business Day immediately
following the date on which Bank received such Sales Data.  Any amounts that are
not wired by Bank in accordance with the schedule set forth in this
Section 3.8(c) shall bear interest at the Federal Funds Rate until paid in full,
and any such accrued interest shall be payable on demand.  Bank will not accept
Sales Data in paper form (hard copy) unless all reasonable electronic means of
transmitting such data are unavailable.  Under no circumstances shall Bank debit
(and Bank is not authorized to debit) any Settlement Account in the event the
Settlement amount due to Zale with respect to such Business Day is a negative
amount, but rather Bank shall deduct from the amount due Bank from the amount of
future Settlements until any such amount due Bank has been satisfied.  Bank may,
at

 

26

--------------------------------------------------------------------------------


 

its option, deduct from any amount wired to a Settlement Account hereunder an
amount equal to any amount owing to Bank pursuant to the terms of this
Agreement.  Zale agrees that any deduction made by Bank from amounts Zale
otherwise owes to Bank pursuant to this Section 3.8(c) is an act of recoupment,
not a set off.  Zale authorizes Bank and its designated agents and
representatives to initiate credit (but not debit) entries to the Settlement
Account as provided herein.  Neither Bank nor Zale shall be liable for any
delays in receipt of funds or errors in account entries caused by third parties
not specifically engaged by Bank or Zale, as the case may be, to perform its
obligations hereunder.  Zale shall not close a Settlement Account without
providing Bank at least five (5) Business Days prior written notice of such
closure and, if such Settlement Account is the sole Settlement Account then
maintained by Zale, substitution of another account.  Zale shall be solely
liable for all fees and costs associated with each Settlement Account; provided,
however, that Bank shall be solely liable and responsible for any and all fees
and costs associated with the credit of any amount to a Settlement Account.

 

(d)           Wire Transfer of Settlement Amounts.  All wire transfers of funds
required under Section 3.8(c) above shall be sent at Bank’s sole cost and
expense.  In the event Zale is not receiving such funds on the same day the
wires are initiated by Bank, Bank and Zale agree to cooperate to implement new
or revised procedures to facilitate the receipt of such funds by Zale on the
same day the wire transfers are initiated.

 

SECTION 3.9                 Cardholder Credits and Payments.

 

(a)           Unless specifically required by Applicable Law, Zale shall not
give cash refunds to any Cardholder in connection with a Card Sale but rather
shall issue an appropriate Credit with respect to such Card Sale.  For each
Credit issued by Zale, Zale shall prepare and deliver to the Cardholder a Credit
Slip which Zale shall complete in accordance with the Operating Regulations. 
Zale shall submit Sales Data evidencing each Credit to Bank promptly with other
Sales Data submitted to Bank hereunder (and in any event within seven (7) days
after such Credit is issued) in order that the appropriate Credit may be entered
on the Cardholder’s Account.

 

(b)           Zale shall accept payments (“In-Store Payments”) on an Account
made by a Cardholder or any other Person acting on behalf of a Cardholder in
accordance with the following:

 

(i)            If Zale shall receive any In-Store Payments, Zale shall be deemed
to hold such In-Store Payments in trust for Bank until such payments are either
delivered to Bank or applied to reduce amounts payable by Bank to Zale pursuant
to Section 3.8.

 

(ii)           Zale shall bear the risk of loss for all In-Store payments
received.

 

(iii)          Zale shall give or cause to be given to each Cardholder making an
In-Store Payment an electronic receipt for such payment.

 

(iv)          In-Store Payments shall be included by Zale in the Sales Data for
the Business Day upon which the In-Store Payment is received.  In-Store Payments
shall be credited to the Account of the relevant Cardholder as of the date of
actual receipt and posting by Zale.

 

27

--------------------------------------------------------------------------------


 

(v)           Upon request of Bank, Zale shall forward to Bank, in the manner
reasonably specified by Bank, evidence of all requested In-Store Payments
received by Zale within twenty-five (25) days of such request by Bank.

 

(vi)          Zale shall not have the right to charge any fees related to or
collect on any checks received as In-Store Payments and returned for
insufficient funds.  Zale warrants that all actions taken by it, its employees
or agents to take or remit In-Store Payments shall be undertaken in accordance
with the terms of this Agreement and Applicable Law.

 

(vii)         For each In-Store Payment made in a foreign currency, Zale shall
capture all of the information listed on a currency transaction report form
provided to Zale by Bank and shall provide such information to Bank upon Bank’s
request.

 

(viii)        Bank may audit Zale, from time to time, at its discretion and upon
reasonable notice, to ensure compliance with the terms of this Agreement
pertaining to the taking and remitting of In-Store Payments.  Zale shall allow
Bank reasonable access during normal business hours to Zale’s documents,
facilities and key employees for the purpose of conducting such audit.  Bank
agrees to use commercially reasonable efforts to schedule such audit, if
necessary, to avoid interference with the normal operations of Zale.

 

(ix)           Zale agrees that Bank, upon written notice to Zale and after any
applicable cure period set forth in this Section 3.9(b)(ix), may suspend Zale’s
right to take In-Store Payments during any period in which Zale has failed to
comply with the provisions of this Section 3.9(b) and may terminate such right
upon termination of this Agreement.  However, prior to any suspension of
In-Store Payments, Bank will notify Zale of the specific nature of its
non-compliance with this Section 3.9(b), discuss specific remedies to bring Zale
into compliance, and allow Zale the opportunity, for a period of ten
(10) Business Days, to cure the specific issue.  To the extent that Zale, after
such ten (10) Business Day cure period, fails to comply with this
Section 3.9(b), Bank may suspend In-Store Payments.  Neither the suspension of
Zale’s right to take In Store Payments nor the termination of this Agreement
shall affect Zale’s obligations under this Agreement with respect to In Store
Payments received after the suspension of its right to take In Store Payments or
termination of this Agreement.

 

SECTION 3.10               Billing Inquiries, Cardholder Disputes.

 

(a)           Billing Inquiries.  Bank agrees at all times during the Term to
maintain a sufficient number of toll-free telephone lines accessible by
customers for billing and other Account-related inquiries to enable Bank to
respond to such inquiries on a timely basis in compliance with the Performance
Standards.  Such lines shall be answered by an interactive voice response system
capable of providing basic account information.  Bank also agrees to maintain at
all times during the Term a toll number with a human response system accessible
by customers for billing and other Account-related inquiries.  If at any time
during the Term, the Client Relationship Team determines that the lack of a
toll-free human response system in respect of Cardholder inquiries is adversely
affecting the Card Program, Card Sales or Zale’s

 

28

--------------------------------------------------------------------------------


 

reputation generally, Bank shall, at Bank’s cost and expense, implement a
toll-free human response back-up to such interactive voice response system.  If
Zale is responsible for investigating and resolving a billing inquiry or billing
error notice of a Cardholder as hereinafter provided, Bank will notify Zale
promptly in accordance with Applicable Law of such inquiry or notice, specifying
in reasonable detail the nature of such inquiry or notice.  To the extent any
inquiry or notice relates to an alleged act or omission by Zale, Zale agrees to
investigate and make a good faith effort to resolve such billing inquiry or
dispute referred to it by Bank or received directly by Zale from a Cardholder in
accordance with the Operating Regulations.  To the extent any inquiry or notice
relates to an alleged act or omission by Bank, including inquiries or notices
related to late fees, interest and other finance charges, Bank shall be fully
responsible for resolving such inquiry or dispute and shall do so in a manner
which does not reflect unfavorably on Zale and which complies with the
Performance Standards.

 

(b)           In connection with the collection of Accounts and the resolution
of Cardholder inquiries and disputes, Bank shall utilize a designated unit of
trained collection and customer service personnel who will interact with
Cardholders in accordance with the Performance Standards.  All collection
efforts shall be conducted in conformance with the provisions of the Federal
Fair Debt Collection Practices Act and other Applicable Law.  In the event Zale
advises Bank of its receipt of a significant increase in the number of
complaints from Cardholders relating to Bank’s customer service or collection
practices, Bank will review with Zale the nature of such complaints and Bank
will remedy any non-compliance with the aforementioned criteria.

 

(c)           Bank will promptly notify Zale upon becoming aware of (i) the
filing of (A) any class action lawsuit involving the Card Program or (B) any
lawsuit in which Bank is sued by or on behalf of a Cardholder and which lawsuit,
when considered in light of all other lawsuits brought by Cardholders and then
pending, would be material to the Card Program; (ii) each material lawsuit in
which Bank is sued by or on behalf of a Cardholder and Bank is found by a court
of competent jurisdiction to have violated Applicable Law; and (iii) the
institution of any governmental investigation with respect to the Card Program
generally or Bank practices utilized in connection with the Card Program
generally, unless and except to the extent (A) Bank is legally prohibited from
disclosing the same or (B) the disclosure of the same would jeopardize any legal
or other privilege of Bank; provided, however, that Bank’s notification
obligation under clause (iii) shall not extend to individual customer complaints
that are not otherwise material.

 

SECTION 3.11               Chargeback Rights and Procedures.

 

(a)           Chargeback Rights.  (i) To the extent specified in
Schedule 3.11(a), attached hereto, Bank may process a Chargeback to Zale for the
amount of a Card Sale or an Account balance, or the disputed portion thereof, as
applicable; provided, however, Bank will not have the right to process such
Chargeback more than twelve (12) months after the applicable Card Sale (plus the
period of any Special Credit Plan applicable to such Card Sale that provides for
deferral of principal payments), except in the case of confirmed involvement in
an act or acts of fraud by any Zale employee.  Solely with respect to
Chargebacks related to the Big Ticket Recourse Program or the 60/40 Program,
Bank agrees to process any such Chargeback when an Account with respect to
either of the foregoing Accounts becomes one hundred fifty (150) days

 

29

--------------------------------------------------------------------------------


 

delinquent.  Any Unauthorized Card Sale (solely with respect to purchases made
pursuant to the Big Ticket Recourse Program or the 60/40 Program) that occurred
over twelve (12) months after the applicable Card Sale will not be subject to
Chargeback.  Except to the extent required by Applicable Law, Bank shall not
process Chargebacks to Zale based upon a merchandise or billing dispute by an
Accountholder without first giving Zale notice of such dispute and at least
twenty-five (25) days following such notice to resolve such dispute.  If Bank
and Zale agree that a Chargeback is to be reversed, such reversal shall be
executed in accordance with the Operating Regulations and the Settlement process
described in Section 3.8.  If Bank processes a Chargeback and the disputed
amount is subsequently paid to Bank by the Cardholder, Bank will promptly, and
in any event within three (3) Business Days of Bank’s receipt of such payment,
reimburse Zale for the amount paid by Cardholder.  Zale shall have the right to
collect any amount from Cardholder to the extent Bank has processed a Chargeback
to Zale as provided herein, and Bank hereby assigns to Zale all of Bank’s right,
title and interest in, to and under all such amounts which are the subject of a
Chargeback hereunder and constitutes and appoints Zale its attorney-in-fact for
purposes of collecting each and every such amount, which payments and credits
shall be for the benefit of Zale.  Amounts charged back to Zale by Bank shall
not include any Bank-imposed fees or finance charges and shall be increased or
reduced, as the case may be, by any amount previously charged or credited Zale,
as the case may be, as Merchant Fees or other fees in respect of any amount
included in a Chargeback.  If Bank has previously paid Zale the amount which was
the subject of the Chargeback, Zale shall repay Bank such amount previously
paid.

 

(ii)           Bank shall advise Zale electronically at least monthly in such
format as shall be reasonably agreed by Bank and Zale (specifying in reasonable
detail the name and account number of the Cardholders subject to Chargeback, the
amount of the Chargeback associated with each account number, the reason for the
Chargeback associated with each account number and whether Bank has previously
paid Zale for the Card Sale which is the subject of each Chargeback) of all
Chargebacks effected by Bank in the immediately preceding month.

 

(b)           Method of Recourse.  Bank is not required to pay Zale for any Card
Sale which is the subject of a Chargeback that Bank is permitted to make as
provided herein.  If Bank has already paid Zale for such Card Sale, Bank shall
deduct the amount to be charged back from the Settlement Account or deduct such
amount from a future payment to Zale.  Zale agrees that any deduction made by
Bank from amounts Zale otherwise owes to Bank pursuant to this
Section 3.11(b) is an act of recoupment, not a setoff.  If Zale Disputes a
Chargeback, Zale shall so notify Bank of such Dispute and Bank and Zale shall
attempt to resolve such Dispute.  In the event Zale and Bank are unable to
resolve such Dispute promptly, such Dispute shall be submitted to the Program
Committee for resolution in accordance with the provisions of Section 2.4
hereof.

 

SECTION 3.12               Representations and Warranties.

 

(a)           By Zale.  Each of Z Del and Zale Puerto Rico hereby jointly and
severally represents and warrants to Bank as follows:

 

30

--------------------------------------------------------------------------------


 

(i)            Each of Z Del and Zale Puerto Rico is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation.

 

(ii)           Each of Z Del and Zale Puerto Rico has all power, authority,
licenses and permits necessary to execute, deliver, and perform its obligations
under this Agreement and any of the agreements contemplated hereby.  Each of Z
Del and Zale Puerto Rico (i) is duly qualified to do business and in good
standing in every jurisdiction in which the nature of its business or ownership
or leasing of property requires it to be so qualified and (ii) has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
filings and registrations with, all Governmental Authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of its business, except, in each case, to the extent that the failure
to be so qualified or to obtain such licenses, permits, consent or approvals or
to make such filings or registrations would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Card Program
taken as a whole.

 

(iii)          This Agreement constitutes the legal, valid and binding
obligation of each of Z Del and Zale Puerto Rico, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding at law or in equity.

 

(iv)          Except as may be required pursuant to the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder, the
execution, delivery and performance of this Agreement by each of Z Del and Zale
Puerto Rico do not require any filing or registration with, or the consent or
approval of, any Governmental Authority, or any other Person which has not been
made or obtained or which will not be obtained or made prior to closing.

 

(v)           The execution, delivery and performance of this Agreement by each
of Z Del and Zale Puerto Rico do not result in the breach of, or constitute a
default under, such party’s respective certificate of incorporation, bylaws, or
other similar organizational documents, any indenture, mortgage, deed of trust,
loan, agreement, or other instrument to which Z Del or Zale Puerto Rico is a
party or by which Z Del or Zale Puerto Rico or any of their respective assets or
properties are bound.

 

(vi)          Each Card Sale included in the Sales Data sent to Bank by Zale
hereunder will reflect a bona fide sale by Zale of Authorized Goods and
Services, in accordance with the terms of this Agreement, and not previously
submitted by Zale to Bank.

 

(vii)         Assuming that each Card Sale hereunder was a sale for cash rather
than a Card Sale, such Card Sale would have complied in all material respects
with Applicable Law.

 

(viii)        All merchandise offers prepared or provided by Zale in connection
with this Agreement are and shall be true, fair, accurate and complete and Zale
shall

 

31

--------------------------------------------------------------------------------


 

comply with Applicable Law, including, but not limited to, all applicable
consumer protection laws and regulations, in making any promotional offer or
providing the related Authorized Goods and Services under the terms of this
Agreement.

 

(ix)           Neither Z Del nor Zale Puerto Rico has executed any document
contemplated by this Agreement (A) in contemplation of insolvency, (B) with a
view toward preferring one creditor over another, (C) after committing an act of
insolvency, or (D) with an intent to hinder, delay or defraud itself or its
creditors.

 

(x)            There are no Claims or, to Z Del’s or Zale Puerto Rico’s
knowledge, threatened Claims, that would materially impair Z Del’s or Zale
Puerto Rico’s ability to perform under this Agreement or would result in a
material adverse effect on Zale.

 

(b)           By Bank.  Bank hereby represents and warrants to Zale as follows:

 

(i)            Bank is duly organized, validly existing and in good standing as
a state bank under the laws of the State of South Dakota.

 

(ii)           Bank has all necessary power, authority, licenses and permits
necessary to execute, deliver and perform its obligations under this Agreement
and any of the agreements contemplated hereby.  Bank (i) is duly qualified to do
business and in good standing in every jurisdiction in which the nature of its
business or ownership or leasing of property requires it to be so qualified and
(ii) has all necessary licenses, permits, consents or approvals from or by, and
has made all necessary filings and registrations with, all Governmental
Authorities having jurisdiction, to the extent required for the ownership, lease
or conduct and operation of its business, except, in each case, to the extent
that the failure to be so qualified or to obtain such licenses, permits, consent
or approvals or to make such filings or registrations would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Card Program taken as a whole.

 

(iii)          This Agreement constitutes the legal, valid and binding
obligation of Bank, enforceable against Bank in accordance with its terms.

 

(iv)          The execution, delivery and performance of this Agreement by Bank
do not require any filing or registration with, or the consent or approval of,
any Governmental Authority, or any other Person which has not been made or
obtained.

 

(v)           The execution, delivery and performance of this Agreement by Bank
do not conflict with or result in the breach of, or constitute a default under
Bank’s certificate of incorporation, bylaws, or such similar documents, any
indenture, mortgage, deed of trust, loan, agreement, or other instrument to
which Bank is a party or by which Bank or any of its assets or properties are
bound.

 

(vi)          All Required Disclosures provided by Bank to Zale for distribution
to Cardholders and all Required Disclosures provided by Bank to Accountholders
will comply in all respects with Applicable Law.

 

32

--------------------------------------------------------------------------------


 

(vii)         There are no Claims or, to Bank’s knowledge, threatened Claims,
that would materially impair Bank’s ability to perform under this Agreement or
would result in a material adverse effect on Bank.

 

SECTION 3.13               Reports; Audit Rights.

 

(a)           Reports.

 

(i)            Bank shall supply Zale, at Bank’s sole cost and expense, with
(A) those periodic report(s) regarding the Card Program which are described in
Schedule 3.13(a)(i) hereto and (B) those reports regarding the sale of insurance
products and services specified in the Insurance Agreement, which reports, in
each case, shall be in forms reasonably determined by Zale and Bank.  As soon as
practicable following the end of each calendar quarter during the Term, Bank
shall provide to Zale a risk management report detailing the delinquency and
charge-off levels consistent with the type of information that has previously
been provided by Bank to Zale in Program Committee meetings prior to the
Effective Date.  Bank shall also supply Zale with such additional information
from time to time as Zale may reasonably request and with any additional report
requested by Zale provided that, if any such additional report is not produced
by Bank in its normal course of business (i.e., requires special programming),
Zale and Bank shall agree upon the cost for such report (which cost shall not
exceed Bank’s reasonable cost of producing such report), and such cost shall be
paid by Zale.

 

(ii)           Zale shall supply Bank, at Zale’s sole cost and expense, with the
reports regarding the Card Program listed in Schedule 3.13(a)(ii) attached
hereto at such times set forth on such schedule.  Zale shall also supply Bank
with such additional information and additional reports from time to time as
Bank may reasonably request, provided that, if any such additional report is not
produced by Zale in its normal course of business (i.e., requires special
programming), Zale and Bank shall agree upon the cost for such report (which
cost shall not exceed Zale’s reasonable cost of producing such report), and such
cost shall be paid by Bank.

 

(b)           Bank’s Internal Audit; Zale’s Audit Rights.  Bank agrees, upon
Zale’s request from time to time but no more frequently than once during any
consecutive twelve (12)-month period, to deliver to Zale a certification of an
officer of Bank (i) as to the date on which the last internal controls audit of
Bank was conducted and (ii) whether such audit revealed any default by Bank
hereunder (and, if so, a reasonable description of such default) or contained
any information which would suggest that Bank is not fully capable of performing
its obligations hereunder and, if so, reasonable details regarding such
information.  At all reasonable times during the Term and upon reasonable
notice, Zale shall have the right, at its sole cost and expense, to review and
audit Bank’s books and records (other than Bank’s internal financial records)
and operations related to the Card Program and Bank’s performance hereunder, and
Bank agrees to give Zale full access at all such reasonable times to such books
and records and to all of Bank’s operational facilities at which functions
related to this Agreement are performed and otherwise to reasonably cooperate
with Zale in connection with any such audit; provided, however, that so long as
Bank is not in default hereunder, Zale shall not have the right to audit Bank
more than once during any twelve (12) consecutive month period.

 

33

--------------------------------------------------------------------------------


 

SECTION 3.14               Bank Performance.

 

(a)           [Intentionally Omitted.]

 

(b)           Agreement to Maintain Performance Standards.  At all times during
the Term, Bank shall perform its services hereunder and conduct the Card Program
in accordance with this Agreement, Applicable Law and generally accepted
industry practices applicable from time to time.  Without limiting the
generality of the foregoing, Bank shall maintain the capability, to the same
extent available under the Original Agreement, to provide (i) transmission of
Applications and other credit information between Banks and Stores by facsimile
and (ii) credit services to Cardholders in Spanish, including without limitation
Applications, Required Disclosures, customer service, Account statements,
collection letters, and interactive voice response on customer Account
information lines.  Bank shall at all times during the Term maintain up-to-date
industry standard or better hardware and software, including without limitation,
fraud protection software and other industry standard fraud protection devices. 
During the period beginning on the Effective Date and continuing throughout the
Term, unless a later date than the Effective Date is specified in the
Performance Standards as the date by which Bank must comply with a particular
Performance Standard (in which case, Bank shall meet such Performance Standard
on such later date), Bank shall comply with all Performance Standards.

 

(c)           Failure to Meet Performance Standards.  In the event that Bank
fails to meet any Performance Standard, Bank shall report in reasonable detail
to the Client Relationship Team promptly (and in any event within ten (10) days)
following the date Bank became aware of any such failure the extent to which
Bank failed to achieve such Performance Standard and the reasons for Bank’s
failure to meet such Performance Standard, and shall propose a plan for taking
such action as Bank deems appropriate and as may be approved by Zale (such
approval not to be unreasonably withheld or delayed) to meet such Performance
Standard.  Zale and Bank acknowledge that Zale will be damaged by Bank’s failure
to meet any Performance Standard and that such damages would be difficult to
quantify.  Therefore, the parties agree that, subject to the terms of this
Section 3.14 and in addition to any other rights which Zale may have pursuant to
this Agreement, Applicable Law or otherwise, Bank shall pay Zale liquidated
damages for such failure to achieve a Performance Standard as provided in the
Performance Standards.  Notwithstanding the foregoing, in the event of any
significant upgrade to Bank’s operational systems related to the Card Program,
which could reasonably be expected to adversely affect Bank’s performance during
the implementation of such upgrade, the liquidated damages provided for under
this Section 3.14 shall not apply with respect to Bank’s failure to meet
particular Performance Standards impacted by such upgrade (but only with respect
to such particular Performance Standards) during the period when such upgrade is
being implemented.  Any such upgrade shall be effected by Bank with as little
disruption to the Card Program as reasonably possible and as effectively and
efficiently as reasonably possible pursuant to a schedule approved in advance by
the Client Relationship Team.

 

(d)           Maintenance of Operations Systems.  Bank shall, at its sole cost
and expense, at all times during the Term keep its operations systems updated
and in conformity with then current industry standards at no additional cost to
Zale.

 

34

--------------------------------------------------------------------------------


 

(e)           Backup Capability.  Bank covenants at all times during the Term to
maintain disaster recovery backup and failover capability adequate to enable
Bank to perform under its then existing disaster recovery plan.  On the date
hereof, Bank’s disaster recovery plan is in the form delivered by Bank to Zale
contemporaneously herewith.  Bank represents and warrants to Zale that Bank
currently has in place all such backup and capability.  Bank shall continually
review such disaster recovery, backup and failover capability during the Term,
in light of new technological developments, with a view toward implementing any
changes that may be appropriate to provide backup records and services in the
event of a systems failure or other disaster which threatens the records
maintained with respect to the Card Program and the services provided by Bank
hereunder.  To the extent Zale requests copies of any disaster recovery test
results reasonably available to Bank, Bank shall promptly supply such test
results to Zale.

 

SECTION 3.15               [Intentionally Omitted].

 

SECTION 3.16               Insurance.  Zale or an Affiliate of Zale, at its
option, may provide Cardholders an opportunity to purchase various insurance
related products and services offered by Zale or such Affiliate.  All such
products and services shall be deemed to be Authorized Goods and Services
hereunder and may be charged by Cardholders on their Cards.  Any sale by Zale or
a Zale Affiliate of such insurance related products and services which are
charged by a Cardholder on such Cardholder’s Card shall, for all purposes
hereof, be deemed to be a Card Sale; provided, however, that notwithstanding the
foregoing, Merchant Fees shall not be applicable to any Card Sale to the extent
the amount due from an Accountholder as a result of such Card Sale arises out of
any purchase of such insurance related products and services.  All insurance
related products and services sold pursuant to Card Sales hereunder shall be
subject to the terms and conditions of an Insurance Agreement, dated
February 21, 2001, entered into by and among Z Del, Zale Puerto Rico, Zale
Indemnity Company, Zale Life Insurance Company, Jewel Re-Insurance, Ltd. and
Hurley, as amended (the “Insurance Agreement”).  To the extent Bank pays Zale or
such Affiliate for such products and/or services and the amount of the charge
for such products and/or services and such amount is subsequently written off by
Bank in accordance with Bank’s policies regarding the Card Program, Zale or such
Affiliate shall repay Bank such amount as provided in the Insurance Agreement. 
Bank shall, at the request of the Zale Affiliate selling such insurance products
and services, include in the Application form a means reasonably acceptable to
Zale for a Credit Applicant to elect to purchase such insurance-related products
and services.  Bank shall not, without Zales’ prior written approval (which
approval may be withheld in Zale’s sole discretion) offer insurance or insurance
related products of any Person other than a Zale Affiliate.  Bank shall
cooperate with Zale or any Zale Affiliate, as the case may be, in offering the
insurance related products and services as contemplated by this Section 3.16 and
shall provide Zale, at Zale’s request and to the full extent permitted by
Applicable Law, such information regarding and access to Accountholders as Zale
or any Zale Affiliate may reasonably request in connection with the marketing
and servicing of such products and the marketing of such services.  If and to
the extent that all or any portion of an insurance premium is billed to an
Accountholder by Bank and is subsequently written off by Bank in accordance with
Bank’s policies regarding the Card Program, the Zale Affiliate offering such
products and services shall be entitled to invoice and pursue its rights and
remedies directly against such Cardholder as provided in the Insurance
Agreement.

 

35

--------------------------------------------------------------------------------

 


 

SECTION 3.17               Zale Acquisitions; Unauthorized Goods and Services.

 

(a)           In the event that, during the Term, Zale acquires a business (an
“Acquired Business”), the following provisions shall apply:

 

(i)            If such business already has an existing private label credit
card program and such program remains in effect following the closing of Zale’s
purchase of such Acquired Business, notwithstanding any other provision hereof
to the contrary, the credit card program of the Acquired Business shall not
initially be covered by this Agreement.  Upon termination or expiration of such
existing private label agreement, if Zale does not wish to continue to have such
existing private label credit card program continued by the then current
provider of such program, Zale shall so notify Bank prior to such termination or
expiration.  If such Acquired Business offers goods and services reasonably
consistent with the Authorized Goods and Services offered by Zale, Bank shall
have an option, exercisable upon delivery of written notice to Zale within
thirty (30) days of Bank’s receipt of Zale’s notice, to become the provider of
such credit card program upon terms and conditions no less favorable to such
Acquired Business than those contained in this Agreement.  If such Acquired
Business offers goods and services which are not reasonably consistent with the
Authorized Goods and Services offered by Zale, Zale and Bank shall negotiate in
good faith in an attempt to reach agreement on the terms and conditions upon
which Bank would provide such program.  In the event Bank does not exercise its
option to provide such program or in the event Zale and Bank are unable to agree
upon such terms and conditions within thirty (30) days following Bank’s receipt
of Zale’s notice, as the case may be, Zale may enter into an agreement for a
private label credit card program with a Person other than Bank in respect only
of the goods and services sold by the Acquired Business at the time of such
acquisition by Zale.

 

(ii)           If such Acquired Business does not have a private label credit
card program which will remain in effect following the closing of such purchase
and such Acquired Business offers goods and services reasonably consistent with
the Authorized Goods and Services offered by Zale, Zale may elect, upon written
notice to Bank within thirty (30) days following the acquisition of such
Acquired Business, to have such Acquired Business covered by the provisions of
this Agreement, and, in the event Zale so elects, Bank and Zale shall cooperate
to cause the addition of such Acquired Business to this Agreement as efficiently
and effectively as reasonably possible.  If Zale does not elect within such
thirty (30)-day period to have such Acquired Business covered by this Agreement
or if the Acquired Business offers goods and services which are not reasonably
consistent with the Authorized Goods and Services offered by Zale and Zale
wishes to have a private label credit card business for such Acquired Business,
Zale shall so notify Bank, and Bank and Zale shall negotiate in good faith in an
attempt to reach agreement on the terms and conditions upon which Bank would
provide such program.  In the event Zale and Bank are unable to agree upon such
terms and conditions within thirty (30) days following Zale’s notice to Bank,
Zale may enter into an agreement for such program with a Person other than Bank
in respect only of the goods and services sold by the Acquired Business at the
time of such acquisition by Zale.

 

36

--------------------------------------------------------------------------------


 

(iii)          In the event that an Acquired Business has an existing private
label credit card program that will remain in effect following the closing of
Zale’s purchase of such Acquired Business and such Acquired Business offers
goods and services reasonably consistent with the Authorized Goods and Services
offered by Zale, and Zale desires to use the Zale Marks (existing as of the date
hereof) in connection with such private label credit card program, the parties
hereto hereby agree to use their best efforts to cooperate and negotiate in good
faith in an attempt to reach a mutual agreement to facilitate the separate use
by Zale of the Zale Marks in connection with such private label credit card
program until expiration (excluding any renewals) or other termination of such
private label credit card program.

 

(b)           In the event that, during the Term, Zale offers goods and services
for sale other than Authorized Goods and Services (such goods and services being
“Unauthorized Goods and Services”) and decides to have a separate private label
credit card program for such Unauthorized Goods and Services, Zale shall so
advise Bank, and Zale and Bank shall negotiate in good faith, for a period of
thirty (30) days following Zale’s notice to Bank (during which period Zale
agrees to negotiate exclusively with Bank), in an attempt to reach agreement on
the terms and conditions upon which such program would be provided by Bank.  In
the event Zale and Bank are unable to agree upon such terms and conditions
within such thirty (30) day period, notwithstanding any other provision hereof
to the contrary, Zale may enter into an agreement for such program with a Person
other than Bank.

 

SECTION 3.18               Purging Accounts.  Bank agrees not to purge any
Account because of lack of debit or credit activity other than any such Account
which has not had any debit or credit activity for a period of at least
thirty-six (36) consecutive months.  Bank agrees to provide reasonable advance
notice to Zale of any purging of accounts.

 

SECTION 3.19               Monthly Cardholder Statements—Inserts and Messages.

 

(a)           Zale shall have the right to provide up to the maximum number of
statement inserts that may reasonably be accommodated (and one payment
remittance envelope with bangtail advertisement per month) for inclusion in
monthly statements mailed by Bank to Cardholders; provided, however, Zale shall
not have the right to include any inserts to Cardholders who meet Bank’s
exclusion criteria for Authorized Goods and Services or any other products or
services that are required to be paid for by a Cardholder with the Card.  For
the purpose of this Section 3.19, “exclusion criteria” means the criteria
generally applied by Bank with respect to the exclusion of Cardholders,
including due to delinquency, closure, death or other similar criteria.  Zale
will be solely responsible for the cost of producing the materials, delivering
the materials to a location reasonably designated by Bank, and, to the extent
the inclusion of any insert increases the postage for mailing such statements
over the amount Bank would otherwise have to pay if such inserts were not
included, within thirty (30) days following receipt of an invoice from Bank for
such increased cost, Zale shall pay such increased postage cost.  Statement
inserts and bangtail payment envelopes shall be subject to reasonable size,
materials, and weight specifications of Bank.  Zale agrees that such inserts
and/or bangtails will not (i) reference Bank without Bank’s prior written
approval, except in respect of the Card Program; or (ii) advertise or promote
credit products or credit services offered by Bank or its Affiliates other than
the Card Program and insurance products and services offered by Zale or

 

37

--------------------------------------------------------------------------------


 

any Zale Affiliate.  Zale’s right to include statement inserts in monthly
statements shall be subject to Bank’s need to use available insertion space for
legal notices to Cardholders.  Bank shall not be entitled to share in any
profits, fees or commissions resulting from the inclusion of such inserts which
relate to those types of products or services offered by Zale or any Zale
Affiliate as part of its regular product offering from time to time (including
without limitation any such co-branded products or services), nor, subject to
Section 3.19(c) hereof, shall Bank be entitled to share in any proceeds
resulting from the sale of any other product or service (whether offered by Zale
or a Zale Affiliate as a part of its regular product offering).

 

(b)           To the extent Zale does not utilize the maximum amount of inserts
that may be reasonably accommodated in Account statements or a bangtail
advertisement on any included remittance envelope, Bank shall have the right, at
Bank’s sole cost and expense, to place inserts in such statements or use such
bangtail to promote Bank Products and Services; provided, however, that Bank
shall not use such inserts or bangtail to promote any product or service of Bank
or any Affiliate of Bank that is also offered by Zale or any Affiliate of Zale
(including without limitation any insurance or insurance-related product or
service).  Bank agrees that, in any event, such inserts will not:  (i) reference
Zale or any Zale product or service without Zale’s prior written approval in
each instance (which approval can be withheld in Zale’s sole discretion); or
(ii) advertise or promote products which compete with Authorized Goods or
Services offered by Zale or its Affiliates.

 

(c)           Either Bank or Zale may propose to the other party hereto an
opportunity for utilizing an insert or inserts for the purpose of marketing
goods or services of a third party unrelated to either Zale or Bank (which shall
be goods or services which do not compete with those offered by either Bank or
Zale or any Affiliate of Bank or Zale).  In the event Bank and Zale agree to
utilize such insert or inserts for such purpose, Bank and Zale shall share
equally any profits resulting from the sale of such products or services so
sold.

 

(d)           In addition to the foregoing rights described in this
Section 3.19, Zale shall have the right to request that messages, coupons and/or
advertisements be printed on the monthly statements mailed to all Cardholders or
specific Cardholders or groups of Cardholders, based on selected Account data,
geographic location, or Bank’s Cardholder Account number, as determined by Zale,
and Bank shall place on such statements such messages, coupons and/or
advertisements as may be requested from time to time by Zale; provided, however
Zale shall not have the right to include any messages, coupons and/or
advertisements to Cardholders who meet Bank’s exclusion criteria for Authorized
Goods and Services or any other products or services that are required to be
paid for by a Cardholder with the Card.  Bank shall not be entitled to share in
any fees or commissions paid to Zale by third party vendors based on the sales
of any products or services of such third party vendors procured by Zale (other
than Authorized Goods and Services) that are sold to Cardholders as a result of
such messages, coupons or advertisements.

 

(e)           Bank shall not place any messages, coupons, advertisements or
other information on statements for the purpose of soliciting sales of products
or services of Bank or any other Person without Zale’s prior written consent;
provided that Bank shall be entitled to place information on the statements
concerning the Bank Products and Services, the Card Program and the
administration or collection of Accounts without the prior written consent of
Zale.

 

38

--------------------------------------------------------------------------------


 

SECTION 3.20               Access to Products and Services; Enhancements.  Zale
may, from time to time, request improvements or enhancements (including without
limitation systems and operations improvements or enhancements) in connection
with the Card Program, and Bank agrees to use commercially reasonable efforts to
assist Zale in developing specifications for the scope of such system
improvements or enhancements, including but not limited to the estimated cost of
development of such improvements or enhancements and the cost of providing such
improvements or enhancements to Zale; provided, however, that any improvements
or enhancements required pursuant to Section 3.20 hereof shall be provided by
Bank at no cost or expense to Zale.  Bank agrees to provide all such system
improvements or enhancements on the terms and conditions to which Zale and Bank
may mutually agree.  The parties agree to cooperate with respect to the
development and implementation of any such system improvements or enhancements
in a timely manner.

 

SECTION 3.21               Programs.  Pursuant to the terms of this
Section 3.21, Bank will make available the following credit card programs, and
Bank shall have recourse against Zale for any related credit losses to the
extent specified below.

 

(a)           Big Ticket Recourse Program.  Bank and Zale agree that (with
respect to both new and existing Accounts) in any case where the credit line
requested or the Card Sale gross amount is more than $10,000 (or such lower
amount as to which Bank may determine on a case-by-case basis), and where Bank
would otherwise approve the Account (based on Bank’s Account Issuance Criteria)
but not grant an initial credit line or a credit line increase greater than or
equal to the amount requested, and where the Big Ticket Recourse Program risk
criteria for customers or applicants are met as determined from time to time by
Bank in its sole discretion, such Accounts shall be eligible for the “Big Ticket
Recourse Program”, as described below.  In no event shall the aggregate amount
of receivables under the Big Ticket Recourse Program at any time exceed
                                     [redacted].

 

(i)            Approval Process.  Bank shall, promptly upon receipt, refer to
Zale Credit Applications or Card Sales involving accounts that are eligible to
be included in the Big Ticket Recourse Program.  Consistent with credit review
guidelines approved by Bank (Bank’s approval not to be unreasonably withheld,
conditioned or delayed), Zale shall determine, in compliance with Applicable
Law, whether to approve or not approve any such referred Account for the Big
Ticket Recourse Program (any Account so approved being a “Big Ticket Recourse
Account”).

 

(ii)           Recourse Liability.  Bank shall extend credit in the amount
requested for Big Ticket Recourse Accounts, and, except as otherwise provided
herein, Zale shall be liable for and bear all of the losses resulting from
charge off of the principal balances of such Big Ticket Recourse Accounts in
accordance with this Agreement, including, without limitation:  (i) any existing
principal balance at the time the Account becomes a Big Ticket Recourse Account
and (ii) all subsequent charges to the Big Ticket Recourse Account for the
duration of the Account.  Zale’s recourse liability for Big Ticket Recourse
Accounts shall be calculated on a monthly basis and charged against the Big
Ticket Reserve Account as set forth in this Section 3.21(a) up to the amount of
such Account approved by Zale as set forth in this Section 3.21(a).  Any
Accounts in the Big Ticket Recourse Program will be subject to Chargeback to
Zale for Cardholder fraud as

 

39

--------------------------------------------------------------------------------


 

set forth in this Section 3.21(a).  If the Zale Credit Services Department
requests that Bank approve, and Bank so agrees, any such Account prior to Bank’s
satisfactory completion of its normal authentication procedures, Zale shall bear
one hundred percent (100%) of the principal amount of any loss on such Big
Ticket Recourse Account resulting from Cardholder fraud.  With respect to all
other Big Ticket Recourse Accounts, Zale shall be responsible only for the
principal amount of fraud losses in excess of the credit limit that Bank would
otherwise have approved.  Bank shall have no recourse to Zale with respect to
the charge off of principal balances resulting from Big Ticket Recourse Account
credit line increases that were not expressly approved by Zale.  As of the
Effective Date, Bank does not reclassify Big Ticket Recourse Accounts to
non-recourse status on its data processing system.  Bank may develop means that
Bank determines, in its sole discretion, will allow Big Ticket Recourse Accounts
to be reclassified to non-recourse status.  In such event, Bank shall consider
reclassification of zero balance Big Ticket Recourse Accounts and the removal of
such Accounts from the Big Ticket Recourse Program.  Upon removal of any Account
from the Big Ticket Recourse Program, Zale shall have no further liability for
any such Account under this Agreement.  Bank may, at its option, request that
Zale bear the costs associated with any systems development related to the means
as set forth in this Section 3.21(a)(ii).  If Zale elects not to bear such
costs, Bank shall have no further obligation to review Big Ticket Recourse
Accounts for potential removal from the Big Ticket Recourse Program.  The
parties hereto hereby agree that the rights and obligations set forth in this
Section 3.21(a)(ii) shall survive the termination of this Agreement.

 

(iii)          Merchant Fees.  Bank and Zale agree that Merchant Fees in effect
from time to time pursuant to Section 4.1 of this Agreement shall be reduced by
160 basis points for Big Ticket Recourse Accounts.

 

(iv)          Termination.  Either party may terminate the Big Ticket Recourse
Program at any time by providing thirty (30) days prior written notice to the
other party, which notice shall be deemed given upon receipt by the
non-terminating party.  Bank shall, at Zale’s request, operate the Big Ticket
Recourse Program following termination for a wind-down period not to exceed
90 days after the date of such termination.  Within ten (10) days of receipt by
Zale of a notice of termination of the Big Ticket Recourse Program from Bank, or
upon receipt by Bank of any notice of termination of the Big Ticket Recourse
Program from Zale, Zale shall specify the length of any wind-down period (not to
exceed ninety (90) days); provided, however, Zale may, at its discretion,
shorten, but not lengthen, the wind-down period by giving Bank ten (10) days
prior written notice.

 

(b)           60/40 Program.  Bank and Zale agree that Accounts in the 60/40
Program shall be operated pursuant to this Section 3.21 and all Applicable Law:

 

(i)            Approval Process.  Bank shall extend credit in the amount
required to complete a purchase on either a new or existing Account for those
Cardholders that qualify for a minimum credit line of $500.00 but do not qualify
for the amount of credit requested for such purchase; provided, that such
Cardholder makes a down payment of not less than forty percent (40%) of the
difference between the available credit on the

 

40

--------------------------------------------------------------------------------


 

Account (including any credit line increase granted at the time of purchase) and
the full amount of such purchase (including taxes and any other charges).  (The
program described in the immediately preceding sentence is referred to herein as
the “60/40 Program”, and an Account that includes a purchase made pursuant to
the 60/40 Program is referred to herein as a “60/40 Account”).  Bank and Zale
acknowledge that rounding and calculation errors may result in minor variances
from the forty percent (40%) down payment requirement.  For purposes of this
Agreement, down payments of not less than 35% on not more than 5% of the total
volume of purchases made under the 60/40 Program shall be considered within the
scope of the 60/40 Program, and shall not constitute a store violation.

 

(ii)           Recourse Liability.  For purposes of this Agreement, any 60/40
Account for which the total new balance resulting from a transaction made under
the 60/40 Program exceeds four hundred percent (400%) of the Account’s existing
credit line immediately prior to such 60/40 Program transaction shall constitute
a 60/40 Recourse Account (“60/40 Recourse Account”).  All outstanding balances
on any 60/40 Recourse Accounts, including any balances resulting from a
transaction made under the 60/40 Program, any existing balances at the time the
Account is identified as a 60/40 Recourse Account, and all subsequent purchases
on any 60/40 Recourse Account, shall be included in the calculation of the 60/40
Recourse Amount Due (as defined below).  No later than the thirtieth (30th) day
of each month during the Term, beginning on October 30, 2010, and for so long as
any 60/40 Recourse Account exists, Bank shall calculate and bill Zale for, and
Zale shall be liable for, an amount equal to the amount by which the Annualized
Net Charge-offs of the 60/40 Accounts for the immediately preceding month exceed
ten percent (10%) of the aggregate amount of all 60/40 Recourse Account balances
(the “60/40 Recourse Amount Due”).  For purposes herein, “Annualized Net
Charge-offs” shall mean (A) the sum of (1) gross losses minus (2) late fee and
finance charge reversals, multiplied by (B) twelve (12).  Zale’s liability for
the 60/40 Recourse Amount Due shall be calculated on a monthly basis and charged
against the 60/40 Reserve Account as outlined below.  Commencing in
January 2011, and for each succeeding January during the Term, Bank and Zale
will review the loss sharing results and the parties will make a determination
as to whether the Zale loss share exceeds the actual principal loss minus ten
percent (10%) of the average accounts receivable, with any loss in excess of
such amount to be refunded by Bank to Zale.  Once a 60/40 Recourse Account
balance is reduced to the amount of the credit line in existence immediately
prior to the transaction made under the 60/40 Program that caused such Account
to be identified as a 60/40 Recourse Account, Zale shall have no liability,
whether now or hereafter, for such Account under this Agreement, unless the
Cardholder makes a subsequent transaction made under the 60/40 Program resulting
in such Account being identified as a 60/40 Recourse Account.  If a Cardholder
returns merchandise purchased in a transaction made under the 60/40 Program, and
Zale issues a full credit for the amount charged to the Card in the 60/40
Program transaction, and there are no other 60/40 Program outstanding balances
on the 60/40 Recourse Account, then at Zale’s request, Bank will remove the
Account from the 60/40 Program, and Zale shall have no further liability for
such Account under this Agreement.  At no time shall the aggregate amount of
receivables for the 60/40 Recourse Accounts under the 60/40 Program exceed
                               [redacted].

 

41

--------------------------------------------------------------------------------


 

(iii)          Termination.  Either party may terminate the 60/40 Program at any
time by providing thirty (30) days prior written notice to the other party,
which notice shall be deemed given upon receipt by the non-terminating party. 
Bank shall, at Zale’s request, operate the 60/40 Program following termination
for a wind-down period not to exceed ninety (90) days after the date of such
termination.  Within ten (10) days of receipt by Zale of a notice of termination
of the 60/40 Program from Bank, or upon receipt of any notice of termination of
the 60/40 Program from Zale, Zale shall specify the length of any wind-down
period (not to exceed ninety (90) days); provided, however, Zale may, at its
discretion, shorten, but not lengthen, the wind-down period by giving Bank ten
(10) days prior written notice.

 

(c)           Recourse Reserve Requirement.  The Big Ticket Reserve Amount shall
be equal to the sum of (A) and (B) below and the 60/40 Reserve Amount shall be
equal to the sum of (C) and (D) below:

 

(A)                          five percent (5%) of all Big Ticket Recourse
Account outstanding balances less than sixty (60) days delinquent;

 

(B)                           one hundred percent (100%) of all Big Ticket
Recourse Account outstanding balances greater than fifty-nine (59) days
delinquent (the sum of clauses (A) and (B) of this Section 3.21(c) being the
“Big Ticket Reserve Amount”);

 

(C)                           five and one half percent (5.5%) of all 60/40
Recourse Account outstanding balances less than thirty (30) days delinquent; and

 

(D)                          seventy five percent (75%) of all 60/40 Recourse
Account outstanding balances greater than twenty-nine (29) days delinquent (the
sum of clauses (C) and (D) of this Section 3.21(c) being the “60/40 Reserve
Amount”).

 

(d)           Reserve Funding and Reporting.

 

(i)            Bank shall calculate the Reserve Amounts each month, not later
than thirty (30) days from the end of the month for which the calculation is
made.  If, as of the monthly calculation, the balance in a Reserve Account is
less than the corresponding Reserve Amount, Zale shall promptly deposit via wire
transfer the difference in the appropriate Reserve Account following receipt by
Zale from Bank of the calculations (in reasonable detail), of the amount due. 
If, as of the monthly calculation, the balance in the Reserve Account is greater
than the Reserve Amount required for such Reserve Account, Bank shall promptly
withdraw the difference from the appropriate Reserve Account and pay the
difference to Zale via wire transfer.  Bank may deduct or recoup any amounts
owed which are not paid within fifteen (15) business days after the Reserve
Amount calculation is delivered to Zale from Settlements due to Zale pursuant to
Section 3.8 of this Agreement.  If either the funds in the Reserve Accounts or
the Settlement amount due Zale is insufficient to cover the amount due from Zale
to appropriately fund the Reserve Accounts, Bank may deduct or recoup the
amounts owed by Zale to fund a Reserve Account as provided herein, or any
remaining portion thereof

 

42

--------------------------------------------------------------------------------


 

from subsequent amounts due Zale under this Agreement and shall promptly deposit
any such amount into the appropriate Reserve Account.  Zale agrees that any
deduction made by Bank from amounts Zale otherwise owes to Bank pursuant to this
Section 3.21(d)(i) is an act of recoupment, not a setoff.  As applicable, the
Recourse Reserve Requirements, Reserve Funding, and Reserve Reporting shall
survive the termination of the Big Ticket Recourse Program, the 60/40 Program,
and this Agreement, until such time as Zale’s recourse obligations under those
programs have been fully satisfied.  Upon such satisfaction, any remaining
amounts shall be promptly paid by Bank to Zale, together with the interest
thereon.

 

(ii)           Bank will analyze and present to the Program Committee the
historical loss and delinquency performance of the Big Ticket Recourse Program
and the 60/40 Recourse Accounts on a quarterly basis.  Zale may initiate a
request to lower the Reserve Requirements, which shall be reviewed by the
Program Committee; provided, however, any final decision to lower the Reserve
Requirements shall remain in the sole discretion of Bank.

 

(iii)          Bank shall provide monthly reporting in reasonable detail for
each program as set forth below:

 

(A)                          Big Ticket Recourse Accounts — account level status
and aging, inclusive of all current, delinquent and charge off accounts.

 

(B)                           60/40 Recourse Accounts — portfolio aging and roll
rates, account level detail for all recourse balance accounts and realized
losses.

 

(C)                           The monthly interest calculation for each Reserve
Account and amount on deposit in each Reserve Account as of the date of such
report.

 

(iv)          All reporting shall be in reasonable detail and shall be provided
to Zale no later than the last day of the calendar month following the month for
which the report is made.

 

SECTION 3.22               Sales Tax Credits.  Any sales tax credit resulting
from a Credit, Chargeback or charge-off of an Account or receivable by Bank or
for any other reason shall be for the sole account of Zale and, to the extent
Bank receives the benefit of any such credit, Bank shall promptly pay or credit
Zale the amount of any such sales tax credit.  Bank agrees to cooperate with
Zale in claiming and securing any such benefit.  Without limiting the generality
of the foregoing, Bank shall provide Zale information on a monthly basis
regarding Credits, Chargebacks and charge-offs, which information shall include,
at a minimum, the amount of the Credit, Chargeback or charge-off, the customer
name and the customer address.  Zale, at its discretion, may then calculate and
prepare refund claims for the sales taxes paid with respect to the original
credit transaction.  At Zale’s request, Bank will promptly sign, and Zale will
file, such refund claims.  To the extent that a taxing jurisdiction disputes or
denies any refund claim, Zale will have the authority to negotiate with the
taxing jurisdiction on behalf of Bank, and Bank hereby appoints Z Del and Zale
Puerto Rico, and each of them, its attorney-in-fact for all such purposes.  Zale
will bear the costs of any such negotiations and shall reimburse Bank for any
and

 

43

--------------------------------------------------------------------------------


 

all reasonable costs and expenses incurred by Bank in performing Bank’s
obligations under this Section 3.22.

 

SECTION 3.23               Zale Letter of Credit.

 

(a)           Subject to Section 3.23(c), Zale hereby covenants and agrees that
it shall obtain and maintain in full force and effect at all times during the
Term an irrevocable stand-by letter of credit in an amount equal to ten million
dollars $10,000,000, subject to and in accordance with the terms and conditions
set forth below and in a form acceptable to Bank consistent with the standard
form utilized by Bank of America or another issuer acceptable to Bank (the
“Permanent Letter of Credit”).  Zale shall replenish the Permanent Letter of
Credit within thirty (30) days to eliminate any deficit in an amount equal to or
greater than two hundred fifty thousand dollars $250,000, in the aggregate, that
is created as a result of a draw or draws by Bank.

 

(b)           Subject to Section 3.23(c), Zale hereby covenants and agrees that
during the Term it shall obtain and maintain in full force and effect at all
times during the time period commencing on November 15 of each year and
continuing until March 31 of the following year (the “Security Period”) an
additional irrevocable stand-by letter of credit in an amount equal to, (i) for
the initial Security Period, three million five hundred thousand dollars
$3,500,000 and (ii) for each Security Period other than the initial Security
Period, one percent (1%) of the Net Card Sales for the year ending on October 31
of the year in which the applicable irrevocable stand-by letter of credit is
obtained, in each case subject to and in accordance with the terms and
conditions set forth below and in a form acceptable to Bank consistent with the
standard form utilized by Bank of America or another issuer acceptable to Bank
(the “Seasonal Letter of Credit,” and, together with the Permanent Letter of
Credit, the “Letters of Credit”).

 

(c)           Zale acknowledges and agrees that Bank shall have the right in its
sole and absolute discretion (without prior notice to or consent by Zale):  (i) 
to make full or partial draws on the Letters of Credit at any time in an amount
equal to any amounts to which Bank is entitled to receive from Zale and that
have not been paid pursuant to the terms of this Agreement, including without
limitation, Chargebacks, returns, the non-delivery of merchandise, amounts owed
under the terms of any recourse programs, and In-Store Payments (“Contingent
Liabilities”); (ii) to make full or partial draws on the Permanent Letter of
Credit upon the receipt of notice of non-renewal of the Permanent Letter of
Credit; (iii) to make full or partial draws on the Permanent Letter of Credit
upon the failure of Zale to replenish the Permanent Letter of Credit as required
by this Agreement to eliminate any deficit created as a result of a draw by
Bank; or (iv) to make full or partial draws on the Permanent Letter of Credit
upon the failure of Zale to deliver the Seasonal Letter of Credit prior to the
beginning of any Security Period.  In the event Zale does not timely make any
adjustment to the amount of the Seasonal Letter of Credit as required by Bank
pursuant to such notice, Bank may deduct the amount of any such required
adjustment from the Settlement Account or withhold any Settlement amounts due
Zale to cover such adjustment.  Zale agrees that any deduction made by Bank from
accounts Zale otherwise owes to Bank pursuant to this Section 3.23(c) is an act
of recoupment, not a setoff.  Notwithstanding the foregoing, in the event Bank
makes a partial draw on the Letters of Credit at any time in an amount less than
two hundred fifty thousand dollars ($250,000.00), the draw shall be considered a
final draw and Bank shall not have the right to make any further draws on the

 

44

--------------------------------------------------------------------------------


 

Letters of Credit.  Zale shall take whatever action is required for the Letters
of Credit to remain available for full or partial draws by Bank as set forth
above during the Term, during any period following termination or expiration of
this Agreement where the parties continue to comply with the terms and
conditions of this Agreement pursuant to Section 5.4(d) and Section 5.4(e), and
for a period of ninety (90) days following the final Card Sale under the terms
of the Card Program.  Under no circumstances shall Bank’s decision to draw down
any amount under the Letters of Credit constitute a waiver of any of Bank’s
other rights under this Agreement, including without limitation Bank’s right to
terminate this Agreement in accordance with Section 5.4.  The parties hereto
hereby agree that the rights and obligations set forth in this
Section 3.23(c) shall survive the termination of this Agreement.

 

(d)           The failure by Zale to obtain and maintain (i) the Permanent
Letter of Credit in full force and effect at all times and (ii) the Seasonal
Letter of Credit in full force and effect at all times during the Security
Period shall constitute a material breach of an obligation to pay an amount
under this Agreement as set forth in Section 5.4(b)(iii) of this Agreement.

 

(e)           Zale shall deliver to Citi:  (i)  no later than forty-five (45)
days following the end of each of its fiscal quarters during the Term and
(ii) no later than ninety (90) days following the end of each of its fiscal year
ends during the Term, calculations of Net Debt Tangible Leverage and the Fixed
Charge Ratio presented in a form substantially similar to Schedule 3.23(e)(1)
attached hereto and an officer’s certificate, in a form substantially similar to
the form of officer’s certificate set forth on Schedule 3.23(e)(2) attached
hereto, certifying the accuracy of the Net Debt Tangible Leverage and the Fixed
Charge Coverage Ratio.  If the Net Debt Tangible Leverage is below 1.5x for the
immediately preceding two consecutive quarters and the Fixed Charge Coverage
Ratio is above 1.25x for the immediately preceding two consecutive quarters,
Zale may deliver a written notice to Bank seeking consent (such consent not to
be unreasonably withheld, conditioned or delayed) to no longer maintain the
Letters of Credit.  If, pursuant to this Section 3.23(e), Bank no longer holds
the Letters of Credit, and at any time during the Term either, or both, of the
Net Debt Tangible Leverage exceeds 1.5x or the Fixed Charge Coverage Ratio drops
below 1.25x then Zale shall, within five (5) Business Days obtain and deliver to
Bank the Permanent Letter of Credit pursuant to Section 3.23(a) and the Seasonal
Letter of Credit pursuant to Section 3.23(b) and all agreements and obligations
pursuant to this Section 3.23 shall be in full force and effect.

 

SECTION 3.24               Warranty Reinsurance.  Zale caused its affiliate,
Zale Indemnity Company to issue a Contractual Liability Policy, effective as of
June 30, 2009 with Citibank (South Dakota), N.A. as the third party beneficiary,
which is fully incorporated herein by reference (the “Warranty Reinsurance”). 
As of the Effective Date, Zale shall have entered into an amended contractual
liability policy acceptable to Bank, such policy to be substantially similar to
the form of the Warranty Reinsurance (the “New Warranty Reinsurance”).  The New
Warranty Reinsurance shall, among other things, insure this Agreement.  From and
after the Effective Date, the failure by Zale to at all times maintain in full
force and effect the New Warranty Reinsurance shall constitute a material breach
of an obligation to pay an amount under this Agreement as set forth in
Section 5.4(b)(iii) of this Agreement.  The parties hereto hereby agree,
pursuant to the terms of the Warranty Reinsurance and the New Warranty
Reinsurance, as applicable, that the rights and obligations set forth in this
Section 3.24 shall survive the termination of this Agreement for a period of
twelve (12) months after the final Card Sale.

 

45

--------------------------------------------------------------------------------

 


 

SECTION 3.25               Insurance Recoveries.

 

(a)           Pursuant to Section 3.16 of this Agreement and Section 3(d) of the
Insurance Agreement, Zale may (but is not obligated to) pursue recovery from
Cardholders of billed insurance premiums (“Insurance Recoveries”) charged to
Accounts that are subsequently charged off by Bank; provided, however, it being
understood by the parties hereto that Bank currently includes billed insurance
premiums in the balance of charged off Accounts sent to recovery agencies.  Bank
and Zale agree as follows with respect to Insurance Recoveries:

 

(i)            Bank will continue to include Insurance Recoveries in its
collection and recovery of charged off Accounts, and shall be entitled to retain
all amounts collected in connection therewith; and

 

(A)                          Bank agrees to timely apply all payments to the
Account balance arising from credit insurance benefit payments to reduce or
avoid a Chargeback; and

 

(B)                           Bank will pay to Zale Insurance an amount equal to
2.27% of portfolio gross recoveries beginning on the date of this Agreement
until termination of the Insurance Recovery Program.

 

(b)           The Insurance Recovery Program shall terminate at the earlier of:

 

(i)            The termination or expiration of this Agreement, including any
renewals; or

 

(ii)           The termination or expiration of the Insurance Services
Agreement, including any renewals; or

 

(iii)          Upon 30 days written notice of termination of the Insurance
Recovery Program by either party.

 

(c)           If the Insurance Recovery Program terminates prior to either the
termination or expiration of either of this Agreement or the Insurance
Agreement, in each case, in accordance with their terms, the Insurance Recovery
balances charged off after the termination of the Insurance Recovery Program
shall be excluded by Bank from its collection and recovery efforts.  In such
event, Zale shall be entitled to attempt recovery of such charged off Insurance
Recovery balances directly with the customer.

 

ARTICLE IV

 

FEES AND CERTAIN OTHER PAYMENTS

 

SECTION 4.1                 Fees and Certain Other Payments.

 

(a)           For each Card Sale made by Zale, during the first year of the
Initial Term, Bank shall charge and Zale shall pay a fee expressed as a
percentage of the Card Sale as set forth on Schedule 4.1(a)(1).  For each Card
Sale made by Zale during the Term (other than during the

 

46

--------------------------------------------------------------------------------


 

first year of the Initial Term), Bank shall charge and Zale shall pay a fee
expressed as a percentage of the Card Sale as set forth on Schedule 4.1(a)(2)
(the fees set forth on Schedule 4.1(a)(1) and (2), collectively, the “Merchant
Fees”).  The Merchant Fees for each year of the Term (except for the first year
of the Term) shall be determined based on the Net Card Sales from the
immediately prior year of the Term.  The Merchant Fee will be calculated in
accordance with Section 4.1(b) of this Agreement and shall be subject to
adjustment as provided herein.

 

(i)            Merchant Fee Adjustments Due to Prime Rate Changes.  In addition
to Merchant Fee changes provided for in clause (iii) below, the Merchant Fees
applicable to all Credit Plans as outlined above, are subject to change on the
first Business Day of each calendar month during the Term based on changes to
the Prime Rate as set forth on Schedule 4.1(a)(i) and subject to
Section 5.4(b)(xi); provided, however, if making a change in the Merchant Fee in
the amount as set forth on Schedule 4.1(a)(i) would result in Bank exceeding the
Prime Rate Merchant Fee Cap, Bank shall be entitled to adjust the Merchant Fee
in an amount less than as set forth on Schedule 4.1(a)(i).

 

(ii)           [Intentionally omitted.]

 

(iii)          Merchant Fee Adjustments Due to Changes in Applicable Law and Net
Credit Sales on the Regular Revolve Plan.  At any time, and from time to time,
from and after the Effective Date, in the event (A) there is any change in
Applicable Law that could, in Bank’s reasonable discretion, impact the Card
Program, the Accounts or the Credit Card Agreements, or (B) Net Credit Sales on
the Regular Revolve Plan constitute more than                             
[redacted] of the total Net Credit Sales for any consecutive three (3) month
period, Bank shall have the right to adjust any one or more, or all of the
Merchant Fees, subject to Section 5.4(b)(xii).

 

(b)           Zale shall pay Bank (and to the extent Bank owes Zale a Merchant
Fee, Bank shall pay Zale) a Merchant Fee calculated based upon the Sales Data
remitted to Bank by Zale pursuant to Section 3.8(a) hereof.  Neither Bank nor
Zale shall be entitled to any Merchant Fee with respect to any sales of
insurance products or services pursuant to Section 3.16 hereof or sales of
products or services via inserts pursuant to Section 3.20.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1                 Indemnification.

 

(a)           Indemnification by Zale.  Zale shall be liable to and shall
indemnify, defend and hold harmless Bank, its Affiliates and their respective
officers, employees and directors (collectively, “Bank Indemnified Persons”)
from any losses, damages, liabilities, costs and expenses (including reasonable
outside attorney’s fees and disbursements) incurred by any Bank Indemnified
Person arising out of:

 

47

--------------------------------------------------------------------------------


 

(i)            Any Claim or setoff made by or on behalf of a Cardholder relating
to Card Sales or Credits submitted by Zale pursuant to this Agreement to the
extent related to Zale’s acts or omissions.

 

(ii)           Any negligent, reckless or wrongful acts or omissions by Zale or
any employee, agent or representative of Zale, in connection with the furnishing
of any Authorized Goods and Services purchased by Cardholders pursuant to this
Agreement.

 

(iii)          Any Claim by a Cardholder, any Governmental Authority or any
other third party to the extent relating to a violation of Applicable Law by
Zale or its employees, agents or representatives in connection with the
furnishing of any product or service by Zale to any Cardholder.

 

(iv)          Death or injury to any Person or the loss, destruction or damage
to any property arising out of the furnishing by Zale of any Authorized Goods
and Services (including any product liability or warranty claim with respect
thereto) purchased with the Card.

 

(v)           Any Claim of a third party in connection with the use of any Zale
Mark on the Card or in advertising, marketing, promoting or administering the
Card Program, but only to the extent such use was approved by Zale.

 

(vi)          Any breach by Zale of any representation, warranty, covenant,
agreement or obligation under this Agreement.

 

(vii)         The negligence, willful misconduct, misfeasance, malfeasance or
fraudulent acts of any employee, agent or representative of Zale.

 

(viii)        Any Claim arising out of any jewelry or merchandise offers that
are sent by Zale, whether directly or indirectly, its Affiliates, or by Bank at
Zale’s request, to the customers of an Affiliate of Bank.

 

(ix)           Any Claim arising out of any and all advertising, promotions and
marketing programs, materials (in any media form), documents for Authorized
Goods and Services or materials or other items to the extent conducted or
produced by or at the direction of Zale.

 

(x)            Any Claim arising out of a failure of Zale’s systems or
operations relating to the Card Program.

 

(xi)           Any Claim arising directly or indirectly out of (A) the sale by
Zale of the BBB brand and related assets and liabilities to Finlay; and (B) the
offering of the Card Program to BBB customers under the terms of this Agreement,
including without limitation any claims by Finlay related to the Settlement of
transactions involving BBB customers.

 

(xii)          Any Claim arising out of or related to any Second Look Program
entered into by Zale with any third party.

 

48

--------------------------------------------------------------------------------


 

(b)           Indemnification by Bank.  Bank shall be liable to and shall
indemnify, defend and hold harmless Zale, its Affiliates and their respective
officers, employees and directors (collectively, “Zale Indemnified Persons”)
from any losses, damages, liabilities, costs and expenses (including reasonable
outside attorney’s fees and disbursements) incurred by any Zale Indemnified
Person arising out of:

 

(i)            Any Claim by or on behalf of a Cardholder to the extent relating
to any acts or omissions by Bank or its employees, agents or representatives in
connection with such Cardholder’s Account that resulted from Bank’s acts or
omissions.

 

(ii)           Any Claim arising out of Zale’s reasonable compliance with the
Operating Regulations or any failure of the Required Disclosures to comply in
any respect with Applicable Law.

 

(iii)          Any Claim by a Cardholder, any Governmental Authority or any
other third party to the extent relating to a violation of Applicable Law by
Bank or its employees, agents or representatives or wrongful acts or omissions
by Bank in connection with the furnishing of any product or service by Bank to
any Cardholder.

 

(iv)          Any Claim of a third party in connection with the use of any Bank
Mark on any Card or in advertising, marketing, promoting or administering the
Card Program.

 

(v)           Any breach by Bank of any representation, warranty, covenant,
agreement or obligation under this Agreement.

 

(vi)          Any Claim arising out of a failure of Bank’s systems or operations
relating to the Card Program.

 

(vii)         The negligence or willful misconduct (including, without
limitation, the misfeasance, malfeasance or fraudulent acts of any employee,
agent or representative of Bank) of Bank.

 

(viii)        Any Claim arising out of any and all advertising, promotions and
marketing programs, inserts, documents for Authorized Goods and Services or
materials or other items to the extent conducted or produced by or at the
direction of Bank.

 

(c)           Notice of Claim.  If any claim is made or any suit or action is
commenced against an Indemnified Party in respect of which indemnification may
be sought under this Section 5.1, such Indemnified Party shall give the
Indemnifying Party written notice thereof promptly, but in any event no later
than thirty (30) days after the Indemnified Party becomes aware of such claim,
suit or action, provided that the failure to so notify the Indemnifying Party
within such thirty (30) day period shall not relieve the Indemnifying Party of
its indemnification obligations under this Section 5.1, except to the extent
that such failure actually and materially prejudices the Indemnifying Party. 
The Indemnifying Party will be entitled to assume the defense thereof and to
take over and control the settlement thereof (with counsel reasonably
satisfactory to the Indemnified Party) at the Indemnifying Party’s cost and
expense by giving written notice of its intention to do so to the Indemnified
Party within thirty (30) days after

 

49

--------------------------------------------------------------------------------


 

receipt by the Indemnifying Party of notice of the claim, suit or action.  If
the Indemnifying Party assumes the defense of any claim, suit or action, it
shall not settle such claim, suit or action unless the Indemnified Party
consents to such settlement, which consent shall not be unreasonably
conditioned, withheld or delayed unless the Indemnified Party is not being
unconditionally released from all liabilities in respect of such indemnified
claim.  Notwithstanding the assumption by the Indemnifying Party of the defense
of any claim, suit or action, the Indemnified Party will be permitted to join in
the defense thereof and to employ counsel at its own cost and expense.  If the
Indemnifying Party fails to notify the Indemnified Party of its desire to assume
the defense of any claim, suit or action or notifies the Indemnified Party that
it will not assume the defense thereof, then the Indemnified Party may assume
the defense thereof, at the Indemnifying Party’s cost and expense.  Any
compromise of, or any final judgment entered on or in, any claim, suit or action
which the Indemnifying Party declines to defend in accordance with this
Agreement, will be deemed to have been consented to by, and will be binding
upon, the Indemnifying Party as fully as if the Indemnifying Party had assumed
the defense thereof and a final judgment or decree had been entered in such suit
or proceeding, or with regard to such claim, by a court of competent
jurisdiction for the amount of such settlement, compromise, judgment or decree. 
In any case, the Indemnifying Party and the Indemnified Party shall cooperate
(at no cost to the Indemnified Party) in the settlement or defense of any such
claim, suit or action.

 

(d)           Payment of Indemnified Amounts.  The Indemnified Party shall
notify the Indemnifying Party of any amounts due and owing by the Indemnifying
Party under this Section 5.1 and the Indemnifying Party shall pay such amounts
to the Indemnified Party within thirty (30) days after receipt of such notice.

 

(e)           Survival.  Except for this Section 5.1 and Section 5.4(c), 5.4(g),
5.5, 5.7 and 5.8, 5.10, 5.13, 5.18, 5.26 and any other provision which pursuant
to its terms shall survive termination of this Agreement, no other terms of this
Agreement will survive the termination of this Agreement.

 

SECTION 5.2                 Card Program Promotion; Advertising and Service
Marks.

 

(a)           Limited License.  Subject to Zale’s prior review and approval of
such use and to Zale’s reasonable specifications, Zale hereby authorizes Bank,
for purposes of this Agreement, to use Zale Marks on the Cards and in
advertising, marketing, promoting and administering the Card Program.  Bank
hereby authorizes Zale, subject to any further limitations set forth in
Section 5.2(f)(i), and for purposes of this Agreement, to use any of Bank’s
name, logos, trademarks, service marks, or other proprietary designations on the
Cards and in advertising, marketing, promoting and administering the Card
Program, subject to Bank’s prior review and approval of such use and to Bank’s
reasonable specifications.

 

(b)           Promotion of the Card Program.  Bank and Zale agree to cooperate
in the development of advertising, marketing, and promotional materials (in any
media form), as well as operating forms and other materials which promote the
Card and any Card related programs (collectively or individually, the
“Promotional Materials”).  Zale and Bank shall promote, participate in and
support the Card Program throughout the Term.  Zale shall provide support for
the Card Program at its Stores in a manner reasonably consistent with the
support provided by

 

50

--------------------------------------------------------------------------------


 

Zale under the terms of the Original Agreement.  Zale shall encourage customers
to apply for Cards and shall encourage Cardholders to use Cards for purchases of
Authorized Goods and Services.  Promotion of the Card Program by Zale shall be
generally consistent with industry practices.  Zale shall display at each of its
Stores advertising and promotional materials relating to the Card Program,
including without limitation, signage promoting the Special Credit Plans.  Zale
shall only use or display promotional materials relating to the Card Program in
accordance with the Operating Regulations.

 

(i)            Each of Zale and Bank (the “Proposing Party”) acknowledges and
agrees that it will present all Promotional Materials to the other party hereto
(the “Non-Proposing Party”) for such Non-Proposing Party’s review and, except to
the extent provided in clause (ii) of this Section 5.2(b) below, written
approval, in accordance with the provisions of this Section 5.2(b)(i).  The
Proposing Party will deliver Promotional Materials to the Non-Proposing Party at
least four (4) Business Days prior to the last date upon which preliminary
changes can be made to such materials.  The Non-Proposing Party will review such
Promotional Materials promptly and shall respond to the Proposing Party within
two (2) Business Days following the Non-Proposing Party’s receipt of such
materials.  The Proposing Party will allow itself sufficient time to make
changes as required by the Non-Proposing Party including time to provide the
Non-Proposing Party with the revised Promotional Materials for the Non-Proposing
Party’s review and written approval before such materials are utilized.  In the
event the Non-Proposing Party does not approve the Promotional Materials
submitted by the Proposing Party, the Non-Proposing Party shall specify in
reasonable detail the basis for such non-approval and shall cooperate in good
faith with the Proposing Party to resolve any objection to the proposed
Promotional Materials as promptly as reasonably possible with the objective of
permitting the Proposing Party to utilize the Promotional Materials within a
time frame reasonably proposed by the Proposing Party.

 

(ii)           Promptly following the Effective Date, Bank shall develop and
submit to Zale forms of Required Disclosures (including without limitation
Required Disclosures regarding the Special Credit Plans described in
Schedule 1.1) for use by Zale in connection with advertisements and other
Promotional Material, together with such instructions, based upon Bank’s
reasonable interpretation of Applicable Law, for use of such Required
Disclosures.  Zale shall provide Bank a copy of any such proposed use of the
forms of Required Disclosures in any Promotional Material prior to such use and,
provided such Required Disclosures are used by Zale in accordance with such
instructions, Zale’s use of the Required Disclosures in such Promotional
Material shall be deemed to have been approved by Bank.

 

(iii)          The Proposing Party will deliver Promotional Materials in
substantially the form and/or format media as they are intended to be utilized. 
Non-printed Promotional Materials shall be accompanied by a written transcript.

 

(iv)          Notwithstanding anything else to the contrary herein, (A) the
Proposing Party will be solely responsible for, and will indemnify the
Non-Proposing Party (subject to Section 5.1(a) against, any claim and expense
incurred by the Non-Proposing Party as a result of the Proposing Party’s use of
materials not approved or

 

51

--------------------------------------------------------------------------------


 

deemed approved by the Non-Proposing Party in accordance with the terms of this
Section 5.2; and (B) the Non-Proposing Party will have the option to terminate
this Agreement upon reasonable notice if the Proposing Party’s persistent
failure to comply with the terms of this Section 5.2 places the Non-Proposing
Party at material risk.

 

(c)           Cardholder Solicitation.  Bank will share customer and
customer-related information with Zale and its Affiliates to the full extent
allowed by Applicable Law, including without limitation through periodic,
weekly, file updates.  Bank shall take all such actions as are commercially
reasonable and not in violation of Applicable Law to enable it to provide
customer and customer-related information to Zale.  Any and all customer
information collected by Zale shall be and remain the property of Zale.  Bank
shall not distribute its Cardholder list or any portion thereof to any third
party (other than a third party performing services for Bank pursuant to this
Agreement and only to the extent such third party requires such information to
perform such services).  Zale may use Cardholder names and addresses to conduct
promotional programs for Authorized Goods and Services.  Cardholder information
may be used by Bank or its Affiliates only for the purposes and objectives set
forth in this Agreement and in exercise of its rights hereunder (including
without limitation marketing by Bank or its Affiliates of Bank Products and
Services, to the extent permitted herein).  In any event Bank shall not use any
Cardholder information in any manner that is injurious to Zale’s retail
business.

 

(d)           Use of Promotional Materials.  Notwithstanding anything to the
contrary herein, Zale and Bank each acknowledges and agrees that wherever the
approval of the other party is required, it will not use, publish or distribute
(in any media form) Promotional Materials without the prior written approval of
such other party, which prior written approval shall not be unreasonably
conditioned, withheld or delayed.

 

(e)           Marketing Fund.  During the Term, Bank and Zale shall create a
marketing fund available in order to market the Card Program (the “Marketing
Fund”).

 

(i)            Beginning on October 1, 2011 and on each October 1 thereafter
during the Term, Bank and Zale shall commit to accrue                       
[redacted] basis points of Net Card Sales from the prior year, for the purposes
of this Section 5.2(e), such year to commence on the October 1 and end on
September 30.

 

(ii)           Bank shall commit to accrue the amounts set forth on
Schedule 5.2(e)(ii) during the time periods set forth on such schedule.

 

(iii)          The expenditure of the Marketing Fund shall be for the marketing
of the Card Program through new initiatives that are above and beyond the
typical, expected level of program promotional efforts engaged in by the parties
under the terms of the Original Agreement including without limitation, the
following:

 

(A)          10% off offers tied to the card;

 

(B)           employee incentive programs tied to the card;

 

(C)           additional offerings of longer term promotions (18 month no
interest for example) at a reduced MDR;

 

52

--------------------------------------------------------------------------------


 

(D)          current purchases that include discount offers for future purchases
tied to the card;

 

(E)           gift with purchase programs tied to the card;

 

(F)           additional merchandise discounts for Card Sales;

 

(G)           re-issue;

 

(H)          sweepstakes; and

 

(I)            and any other materials and expenses promoting the Card Program

 

Prior to the expenditure of any amount from the Marketing Fund, such planned
expenditure shall be approved in writing by Bank and Zale.  Bank and Zale agree
to work together to develop and execute marketing efforts to promote the Card
Program and as programs are executed Bank and Zale each party hereto shall agree
to an allocation of the funding of the expenses incurred for said approved
programs from the Marketing Fund.  Bank and Zale shall use their respective
commercially reasonable efforts to spend the full amount committed to the
Marketing Fund each year.  If after such commercially reasonable efforts to
spend the committed amounts, there remain unspent amounts, any unspent amounts
in the Marketing Fund shall be considered not to be spent and neither Bank nor
Zale will be required to spend those amounts.  Upon termination of the Agreement
for any reason, neither party shall be obligated to expend directly any portion
of the Marketing Fund that is then not expended.

 

(f)            Promotions for Authorized Goods and Services.

 

(i)            Zale will not publish or distribute (in any media form)
promotional offers targeted at the customers of an Affiliate of Bank (because
they are customers of an Affiliate of Bank) without the prior written consent of
Bank.  Bank or its Affiliate shall have final approval with respect to the
general design of all promotional offers, and Zale shall have the exclusive
approval with respect to the design, layout and content of any merchandise
offer.  Zale shall incorporate any and all revisions required as a condition of
approval by Bank, and shall bear all costs related thereto.  Bank or its
Affiliate shall determine in its sole discretion: (i) whether to permit any
proposed promotional offer; (ii) the timing of any promotional offer; and
(iii) the customers of the Affiliate who will receive any promotional offers.

 

(ii)           Zale acknowledges the exclusive proprietary interest of Bank
and/or its Affiliates in and rights to all Citi logos, trademarks, trade names,
service marks, branding and “look and feel” as well as any unique logo,
trademark, trade name or service mark that may be created for a promotional
offer.  Bank or its Affiliate hereby grants Zale a limited license to use said
logos, trademarks and trade names solely in connection with an approved
promotional offer, provided Zale obtains Bank’s or Affiliate’s prior written
approval of such use.  Zale recognizes and acknowledges that it shall acquire no
right in or to these logos, trademarks, trade names, service marks and trade
dress.  Bank or its Affiliate may, at their sole discretion, deny or limit
Zale’s use of such logos, trademarks, trade names and service marks.

 

53

--------------------------------------------------------------------------------


 

(iii)          Bank and Zale agree that with respect to any marketing activity
undertaken pursuant to this Agreement, any Affiliate of Bank whose customers
receive a promotional offer shall be considered a third party beneficiary under
this Agreement.

 

SECTION 5.3                 Books and Records.  Zale shall retain an original
copy of each Sales Slip and Credit Slip for one hundred and eighty (180) days
following the date of the Card Sale and a microfilm or other copy (including
without limitation electronic imaging) thereof for a total of seven (7) years
(or such lesser period as may be required by Applicable Law).  Upon Bank’s
reasonable request to a Zale designated member of the Client Relationship Team,
Zale will send to Bank within fourteen (14) days of such request a copy of any
Sales Slip or Credit Slip retained by Zale, provided that such requested Credit
Slip or Sales Slip relates to a Card Transaction occurring within the
two (2) year period prior to Bank’s request.  To the extent Bank requests a
Sales Slip or Credit Slip related to a Card Transaction which occurred more than
two (2) years prior to Bank’s request, to the extent Zale has retained such
Sales Slip or Credit Slip, Zale will use commercially reasonable efforts to
locate and send to Bank such Sales Slip or Credit Slip as promptly as reasonably
practicable.

 

SECTION 5.4                 Term and Termination.

 

(a)           Term.  This Agreement will become effective on the Effective
Date.  Subject to earlier termination as provided herein, this Agreement will
remain in effect until the close of business on the date that is five years from
execution of this Agreement (the “Initial Term”).  This Agreement shall
automatically renew for successive two year periods after the Initial Term and
any subsequent applicable term (each a “Renewal Term”, and together with the
Initial Term, the “Term”), unless Bank or Zale provides the other party with
written notice of termination no less than six (6) months prior to the end of
the Initial Term or any Renewal Term.  The termination of this Agreement will
not affect the rights and obligations of the parties with respect to
transactions and occurrences prior to the effective date of termination, except
as otherwise provided herein.

 

(b)           Termination.  This Agreement may be terminated prior to the end of
the Term as follows:

 

(i)            by Bank or Zale immediately upon notice to the other party in the
event such other party (a) elects to wind up or dissolve its operations or is
wound up and dissolved for reasons of insolvency, (b) makes an assignment for
the benefit of creditors, (c) files a voluntary petition in bankruptcy or for
reorganization or is adjudicated as bankrupt or insolvent, or (d) has a
liquidator or trustee appointed over its affairs and such appointment shall not
have been terminated and discharged within thirty (30) days thereof;

 

(ii)           by Bank or Zale upon sixty (60) days’ prior written notice to the
other party in the event that such other party becomes insolvent or repeatedly
fails to pay its debts as they become due and such condition shall not have been
cured prior to the expiration of such sixty (60) day notice period;

 

54

--------------------------------------------------------------------------------


 

(iii)          by Bank or Zale upon not less than thirty (30) days’ notice to
the other party in the event such other party materially breaches its
obligations hereunder and fails to cure such breach within thirty (30) days
following receipt of written notice thereof or, if such breach is a breach of an
obligation other than an obligation to pay any amount hereunder and such breach
is not capable of being cured within such thirty (30)-day period, such party
fails to implement procedures to cure such breach within such thirty (30)-day
period and thereafter diligently pursue such cure;

 

(iv)          by Bank or Zale, upon thirty (30) days’ prior written notice of a
Repeated and Material Breach by Zale or Bank, respectively;

 

(v)           by Bank upon not less than one hundred eighty (180) days prior
written notice to Zale in the event the aggregate amount of Net Card Sales of
Zale during any twelve (12) consecutive calendar month period (the “Decrease
Period”) decreases below the Minimum Volume Amount.  Notwithstanding anything to
the contrary in the Agreement and for the avoidance of doubt, Bank shall have
the right to terminate the Agreement in accordance with the terms and conditions
of this Section 5.4(b)(v) at any time regardless of when or whether Bank has
previously given notice hereunder, including without limitation, after either
party has provided notice of termination pursuant to Section 5.4(a) of the
Agreement;

 

(vi)          by Bank or Zale, upon three (3) months’ prior written notice if
(A) the other party has intentionally or willfully violated Applicable Law and
such violation has an adverse impact on the Card Program taken as a whole;
provided that the non-breaching party shall be entitled to terminate this
Agreement immediately at any time during such three (3) month period if the
breaching party is not using commercially reasonable efforts to cure such act or
omission that violated Applicable Law, (B) the other party has violated
Applicable Law with respect to the Card Program, or (C) a Governmental Authority
has determined that the operation of the Card Program or the practices utilized
by the other party in connection with the Card Program violated Applicable Law;
provided, however, in each of clauses (A) and (B) such violation of Applicable
Law is to be determined by a court of competent jurisdiction; provided, further
in the case of clause (B) or (C) the non-breaching party shall, upon written
notice to the breaching party, provide the breaching party ten (10) days to cure
such act or omission that was found to have violated Applicable Law prior to
delivering the written notice described in clauses (B) or (C);

 

(vii)         by Bank upon not less than one hundred eighty (180) days’ prior
written notice to Zale in the event that during any twelve (12) consecutive
calendar month period Net Card Sales decrease by twenty percent (20%) or more
from the immediately prior twelve (12) consecutive calendar month period;

 

(viii)        by Bank upon thirty (30) days’ prior written notice to Zale in the
event of a Material Adverse Effect;

 

(ix)           by Bank upon sixty (60) days’ prior written notice to Zale in the
event a Change of Control shall have occurred with respect to Zale;

 

55

--------------------------------------------------------------------------------

 


 

(x)           by either party, within sixty (60) days following payment by Bank,
within any consecutive twenty-four (24)-month period, of $10,000,000 or more in
liquidated damages for Bank’s failure to achieve Performance Standards hereunder
and failure of Bank and Zale, within thirty (30) days following the terminating
party’s notice to the other party hereto, to agree upon appropriate amendments
to such Performance Standards;

 

(xi)          by Zale, upon not less than sixty (60) days prior written notice
to Bank, in the event that the Merchant Fees have been adjusted pursuant to
Section 4.1(a)(i) by an aggregate of 50 basis points or more in any twelve (12)
month period or by an aggregate of two hundred fifty (250) basis points or more
in any five (5) year period during the Term (the “Prime Rate Merchant Fee Cap”);
provided, however, that, upon receipt of any such notice from Zale, Bank shall
have thirty (30) days to reduce any increase in the Merchant Fees that was made
pursuant to Section 4.1(a)(i) below the Prime Rate Merchant Fee Cap, and if Bank
does so, then Zale’s termination right under this Section 5.4(b)(xi) shall be
extinguished and of no further force or effect; provided, further, however, that
if Bank does not cure or rescind such increase in Merchant Fees during such
thirty (30) day period, Bank shall continue to have the right to maintain the
increased Merchant Fees until the earlier of the effective date of the
termination of this Agreement pursuant to this Section 5.4(b)(xi) and the date
on which Zale’s purchase of the Card receivables and Accounts is completed
pursuant to Section 5.4(d) hereof (it being understood and agreed by the parties
that any such termination notice by Zale must be delivered to Bank within thirty
(30) days of the date on which Zale first became aware of an increase in the
Merchant Fees in excess of the Prime Rate Merchant Fee Cap; it also being
understood and agreed by the parties that the Prime Rate Merchant Fee Cap is a
separate cap on Merchant Fees from the Applicable Law and Regular Revolve
Merchant Fee Cap);

 

(xii)         by Zale, upon not less than sixty (60) days prior written notice
to Bank, in the event that the Merchant Fees have been adjusted pursuant to
Section 4.1(a)(iii) by an aggregate of 50 basis points or more in any twelve
(12) month period or by an aggregate of two hundred fifty (250) basis points or
more in any five (5) year period during the Term (the “Applicable Law and
Regular Revolve Merchant Fee Cap”); provided, however, that, upon receipt of any
such notice from Zale, Bank shall have thirty (30) days to reduce any increase
in the Merchant Fees that was made pursuant to Section 4.1(a)(iii) below the
Applicable Law and Regular Revolve Merchant Fee Cap, and if Bank does so, then
Zale’s termination right under this Section 5.4(b)(xii) shall be extinguished
and of no further force or effect; provided, further, however, that if Bank does
not cure or rescind such increase in Merchant Fees during such thirty (30) day
period, Bank shall continue to have the right to maintain the increased Merchant
Fees until the earlier of the effective date of the termination of this
Agreement pursuant to this Section 5.4(b)(xii) and the date on which Zale’s
purchase of the Card receivables and Accounts is completed pursuant to
Section 5.4(d) hereof (it being understood and agreed by the parties that any
such termination notice by Zale must be delivered to Bank within thirty (30)
days of the date on which Zale first became aware of an increase in the Merchant
Fees in excess of the Applicable Law and Regular Revolve Merchant Fee Cap; it
also being understood and agreed by the parties that the Applicable Law and
Regular

 

56

--------------------------------------------------------------------------------


 

Revolve Merchant Fee Cap is a separate cap on Merchant Fees from the Prime Rate
Merchant Fee Cap);

 

(xiii)        by either party in accordance with the terms set forth in
Section 5.4(a); or

 

(xiv)        by Bank, immediately and automatically, without notice, upon the
rejection of this Agreement in any bankruptcy of Zale.

 

(c)           Amounts Due Upon Termination.  Upon termination of this Agreement,
all amounts payable by Zale to Bank or by Bank to Zale shall be automatically
due and payable in full in accordance with this Agreement without demand or
notice of any kind.

 

(d)           Purchase Option Following Termination or Expiration—Zale.  Upon
termination of this Agreement (x) by Zale as a result of the events described in
Section 5.4(b)(i), (ii), (iii), (iv), (vi), (x), (xi), (xii) or (xiii) or (y) by
Bank as a result of the events described in Section 5.4(b)(v), (vii), (viii),
(ix), (x) or (xiii), Zale (or its designee) will have the right, but not the
obligation (subject to clause (e) below), to purchase from Bank, its successors
and assigns, and Bank shall be obligated to sell to Zale (or its designee), all
of the then outstanding Card receivables and Accounts, for an aggregate purchase
price determined in accordance with Section 5.4(f) below, free and clear of any
and all liens, claims, charges and encumbrances (i) in the event of a
termination by Zale, by delivering notice of its intent to exercise the purchase
right set forth in this Section 5.4(d) concurrently with any notice of
termination Zale is required to deliver to Bank under this Section 5.4 or
(ii) upon any termination of this Agreement by Bank or any expiration of this
Agreement, by delivering notice to Bank within sixty (60) days following receipt
by Zale of notice of termination of this Agreement by Bank (the date on which
such notice is delivered by Zale to Bank being the “Call Determination Date”),
but in any event, not later than the effective date of the termination or
expiration of this Agreement.  Following such election, Bank shall, as promptly
as commercially reasonable, and in any event not later than one hundred eighty
(180) days after the Call Determination Date, on a Business Day reasonably
agreed to by Zale, transfer and assign such Card receivables and Accounts to
Zale (or its designee), free and clear of any and all liens, claims, charges and
encumbrances, and, in connection therewith, agrees to execute such agreements,
documents, instruments of transfer, lien releases and financing statements, all
upon such terms and conditions as are reasonable and customary for such
transactions, and take such other action, as Zale (or its designee) may
reasonably request, to effect or evidence such transfer, and furthermore, during
such one hundred eighty (180) day period the parties agree to continue to abide
by the terms and conditions of this Agreement and Bank agrees to continue to
provide all of the services to be provided by Bank hereunder in connection with
the Card Program, pursuant to the terms and conditions of this Agreement. 
Concurrently with such purchase, and as a condition thereto, Zale (or its
designee) shall pay Bank the full amount of the purchase price therefor in
immediately available funds, in United States dollars, to such account
maintained with a bank as Bank shall reasonably designate in writing.  The
parties hereto further agree that, unless otherwise agreed to in writing by both
parties hereto, the closing of any of the transactions contemplated by this
Section 5.4(d) shall not occur during the period from October 1 through
December 31 of any year, but, to the extent it would otherwise have occurred
during such period, they shall occur instead on January 15 of the immediately
following year.

 

57

--------------------------------------------------------------------------------


 

(e)           Put Option.  Upon termination of this Agreement by Bank (and not
by Zale) as a result of any of the events described in Section 5.4(b)(i), (ii),
(iii), (iv), or (vi) and for a period of thirty (30) days thereafter, Bank will
have the right, but not the obligation (subject to clause (d) above), upon
written notice to Zale during such thirty (30) day period (the date on which
such notice is delivered by Bank to Zale being the “Put Determination Date”), to
sell to Zale, its successors and assigns,  and Zale shall be obligated to
purchase from Bank, all of the then outstanding Card receivables and Accounts,
for an aggregate purchase price determined in accordance with
Section 5.4(f) below, free and clear of any and all liens, claims, charges and
encumbrances.  Following such election, Bank shall as promptly as commercially
reasonable, and in any event not later than on hundred eighty (180) days from
the Put Determination Date, on a Business Day reasonably acceptable to Zale,
transfer and assign such Card receivables and Accounts to Zale or its designee,
free and clear of any and all liens, claims, charges and encumbrances, and, in
connection therewith, agrees to execute such agreements, documents, instruments
of transfer, and financing statements, all upon such terms and conditions as are
reasonable and customary for such transactions, and take such other action as
Zale may reasonably request, to effect or evidence such transfer, and
furthermore, during such one hundred eighty (180) day period the parties agree
to continue to abide by the terms and conditions of this Agreement and Bank
agrees to continue to provide all of the services to be provided by Bank
hereunder in connection with the Card Program, pursuant to the terms and
conditions of this Agreement.  Concurrently with such purchase, and as a
condition thereto, Zale shall pay Bank the full amount of the purchase price
therefor in immediately available funds, in United States dollars, to such
account maintained with a bank as Bank shall reasonably designate in writing. 
The parties hereto further agree that, unless otherwise agreed to in writing by
both parties hereto, the closing of any of the transactions contemplated by this
Section 5.4(e) shall not occur during the period from October 1 through
December 31 of any year, but, to the extent it would otherwise have occurred
during such period, they shall occur instead on January 15 of the immediately
following year.

 

(f)            Purchase Price.  Any purchase and sale of the outstanding
Accounts and Card receivables pursuant to Section 5.4(d) or (e) above shall be
at a purchase price to be agreed upon by Bank and Zale; provided, however, that
if Bank and Zale cannot so agree upon a purchase price for such outstanding
Accounts and Card receivables within thirty (30) days following notice of such
purchase and sale, the purchase price shall be the value to Bank, as determined
using any and all reasonable and available methodologies generally accepted in
the industry, of the outstanding Card receivables on a going concern basis on
the date of transfer arrived at by a neutral, independent public accounting firm
which is one of the six (6) largest recognized public accounting firms in the
United States, which does not represent any of the parties hereto, and which is
qualified to provide valuation services similar to those to be provided
hereunder (the “Designated Third Party”), the identity of which Designated Third
Party shall be agreed upon by Bank and Zale.  Bank and Zale agree to provide the
Designated Third Party access reasonably necessary to assist in such valuation. 
Such information shall be deemed confidential, provided that Zale may share such
valuation with a bona fide prospective purchaser of all or any portion of such
outstanding Accounts and/or Card receivables, and, provided further, that such
prospective purchaser first executes a reasonable confidentiality agreement
provided by Bank.  The expense of such valuation by the Designated Third Party
shall be shared equally by Bank and Zale.

 

58

--------------------------------------------------------------------------------


 

(g)           Cardholder List.  Bank covenants and agrees that, following the
closing of any purchase and sale of the outstanding Accounts and Card
receivables pursuant to Section 5.4(d) or (e) above, the use by Bank or its
Affiliates of the Cardholder Lists for any purpose including, without
limitation, any solicitation of Cardholders of such Accounts by Bank or its
Affiliates or any third party or the disclosure or sale of such Cardholder Lists
to third parties, is prohibited and is subject to the confidentiality provisions
of Section 5.8 of this Agreement; provided, however, that Bank shall be entitled
to use the Cardholder Lists in connection with products and services offered by
Bank or one of its Affiliates to the extent such Cardholder is an existing
customer for products and/or services of Bank other than those offered in
connection with the Card Program or use such information for any purpose,
including to issue to Cardholders a general purpose bank credit card or other
private label credit card, to the extent Bank obtains such information from any
source other than in connection with the Card Program.  In the event that
neither party exercises its right to effect a purchase and sale of the
outstanding Accounts and Card receivables pursuant to Section 5.4(d) or
(e) above, all right, title and interest in the Cards, Accounts, Cardholder
Agreements and Cardholder Lists shall remain with Bank.  Zale shall have no
right, title or interest in or to the Cards, Accounts, Cardholder Agreements and
Cardholder Lists.  Bank’s exclusive ownership and rights to the Cardholder Lists
shall include the right to use the Cardholder Lists for any purpose, including
the right to use the Cardholder Lists to issue to Cardholders a general purpose
bank credit card or other private label credit card in substitution of their
existing Card at any time prior to or following termination of this Agreement,
or to offer Cardholders an additional or alternate general purpose bank credit
card or other private label credit card.

 

SECTION 5.5               Termination-related Obligations; Sunset Management.

 

(a)           Upon expiration or any termination of this Agreement, Zale will
promptly submit to Bank all Sales Data for Card Transactions which have occurred
up to the date of termination.  In the event a party exercises its right to
effect a purchase and sale of the outstanding Accounts or Card receivables
pursuant to Section 5.4(d) or (e) above, Bank will cooperate with Zale and
provide Zale with reasonable assistance to assure the orderly transfer of Zale’s
Sales Data, all books and records relating to the Card Program (other than
Bank’s internal financial books and records related solely to Bank’s profits and
losses in connection with the Card Program) and all Account and other data
relating to the Card Program to Zale or to a new third party provider designated
by Zale and shall use its commercially reasonable efforts to minimize any
disruption or interruption of the services provided by Bank hereunder.  Bank’s
termination-related obligations will include allowing Zale, its agents,
contractors and consultants reasonable access to all systems and data then being
used by Bank to provide the services provided by it under this Agreement and
access to responsible Bank personnel engaged in the performance of this
Agreement.  Zale’s access for termination-related services is subject to
reasonable protections for confidentiality, security, audits, and third party
contracts.

 

(b)           [Intentionally Omitted.]

 

(c)           Bank agrees to provide Zale with the information reasonably
required to allow Zale to execute a formal Request for Proposal (RFP) Process to
identify and select a new service provider.  Zale will submit such reasonable
information requests to Bank and Bank agrees to provide such information (the
RFP Data) in a timely manner.  The nature of the

 

59

--------------------------------------------------------------------------------


 

information will be consistent with that required for a third party to evaluate
the Zale credit program and submit a binding bid as is customary in RFP
processes of this scale.  For avoidance of doubt, Bank also agrees to provide
information should Zale issue an RFP for a Second Look Provider recognizing that
the information will be more limited.  Zale shall not be permitted to share with
any third party any information provided by Bank pursuant to this
Section 5.5(c) unless and until such third party enters into a non-disclosure
agreement with respect to such information with Bank on terms and conditions
reasonably satisfactory to Bank.

 

(d)           Upon termination of this Agreement, the parties shall endeavor, in
good faith, to close any transaction contemplated by Section 5.4(d) or (e) and
to complete the related transition as promptly as commercially reasonable and in
any event not later than one hundred eighty (180) days after the Call
Determination Date or the Put Determination Date, as applicable, and the parties
shall continue to comply with the terms and conditions of this Agreement until
the date of the closing of such transaction.  Upon termination of this
Agreement, without prejudice to the rights and remedies available to either
party as a result of the breach hereof by the other, each party shall pay its
own costs and expenses associated with Zale’s moving to a new service provider.

 

(e)           Upon termination by Bank (and not by Zale) pursuant to
Section 5.4(b)(i), (ii) or (iii) hereof, or upon expiration of this Agreement,
Zale will pay Bank for transitional services rendered after expiration or
termination of this Agreement at commercially reasonable rates and as may be
mutually agreed by the parties hereto and will reimburse Bank for reasonable
out-of-pocket expenses for which Zale has given prior written approval.  Zale
will also pay all transfer and similar charges owed to third parties in
connection with the legal, physical or electronic transfer of Sales Data, books
and records and Account or other data.

 

(f)            During the last ninety (90) days prior to any termination or
expiration of this Agreement, (i) Bank will not transfer any Bank member of the
Client Relationship Team to other assignments without prior written approval of
Zale, which approval shall not be unreasonably withheld if Bank demonstrates to
Zale that such transfer would not be detrimental to Zale or the Card Program,
and (ii) Bank will use commercially reasonable efforts to support Zale’s
transition of the Card Program to another provider.

 

(g)           In the event of the closing of any transaction contemplated by
Section 5(d) or (e) hereof, the parties hereto agree to enter into an interim
servicing agreement, consistent with the provisions of this Section 5.5, upon
such terms and conditions, including interim servicing and compensation, as are
commercially reasonable and as may be mutually agreed upon by the parties
hereto.

 

SECTION 5.6               Status of the Parties.  In performing their
responsibilities pursuant to this Agreement, Bank and Zale are in the position
of independent contractors.  This Agreement is not intended to create, nor does
it create and shall not be construed to create, a relationship of partner or
joint venture or an association for profit between Bank and Zale.  Further,
notwithstanding anything to the contrary contained in this Agreement, any third
party designated by any party to this Agreement to perform obligations or
functions of such party under this Agreement, including without limitation,
obtaining Authorization or performing data capture, remittance or Settlement
functions, will be subject to the approval of the other parties to

 

60

--------------------------------------------------------------------------------


 

this Agreement (which approval shall not be unreasonably conditioned, withheld
or delayed) and will be deemed to be the agent of the designating party for all
such purposes and not the agent of any other party hereto, and such designating
party shall be fully liable for the fees and actions of any such third party
with respect to the performance of such functions.

 

SECTION 5.7               Force Majeure.  Neither party to this Agreement will
be liable to the other by reason of any failure in performance of this Agreement
in accordance with its terms if such failure arises out of causes beyond the
control and without the fault or negligence of such party; provided, however,
that Bank shall not be excused from any failure of its obligations to have and
implement backup capacity, failover plans or disaster recovery procedures in the
event of a force majeure, except to the extent Bank is prevented from
implementing such backup capacity, failover plans or disaster recovery
procedures because of such force majeure event.  Such causes may include, but
are not limited to acts of God or of the public enemy, acts of civil or military
authority, fires, floods, earthquakes, embargoes, work stoppages, labor
disputes, strikes, epidemics, pandemics, war, acts of terrorism, nuclear
disasters, riots, rebellions, revolutions in any country or war.  In the event
of any force majeure occurrence, the disabled party shall use its best efforts
to meet its obligations as set forth in this Agreement.  The disabled party
shall promptly and in writing advise the other party if it is unable to perform
due to a force majeure event, the expected duration of such inability to
perform, and of any developments (or changes therein) that appear likely to
affect the ability of that party to perform any of its obligations hereunder in
whole or in part.

 

SECTION 5.8               Confidentiality.

 

(a)           In performing its obligations under this Agreement, each party may
have access to and receive certain confidential or proprietary information about
the other party.  All information, in any form, supplied to one party hereto
(the “Receiving Party”) by, or at the direction of, the other party (the
“Furnishing Party”) relating to, without limitation, either party’s marketing
philosophy and objectives, competitive advantages and disadvantages, Cardholder
and customer names and addresses, financial results, technological development,
Store locations, sales volume(s), merchandise mix, business relationships and
methods of transacting business, customers and dealers, operational and data
processing capabilities, systems software and hardware and the documentation
thereof or other information of the business or affairs of each party, its
parent, or its affiliated and subsidiary companies which that party reasonably
considers confidential and/or proprietary and any other information relating to
the transactions contemplated by this Agreement, including any copies, excerpts,
summaries, analyses or notes of the foregoing generated by the Receiving Party
(collectively, the “Confidential Information”), will be treated as confidential
as provided herein.  For purposes hereof, “Confidential Information” shall not
include (i) information that is publicly available at the time it was provided
by the Furnishing Party or which subsequently becomes publicly available other
than as a result of a breach of the provisions of this Section 5.8;
(ii) information obtained from a third party unaffiliated with the Furnishing
Party (provided such party was not bound by confidentiality agreements with the
Furnishing Party); (c) information independently developed by the Receiving
Party without reference to the Confidential Information; or (iv) information in
the possession of the Receiving Party prior to its disclosure by the Furnishing
Party to the Receiving Party.  The Receiving Party acknowledges that
Confidential Information includes,

 

61

--------------------------------------------------------------------------------


 

without limitation, information which is stored in printed or electromagnetic
forms and furnished to it by the Furnishing Party or at the direction of the
Furnishing Party.

 

(b)           All Confidential Information (i) shall remain the property of the
Furnishing Party, (ii) shall be treated as confidential by the Receiving Party,
taking such action as shall be necessary or desirable to preserve and protect
the confidentiality of the information and in any event using means not less
than those used to protect its own confidential information; and (iii) shall not
be disclosed to any third party other than the Receiving Party and its
directors, officers, employees (with respect to Zale, such of its directors,
officers, or employees of any of its operating divisions/subsidiaries which
accept or may consider accepting the Card, and, with regard to Bank, such of its
directors, officers, employees of Bank, or its Affiliates which are involved in
the development of the Card Program) who are engaged in the implementation of
policies, programs or procedures with regard to the acceptance of the Card by
Zale or the financial advisors, accountants or attorneys of either of Bank or
Zale (each an “Authorized Person”) without the Furnishing Party’s prior written
consent.  If any party to this Agreement should disclose Confidential
Information to any third party other than an Authorized Person, such party shall
promptly notify the other parties to this Agreement and shall require said third
party to agree to the confidentiality provisions set forth in this Section 5.8.

 

(c)           In the event that the Receiving Party or any Authorized Person
becomes legally compelled (including without limitation, by law, rule,
regulation, stock exchange or Governmental Authority as part of a judicial or
administrative proceeding (including without limitation, by deposition,
interrogatory, request for information or documents, subpoenas, civil or
criminal investigative demand or otherwise)) to disclose any of the information,
the Receiving Party shall provide the Furnishing Party with immediate written
notice of such requirement so that the Furnishing Party may seek a protective
order or other appropriate remedy or waive compliance with the provisions of
this Section 5.8.  Bank acknowledges that Zale will be filing a copy of this
Agreement as an exhibit to its SEC filings and consents thereto.

 

(d)           The terms of this Section 5.8 will survive the termination of this
Agreement and will continue for a period of three (3) years thereafter.

 

SECTION 5.9               Access to Cardholder List.  Zale may request from
Bank, and Bank shall provide promptly, and in any event within ten (10) Business
Days of such request, the names and addresses of Cardholders who have opened
Accounts at Stores.  The provision of such names and addresses more frequently
than once per calendar month will be upon the agreement of the parties.  Zale’s
use of such Cardholder information obtained from Bank shall be limited to the
sale and sales promotion of Authorized Goods and Services and goods and services
pursuant to inserts to the extent contemplated by Section 3.19 hereof.  Except
as specifically provided herein, during the Term any other use of such
Cardholder information by Zale including, without limitation, the disclosure or
sale of such information to third parties, is prohibited and is subject to the
confidentiality provisions of Section 5.8 of this Agreement, provided that such
prohibition does not apply to any information concerning such Cardholders that
Zale has otherwise obtained or compiled (including information obtained or
compiled by third parties).  In accordance with Applicable Law, Bank shall
provide a procedure for Cardholders to “opt out” with respect to the provision
of information related to any such

 

62

--------------------------------------------------------------------------------


 

Cardholder by Bank to Zale and otherwise use reasonable efforts to be able to
disclose such information to Zale.

 

SECTION 5.10             Arbitration.  If the parties hereto are unable to
resolve any Dispute, such Dispute shall be submitted to arbitration in
accordance with the procedures hereof.  The arbitration shall be initiated by a
party’s delivering to the other parties hereto a notice of intention to
arbitrate (the “Arbitration Notice”).  The arbitration shall be held in Dallas
County, Texas and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
the arbitration is instituted and as provided herein.  In the event of any
inconsistency between such Rules and this Agreement, this Agreement shall
control.  Unless the parties agree to a single arbitrator, the arbitration shall
be conducted before three (3) independent and impartial arbitrators, none of
whom shall be affiliated with either party hereto.  Within ten (10) days of the
date of the Arbitration Notice each party shall notify the other of its choice
of an arbitrator.  Each party shall have the right, for a period of
ten (10) days following its receipt of notice of a proposed arbitrator from the
other party, to investigate the arbitrator so chosen to verify his or her
impartiality.  Thereafter, the two (2) arbitrators so chosen shall choose the
third arbitrator who shall be the chairman of the panel of the three
arbitrators.  All arbitrators, prior to their service, shall disclose all actual
or perceived conflicts of interest involving the subject matter of the Dispute
or with the parties.  In the event the parties agree to a single arbitrator, the
selection of the arbitrator shall be made by mutual consent.  The
three (3) arbitrators (or the single arbitrator, if the parties so choose, in
either case, the “Tribunal”) selected shall hear and decide the arbitration
case.  The arbitration shall be governed by the Federal Arbitration Act
(9 U.S.C. §§ 1-16) to the exclusion of any provision of state law inconsistent
therewith and which would produce a different result, and the parties hereto
hereby agree to be bound by the decision of the arbitrators and that judgment
thereon may be entered by any court having jurisdiction thereof.  The Tribunal
shall determine the fact-based claims of the parties and render its final
decision in accordance with the substantive laws of the State of Texas,
exclusive of its conflict of law rules.  The limitations on any actions will be
determined under Texas law.  The Tribunal may, in the course of proceedings,
order any provisional remedy or conservatory measure, including, but not limited
to attachment, preliminary injunction or the deposit of specified security,
which it considers to be necessary, just and suitable under the circumstances. 
The failure of a party to comply with such an interim order, after due notice
and opportunity to cure such non-compliance, may be treated by the Tribunal as a
default, and all or some of the claims or defenses of the defaulting party may
be stricken and partial or final decision entered against such party, or the
Tribunal may award such lesser sanctions as it deems appropriate.  A request for
interim or provisional relief to a court shall not be deemed incompatible with
the parties’ agreement to arbitrate or as a waiver of such agreement.  Within
thirty (30) days after the Tribunal has been appointed, a preliminary hearing
among the Tribunal and counsel for each party shall be held for the purpose of
developing a plan for the management of the arbitration, all of which shall then
be memorialized in an appropriate order.  The Tribunal shall actively manage the
proceedings as it deems best so as to make such proceedings expeditious,
economical and less burdensome and adversarial than litigation.  The Tribunal
shall permit and facilitate such discovery as it shall determine appropriate and
as the circumstances warrant, taking into account the needs of the parties and
the desirability of making discovery expeditious and cost effective.  Such
discovery may include pre-hearing depositions, particularly depositions of
witnesses who will not appear personally before the Tribunal to testify, if
there is a substantial demonstrated need therefor.  Papers,

 

63

--------------------------------------------------------------------------------


 

documents and written communications shall be served by the parties directly
upon each other and the Tribunal.  All papers, documents, briefs, written
communication, testimony and transactions, as well as any and all Tribunal
decisions, shall be confidential and not disclosed to anyone other than the
Tribunal, the parties or the parties’ attorneys and expert witnesses (where
applicable to their testimony) except that upon written consent of the parties,
such information shall be disclosed to additional third parties, and except that
such information may be disclosed to the extent required by applicable law or
pursuant to the rules of any foreign or domestic stock exchange on which shares
of either party hereto are listed.  All third parties shall agree in writing to
keep such information confidential.  The Tribunal may limit the issues so as to
focus on the core of the dispute, limit the time allotted to each party for
presentation of its case and exclude testimony and other evidence that it deems
irrelevant, cumulative or inadmissible.  Notwithstanding the parties’ agreement
regarding arbitration venue above, upon motion of either party, the Tribunal may
temporarily relocate a hearing to a place designated by the Tribunal as may be
necessary to hear the testimony of particular witnesses not subject to subpoena
at the designated hearing site.  The purpose of such temporary relocation is to
permit a hearing at a place where such witnesses can be compelled to attend. 
With the consent of both parties, the testimony may be recorded before a single
member of the Tribunal.  There shall be a stenographic transcript of the
proceedings, the cost of which shall be borne equally by the parties pending the
final decision of the Tribunal.  The Tribunal is empowered to award only
compensatory damages as such may be limited by the terms of this Agreement.  Any
compensatory damages awarded by the Tribunal in respect of failure to meet
Performance Standards shall be reduced by the amount of any liquidated damages
previously paid by Bank hereunder because of violation of such Performance
Standard by Bank.  Each party hereby irrevocably waives any damages in excess of
compensatory damages including a waiver of any punitive or multiple damages. 
The Tribunal may, in its discretion, grant pre-decision interest and, if so,
such interest shall be at commercial rates during the relevant period.  The
Tribunal may award all or a part of a party’s reasonable attorneys’ fees and
costs of arbitration, taking into account the final result of arbitration, the
conduct of the parties and their counsel in the course of the arbitration and
other relevant factors.  The Tribunal shall, in a final decision, assess the
amount of the costs of the proceedings.  Prior to rendering its final decision,
the Tribunal shall submit to the parties an unsigned draft of the proposed
decision and each party, within five (5) Business Days after receipt of such
draft decision, may serve on the other party and file with the Tribunal a
written statement outlining any alleged errors of fact, law, computation or
otherwise.  Within five (5) Business Days after receipt of such statement, the
Tribunal shall render its final decision.  Any arbitration decision shall
conform as closely as reasonably possible to the order or judgment which would
be rendered by a court of the State of Texas.  Any arbitration decision shall
state the reasoning on which it is based, although such reasons shall not be
used as a basis of appeal or other judicial proceeding.  To the extent permitted
by Applicable Law, any decision by the Tribunal shall not be res judicata or
have any binding effect in any unrelated litigation or arbitration where any
party to this Agreement may also be a party.

 

SECTION 5.11             Financial Information.  To the extent the statements
referred to in this Section 5.11 are not publicly available, Zale shall cause
Zale Corporation to provide or make available to Bank, during the Term, promptly
following preparation thereof, (a) annual audited financial statements prepared
by its independent accounting firm and (b) unaudited quarterly financial
statements.

 

64

--------------------------------------------------------------------------------


 

SECTION 5.12             Assignability; Successors and Assigns.  This Agreement
and any of the rights, interests and obligations of either of the parties
hereunder may be assigned to a parent, subsidiary, or Affiliate of either party,
provided that any such assignee shall have as of the date of assignment a
financial net worth equal to or greater than the assigning party as of the
Effective Date and provided that any such assignment shall not release the
assigning party of its duties and obligations hereunder.  In the event that
either party or its parent is acquired by an unaffiliated third party, whether
by merger, acquisition of stock or acquisition of all or substantially all of
the assets of either party or its parent, this Agreement and any of the rights,
interests and obligations of either of the parties hereunder may be assigned to
such third party, provided that such third party shall have as of the date of
assignment a financial net worth (on a combined basis with such party or its
parent) equal to or greater than such party as of the Effective Date at the time
of such assignment.  This Agreement may not otherwise be assigned (whether by
operation of law or otherwise) without the prior written consent of the
non-assigning party.  The rights and obligations of the parties hereto will
inure to the benefit of and will be binding upon the successors and permitted
assigns of each of them.

 

SECTION 5.13             Agreement Not to Sell, Securitization.

 

(a)           Except in connection with an assignment permitted pursuant to the
provisions of Section 5.12 hereof or Section 5.13(b) below, Bank agrees that it
will not sell, transfer, grant a security interest, lien, claim, charge or
encumbrance in or on, or otherwise dispose of, any Account, or any receivable
under any Account, during the Term or for any period thereafter when Zale has a
right or an obligation to purchase the Accounts and/or receivables as provided
herein.  Notwithstanding the foregoing, Bank may sell any Accounts which have
been written off and closed by Bank in accordance with Bank’s standard operating
procedures.

 

(b)           Bank shall have the right to securitize all or any portion of the
Accounts and any receivables originated under an Account at any time.  Any
right(s) to purchase the Accounts and such receivables which Zale may have
hereunder shall be subject to Bank’s right to securitize or participate the
Accounts and the receivables originated under an Account, and such rights shall
be available to Zale only with respect to Accounts and such receivables owned by
Bank at the time of such purchase; provided, however, that: (i) Bank shall
securitize only on terms and conditions that permit such arrangements to be
unwound or that allow removal or substitution of Card Program assets in the
event of the exercise of the purchase right under Section 5.4(d) or (e) of this
Agreement or in the event Bank’s securitization arrangements are terminated for
any reason; (ii) neither Bank nor any Person who is a party to such
securitization, participation or other financing arrangement involving
Accountholder receivables and/or any legal or beneficial interest therein shall
have the right to use the Zale Marks or otherwise refer to Zale in connection
with any securitization, participation or financing in any disclosure material
other than in accordance with traditional and customary standards, or as
required or advisable under Applicable Law; and (iii) if Bank, in connection
with any such securitization, intends to file with the Securities and Exchange
Commission (the “SEC”) or otherwise make public information concerning Card
Program performance, Bank shall only disclose Accountholder receivable and
Accountholder performance information on a disaggregated basis to the extent
that Bank, in its sole discretion, determines that such disclosure is required
or advisable under Applicable Law or would otherwise facilitate such
securitization in its view of then existing market conditions.  If, in
connection with any securitization, Bank determines that it is required

 

65

--------------------------------------------------------------------------------

 


 

or advisable to disaggregate Card Program information in connection with any
filing with the SEC, it shall notify Zale prior to filing such information with
the SEC.  Notwithstanding the foregoing, except as may be required by Applicable
Law in Bank’s sole discretion, Bank shall not publicly disclose any Card Program
information that could be competitively disadvantageous to Zale.

 

SECTION 5.14             Cooperation.  Subject to legal privilege, each party
hereto agrees to cooperate with and provide all reasonable assistance to the
other party in connection with any litigation or government or regulatory
investigation, whether in existence as of the Effective Date or hereafter
initiated in connection with Zale’s credit card operations and Card Program.

 

SECTION 5.15             Amendment.  Except as otherwise provided herein,
neither this Agreement nor any of its provisions will be amended or modified
except in writing executed by a duly authorized officer of each party.

 

SECTION 5.16             Severability.  If any provision, or portion thereof, of
this Agreement is held invalid, illegal, void or unenforceable by reason of any
rule or law, administrative order, judicial decision or public policy, all other
provisions of this Agreement will nevertheless remain in full force and in
effect.

 

SECTION 5.17             Entire Agreement.  This Agreement, including the
Operating Regulations, Performance Standards and any other schedules, exhibits
and documents referenced herein, constitutes the entire agreement between the
parties in connection with the Card Program and supersedes all prior agreements,
supplements, negotiations and communications on such subject matter.

 

SECTION 5.18             Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware.

 

SECTION 5.19             Applicable Law or Regulation.  It is expressly
understood that changes in the performance of either party’s obligations under
this Agreement necessitated by a change in interpretation of any applicable
federal or state statute or regulation will not constitute a breach of this
Agreement.

 

SECTION 5.20             Waivers.  Neither party will be deemed to have waived
any of its rights, powers or remedies under this Agreement unless such waiver is
approved in writing by the waiving party.

 

SECTION 5.21             WAIVER OF JURY TRIAL.EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

SECTION 5.22             Notices.  Whenever notice or demand under this
Agreement is given to or made upon either party by the other party, such notice
or demand must be given in writing, either (i) by depositing it in the United
States mail addressed to such party at its address as set forth below, with
postage thereon prepaid, and any notice or demand so mailed will be

 

66

--------------------------------------------------------------------------------


 

deemed to have been given at the time when it was mailed, or (ii) by courier,
telecopier (with accompanying delivery via overnight mail), or similar method,
and such notice or demand will be deemed to have been given when the writing or
other form of notice or demand is either personally delivered to the party, or
telecopied or delivered to the address set forth below.  Notwithstanding the
foregoing, notice of intent to terminate this Agreement and notice of default
must be sent by certified or registered mail, postage prepaid, return receipt
requested.

 

If to Bank:

Citibank (South Dakota), N.A.

 

710 East 60th Street North

 

Sioux Falls, South Dakota 57117

 

Attention:

General Counsel

 

Facsimile:

(605) 330-6745

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Citigroup Inc.

 

399 Park Avenue, 3rd Floor

 

New York, New York 10022

 

Attention:

Deputy General Counsel, M&A Legal

 

Facsimile:

(212) 559-7057

 

 

 

If to Zale:

Zale Delaware, Inc.

 

901 West Walnut Hill Lane

 

Irving, Texas 75038

 

Fax No: (972) 580-4670

 

Attn: Chief Financial Officer

 

 

With copies to:

Zale Delaware, Inc.

 

901 West Walnut Hill Lane

 

Irving, Texas 75038

 

Fax No: (972) 580-4934

 

Attn: General Counsel

 

EITHER PARTY HERETO MAY CHANGE THE ADDRESS TO WHICH NOTICE MUST BE SENT BY
GIVING WRITTEN NOTICE OF SUCH CHANGE TO THE OTHER PARTY HERETO IN THE MANNER
PROVIDED HEREIN.

 

SECTION 5.23             No Third-Party Rights.  Nothing in this Agreement shall
create or be deemed to create any third-party beneficiary rights in any person
not party to this Agreement.

 

SECTION 5.24             Captions.  The captions used in this Agreement have
been inserted for convenience of reference only and will not be deemed to limit
or define the text of this Agreement.

 

67

--------------------------------------------------------------------------------


 

SECTION 5.25             Counterparts.  This Agreement may be executed in
separate counterparts, each of which will constitute an original but all of
which will constitute one and the same Agreement.

 

SECTION 5.26             Consent to Jurisdiction.  The parties hereto
irrevocably submit to the exclusive jurisdiction of (a) the courts of the State
of Delaware and (b) the federal court sitting in the Delaware for the purposes
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby.  The parties hereto agree to commence any
action, suit or proceeding relating hereto either in the federal court sitting
in the Delaware or, if such suit, action or other proceeding may not be brought
in such court for jurisdictional reasons, in the courts of the State of
Delaware.  The parties hereto further agree that service of any process,
summons, notice or document by United States certified mail, postage prepaid, to
such party’s address set forth above shall be effective service of process for
any action, suit or proceeding in the State of Delaware with respect to any
matters to which it has submitted to jurisdiction in this Section 5.26.  The
parties hereto irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the courts of the State of Delaware or
(ii) the federal court sitting in the Delaware, and hereby further irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

ZALE DELAWARE, INC.

 

CITIBANK (SOUTH DAKOTA), N.A.

 

 

 

 

 

 

By:

/s/ MATTHEW W. APPEL

 

By:

/s/ DOUGLAS C. MORRISON

Name: Matthew W. Appel

 

Name: Douglas C. Morrison

Title: EVP and CFO

 

Title: VP and CFO

 

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

 

 

 

 

By:

/s/ MATTHEW W. APPEL

 

 

Name: Matthew W. Appel

 

 

Title: EVP and CFO

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1 — Zale Marks

 

1.              Gordon’s

 

2.              Gordon’s Jewelers

 

3.              Gordon’s Jewelers (stylized)

 

4.              Gordon’s Joyeros (stylized)

 

5.              Misc. Design (Flying Z)

 

6.              Zales

 

7.              Zales Jewelers

 

8.              Zales the Diamond Store

 

9.              Zales the Diamond Store Outlet

 

10.       Zales the Online Diamond Store

 

--------------------------------------------------------------------------------


 

Schedule 3.11(a) - Chargeback

 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

01

 

Transaction without Required Authorization

 

A valid Authorization was not obtained.

 

Authorization Report for Sales Data; Cardholder Statement.

 

Valid Authorization Code

 

Chargeback will occur on the date of the earlier to occur of: (1) the date the
underlying Account becomes one hundred fifty (150) days delinquent, or (2) the
date the underlying Account is changed by Bank to a Bankruptcy status or is
determined to be uncollectible as determined by Bank in its sole discretion.

 

 

 

 

 

 

 

 

 

 

 

02

 

Declined Authorization

 

The transaction was completed after the Company received a decline.

 

Authorization Report showing Decline; Cardholder Statement.

 

Valid Authorization Code

 

Chargeback will occur on the date of the earlier to occur of: (1) the date the
underlying Account becomes one hundred fifty (150) days delinquent, or (2) the
date the underlying Account is changed by Bank to a Bankruptcy status or is
determined to be uncollectible as determined by Bank in its sole discretion.

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

03

 

Invalid Cardholder Account Number

 

The transaction was submitted using an Account number for which no valid Account
exists or can be located.

 

Non-Post Report

 

Valid Cardholder Number

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

04

 

Late Presentation of Transaction

 

The time from transaction date to date of processing exceeds the 60-day limit
allowed by Bank, and the transaction cannot be promptly collected from the
Cardholder. In the event the Company’s employees or representatives accept
payments at Company’s retail locations and such payment is returned to Company
for insufficient funds, Company must present Bank with the insufficient funds
item within sixty (60) days of the payment transaction date.

 

Sales Ticket; Cardholder Statement.

 

Proof that transaction was presented to Bank within the 60 day notification
period from date of transaction.

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

05

 

Cardholder Disputes Merchandise/Services

 

The Cardholder disputes the quality of merchandise purchased or service rendered
or any portion thereof, and Company has not responded to such dispute in
accordance with Section 3.11 of the Merchant Services Agreement and the
Operating Regulations.

 

Explanation of cardholder dispute

 

Resolution of dispute by Company within time frame set forth in section 3.11 of
the Merchant Services Agreement and the Operating Regulations as evidenced by a
signed agreement. Partial/Full Credit posted to Account.

 

 

 

 

 

 

 

 

 

 

 

 

 

06

 

Alteration of Amount

 

The Cardholder claims that the purchase amount for which the Cardholder signed
was altered after the Cardholder signed the Sales Slip and without the
Cardholder’s consent or direction. Only the difference will be charged back to
the Company.

 

Cardholder’s Receipt does not match copy of Sales Ticket received from Company
or the Bank’s Transaction Report.

 

POS Transaction Log proving Cardholder altered the amount.

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

07

 

Duplicate Processing

 

Cardholder claims they have been charged twice for a transaction.

 

Cardholder statement(s).

 

Production of two Sales Slips with different authorization codes. POS
Transaction Log

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

08

 

Non-Receipt of Credit or Failure to Provide In-Store Payment

 

Cardholder claims that a Credit issued by the Company has never been posted to
the Cardholder’s Account, Cardholder received a cash refund in connection with a
Card Sale and the Cardholder did not pay the Bank for such Card Sale, or an
In-Store Payment was not properly applied to Cardholder’s Account. The
Chargeback is limited to the amount of the Credit or the In-Store Payment.

 

Cardholder’s Credit Slip or Evidence of In-Store Payment and Credit or In-Store
Payment was not received or posted to Cardholder’s Account.

 

Proof of Credit issued or In-Store Payment.

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

09

 

Unauthorized Purchase

 

The Cardholder claims that neither the Cardholder nor any party authorized by
the Cardholder participated in the transaction and that the Cardholder has no
knowledge of the transaction.

 

Claim from Cardholder, Copy of Billing Statement and Copy of Sales Slip.

 

Signed Sales Slip indicating Card was presented by a Cardholder or that
Cardholder’s Identification was checked.

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Missing Signature

 

The Application or the Sales Slip is missing the Cardholder signature and the
Cardholder does not recognize the Card Sale.

 

Unsigned Sales Slip or Unsigned Application.

 

Signed Application or Signed Sales Slip.

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

11

 

Non-Receipt of Goods or Services

 

Company submitted a Card Sale in which the goods or services were not yet
shipped or otherwise provided to the Cardholder or the Cardholder claims they
have not received the goods or services for which they have been charged. In the
case of Internet, Mail or Telephone sales, if the ship to and bill to addresses
are different.

 

Cardholder claim and copy of billing statement.

 

Shipping Invoice and Signed Delivery Ticket

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

12

 

Split Sale (where applicable)

 

A purchase for a single item cannot be split between the Card and another credit
card or financing vehicle. However, the purchase can be split between the Card
and cash or check or the Card and an unsecured general purpose bank card such as
Visa, MasterCard or a NOVUS brand card.

 

Sales Slip; Cardholder Claim.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

No Card Application

 

Any transaction made by a Cardholder for whom a written Card application has not
been properly submitted and the Cardholder claims they did not open an Account.

 

Cardholder Claim.

 

Copy of the Completed Application

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

14

 

Mismatched or Incomplete Application

 

One or more of the following items on the Application provided by the Company
employee or representative at the point-of-sale for telephone approvals or REAP
approvals does not match the written application information provided by the
applicant.

 

1. Applicant’s identification

 

2. Absence of Applicant’s signature

 

Cardholder Claim, Application copy.

 

None

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

15

 

Non-Receipt of Requested Document or Dispute Resolution

 

Sales Slip, Application or Credit Slip has not been provided within twenty-five
(25) calendar days in response to a document retrieval request or within any
other date as otherwise specified in the Merchant Services Agreement or Company
does not resolve cardholder dispute.

 

Explanation of cardholder claim and billing statement.

 

Receipt of requested information

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Non-Receipt of Special Credit Plan Disclosure

 

Cardholder claims they have not received a point-of-sale disclosure describing
the terms of the Special Credit Plan.

 

Cardholder Claim. Copy of all Sales Slips applicable to Cardholder claim.

 

Set procedure in place and written documentation regarding point-of-sale
disclosures.

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

17

 

Invalid Credit Plan

 

Company charged a sale to an invalid credit plan or misrepresented the type of
the credit plan to the Cardholder and the Cardholder claims they were told the
plan was either valid or for a longer period of time.

 

Monetary File/Authorization Report reveals an invalid credit plan number and
Customer claim.

 

Signed Sales Slip with valid plan identified and procedures to support provision
of Required Disclosures.

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Altered or Counterfeit Cards

 

Card Sale made with invalid Cards and/or Card Account number.

 

Copy of counterfeit card proving card appearance was not consistent with the
Card in use during the time of the Card Sale(s).

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Improper Card Use

 

Card use for purposes other than personal, family, household and charitable
purposes.

 

Name on Application is a business name.

 

None

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

20

 

Failure to Give Cardholder Agreement to Cardholder

 

The Cardholder claims that they did not receive the Cardholder Agreement at the
point-of-sale for a new Account at the time the Account was opened.

 

Cardholder Claim.

 

Signed Application and documented procedure in place and training regarding the
distribution of Credit Card Agreement and Required Disclosures.

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

No Proper Identification For New Account Application

 

Company submitted an application that did not contain evidence that Company’s
employees or representatives obtained and verified the appropriate
identification for a New Account application.

 

Application Copy; NAPS record of verification of identification and Cardholder
claim.

 

Copy of the Application used to open the Account proving that the required
identification was obtained.

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

22

 

No Proper Identification For an Add-On-Sale without a Card

 

Company’s employee or representative failed to note on the Sales Slip the
required information to indicate the identification used and that no card was
present at the time of the sale.

 

Sales Slip and Cardholder claim.

 

Sales Slip with proof that required identification notation was obtained and
noted.

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

Expired Cardholder Forms

 

Company’s employees or representatives used Card forms that have expired or have
been otherwise replaced by new forms by Bank. Only the portion of the
transaction affected by the expired forms will be charged back to Company.

 

Copy of Application-Form number indicates date on Form; Cardholder Claim.

 

None

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE VICODE

 

Definition

 

Explanation

 

Documentation to
Support 
Chargeback

 

Documentation to
Reverse 
Chargeback

 

Comments/Questions

 

 

 

 

 

 

 

 

 

 

 

24

 

Employee Fraud

 

Company’s employee or representative involved in fraud relating to the Card
Plan.

 

Evidence indicating Employee or Former-employee involvement

 

None

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.13(a)(i) — Bank Reports

 

1) Variance Report Roll Up

 

·              Monthly and YOY

 

2) Variance Report

 

·              Month and YOY

 

3) Monthly Portfolio Performance

 

·              Apps

·              Approvals

·              Credit Line

·              Add-ons — Processed, Approved

·              New Account and Add-on Sales Dollars Requested and Approved

·              Sales Volume by Promotion (New Account and Add-on)

 

(a)           4) Store Operations Standards

(b)           5) Zale Daily WCR

 

6) Executive Correspondence

 

7) Closed Accounts

 

8) FICO Band Analysis

 

9) Weekly Authorization File

 

10) Weekly/Monthly Marketing File

 

11) Monthly Activations

 

12) Monthly Sales Tax Recapture File

 

13) Daily App Count

 

--------------------------------------------------------------------------------


 

Schedule 3.13(a)(ii) — Zale Reports

 

1) Monthly Sales Mix

 

2) 60/40 Wrong Authorization

 

--------------------------------------------------------------------------------


 

Schedule 3.23(e)(1) — Presentation of Net Debt Tangible Leverage and Fixed
Charge Coverage Ratio

 

Net Debt Tangible Leverage

 

Net Debt Tangible Leverage at the end of the period ending:

 

 

 

$000’s

 

QX FYXX

 

 

 

 

Quarter Ending

 

XX/XX/20XX

 

 

 

 

 

 

 

 

 

 

 

Total Debt

 

 

 

 

Minus

 

Cash and Cash Equivalents

 

 

 

 

Equals

 

Net Debt

 

 

 

(a)

 

 

 

 

 

 

 

 

 

Total Stockholders’ Investment

 

 

 

 

Minus

 

Goodwill

 

 

 

 

Minus

 

Other Intangible Assets

 

 

 

 

Equals

 

Tangible Net Worth

 

 

 

(b)

 

 

 

 

 

 

 

 

 

Net Debt / Tangible Net Worth =

 

 

 

(a) / (b)

 

 

 

 

 

 

 

 

 

Maximum

 

<= 1.50

 

 

 

--------------------------------------------------------------------------------


 

Fixed Charge Coverage Ratio

 

Fixed Charge Coverage Ratio for the 4 quarter period ending:

 

 

 

 

 

QX 
FYXX

 

QX 
FYXX

 

QX 
FYXX

 

QX 
FYXX

 

Total 
YTD

 

 

 

 

 

 

 

$000’s
Quarters Ending

 

XX/XX/
20XX

 

XX/XX/
20XX

 

XX/XX/
20XX

 

XX/XX/
20XX

 

XX/XX/
20XX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Revenue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minus

 

Cost of Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minus

 

SG & A Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus

 

Other Reasonable and Customary Non-Cash Items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus

 

Total Rent Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equals

 

EBITDAR

 

 

 

 

 

 

 

 

 

 

 

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Interest Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus

 

Total Rent Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equals

 

Net Interest+ Rent Expense

 

 

 

 

 

 

 

 

 

 

 

(b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EBITDAR /(Net Interest + Rent Expense) =

 

 

 

 

 

 

 

(a) / (b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum

 

>= 1.25

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.23(e)(2) — Form of Officer’s Certificate

 

ZALE CORPORATION

 

This certificate is delivered pursuant to Section 3.23(e) of the Amended and
Restated Merchant Services Agreement (the “Agreement”) dated September [   ],
2010, by and among Citibank (South Dakota), N.A., Zale Delaware, Inc. and Zale
Puerto Rico, Inc.  All capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such terms in the Agreement.

 

The undersigned, as [Chief Financial Officer][Chief Accounting
Officer][Treasurer][Assistant Treasurer] of Zale Corporation (the “Company”),
does hereby certify that:

 

(i)            The Company had as of the period ended [     ], 20    a Net Debt
Tangible Leverage of        ;

(ii)           The Company         maintained         did not maintain (mark
where applicable) Net Debt Tangible Leverage of no more than 1.50 at the end of
the period ended [        ], 20   ;

(iii)          The Company had as of the period ended [        ], 20    a Fixed
Charge Coverage Ratio of         ;

(iv)          The Company          maintained        did not maintain (mark
where applicable) Fixed Charge Coverage Ratio of more than 1.25 at the end of
the period ended [         ], 20  ; and

(v)           All necessary back-up documentation to evidence such ratios,
including the Company’s calculation thereof, is attached hereto.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the       
day of               20   .

 

ZALE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Chief Financial Officer][Chief Accounting Officer][Treasurer][Assistant
Treasurer]

 

--------------------------------------------------------------------------------


 

Schedule 4.1(a)(1) — Initial Merchant Fees

 

Credit Plan

 

Merchant Fee

 

Regular Revolve Credit Plan

 

 

 

 

%

6 Month No Interest, Payments Required

 

 

 

 

%

12 Month No Monthly Interest, Payments Required

 

 

 

 

%

18 Month No Monthly Interest, Payments Required

 

 

 

 

%

 

[redacted]

 

--------------------------------------------------------------------------------


 

Schedule 4.1(a)(2) — Merchant Fees

 

 

 

Net Card Sales (in $ millions)

 

Credit Plan

 

Up to 314.99

 

315 – 374.99

 

375 – 474.99

 

475+

 

Regular Revolve

 

 

 

%

 

 

%

 

 

%

 

 

%

6 Month No Interest, Payments Required

 

 

 

%

 

 

%

 

 

%

 

 

%

12 Month No Monthly Interest, Payments Required

 

 

 

%

 

 

%

 

 

%

 

 

%

18 Month No Monthly Interest, Payments Required

 

 

 

%

 

 

%

 

 

%

 

 

%

 

[redacted]

 

--------------------------------------------------------------------------------


 

Schedule 4.1(a)(i) — Merchant Fee Adjustments Due to Prime Rate Changes

 

MDR Adder Methodology for the Protection of Money Cost Changes

 

Assumptions:

 

·              MDR will increase or decrease for every 25 bps change in the
published Prime Rate

 

Promo

 

Adder

 

6 Month

 

 

 

 

%*

7 Month

 

 

 

 

%

8 Month

 

 

 

 

%

9 Month

 

 

 

 

%

10 Month

 

 

 

 

%

11 Month

 

 

 

 

%

12 Month

 

 

 

 

%*

13 Month

 

 

 

 

%

14 Month

 

 

 

 

%

15 Month

 

 

 

 

%

16 Month

 

 

 

 

%

17 Month

 

 

 

 

%

18 Month

 

 

 

 

%*

19 Month

 

 

 

 

%

20 Month

 

 

 

 

%

21 Month

 

 

 

 

%

22 Month

 

 

 

 

%

23 Month

 

 

 

 

%

24 Month

 

 

 

 

%

25 Month

 

 

 

 

%

26 Month

 

 

 

 

%

27 Month

 

 

 

 

%

28 Month

 

 

 

 

%

29 Month

 

 

 

 

%

30 Month

 

 

 

 

%

31 Month

 

 

 

 

%

32 Month

 

 

 

 

%

33 Month

 

 

 

 

%

34 Month

 

 

 

 

%

35 Month

 

 

 

 

%

36 Month

 

 

 

 

%

 

--------------------------------------------------------------------------------

*Current Promotions offered per schedule 4.1(a)(1). Additional promotions will
be priced by bank as requested and the MDR will be subject to the above
adjustments if the Prime Rate changes while the promotion is being offered.

 

[redacted]

 

--------------------------------------------------------------------------------


 

* Bank shall be entitled to increase or decrease the Merchant Fees applicable to
All Credit Plans based on       [redacted]% changes to the Prime Rate as
detailed in the attached table; provided, however Bank shall not be entitled to
increase Merchant Fees pursuant to this Section 4.1(a)(i) by more than      
[redacted] basis points during any consecutive twelve calendar month period or
by more than       [redacted] basis points in the aggregate during the Term. 
The Prime Rate will be pegged to the rate existing as of contract signing      
[redacted]% as of September 1st, 2010.

 

--------------------------------------------------------------------------------


 

Schedule 5.2(e)(ii) — Marketing Fund

 

Bank shall commit to accrue an additional                   [redacted], during
the first year of the Term, and then an additional                 [redacted],
during the remainder of the Initial Term

 

--------------------------------------------------------------------------------


 

Exhibit A — Operating Regulations

 

Nothing herein is intended nor shall it be deemed to change or modify any of the
terms and conditions of the Merchant Services Agreement.  To the extent there is
any provision herein which is inconsistent with the terms of the Merchant
Services Agreement, the terms of the Merchant Services Agreement shall govern.

 

Company Service Calls

 

Bank, directly or through its servicer, will staff a Customer Service Department
to handle all New Accounts, Authorizations, and Cardholder inquiries.

 

ARTICLE VIICARD LOGO

 

Company will properly display the appropriate Card logo on promotional materials
to inform the public that the Card will be honored at Company’s place(s) of
business.  Use of decals, signs, and print and broadcast materials, which bear
the Card logo, must comply with the Merchant Services Agreement.  Company may
use the Card logo or the Card name or representations thereof, on promotional,
print or broadcast materials to indicate that the Card is accepted.  All
advertisements for the Card Plan or promotional uses of the Card must be done in
accordance with the Merchant Services Agreement Section 5.2 (b).

 

ARTICLE VIIIALTERED AND COUNTERFEIT CARDS

 

Company’s employees and representatives must be trained on the appearance and
features of the Card.  The Company’s employee or representative must check each
card presented at time of sale for signs of counterfeiting, tampering, or
alterations.

 

ARTICLE IXPREPARATION OF SALES SLIP AND CREDIT SLIP

 

Company’s employees and representatives must provide the Cardholder with a
completed copy of the Sales Slip or Credit Slip at the time of each completed
Card transaction.  For information regarding the preparation of Sales Slip refer
to the Merchant Services Agreement Section 3.6.

 

ARTICLE X AUTHORIZATION REQUIREMENTS

 

ARTICLE XICOMPANY WILL INFORM ITS EMPLOYEES OR REPRESENTATIVES THAT CARDHOLDERS
MAY ONLY USE THEIR ACCOUNT OR THE CARD FOR PERSONAL, FAMILY, HOUSEHOLD, AND
CHARITABLE PURPOSES.

 

Bank, directly or through its servicer, will provide authorization services to
Company’s locations located within the United States and Puerto Rico as outlined
in the Merchant Services Agreement.  When submitting an electronic authorization
the following information is required:

 

--------------------------------------------------------------------------------


 

1.               The Cardholder’s Account number

 

2.               The total amount of the transaction (including sales tax)

 

3.               Company’s store number

 

An electronic authorization will result in a response to the store’s terminal of
an approval, a decline, or a referral.  In the event of a referral, the store
will receive an electronic response, or in some instances, a telephone call from
the Operations Center.  Responses to referral situations will be in a timely
manner in accordance with requirements as outlined in the Performance Standards.

 

In the event Authorizations cannot be obtained electronically, authorizations
will be obtained by following the agreed upon downtime procedures referenced in
the Merchant Services Agreement Section 3.7 (b) (ii) in the Merchant Services
Agreement. To obtain a non-electronic authorization, the following information
is required:

 

1.               The Cardholder’s Account number

 

2.               The total amount of the transaction (including sales tax)

 

3.               Company’s store number

 

Company’s employees or representatives must enter the above information into the
terminal and include the authorization code provided by the authorization
department.

 

The procedure for adding insurance coverage to an account after the initial sale
will be as follows:

 

1.               The sales associate will have the cardholder sign a retail
credit application, indicating the type of insurance requested, the sixteen (16)
digit account number, and a signature in the insurance section of the retail
credit application.  The sales associate should also indicate the Cardholder’s
name on the retail credit application.

 

2.               The sales associate will fax the retail credit application to
the toll-free number provided for New Application processing and retain the
retail credit application in the store files in accordance with the Company’s
and Bank’s policy.

 

3.               The Operations Center will forward any/all information to the
Corporate General Office Insurance Department as agreed and will add the
insurance coverage to the Cardholder’s account if directed by the Insurance Head
Office.

 

ARTICLE XIIREQUEST FOR NEW ACCOUNT AT POINT OF SALE

 

For applications taken at Company’s retail locations the applicant must complete
the retail credit application in its entirety and sign the application. 
Company’s employees or representatives must provide a copy of the Citibank
(South Dakota) N.A. Cardholder Agreement (the “Cardholder Agreement”) to the
applicant.

 

--------------------------------------------------------------------------------


 

Company’s employees or representatives must ask the applicant for a valid piece
of identification which bears the applicant’s signature to attempt to verify the
applicant’s identity.  The Company’s employees or representatives should be
trained in the appearance and characteristics of state identification commonly
presented in their local area as well as the Federal identification that may be
used as primary identification.  For applicants residing in all states or
territories, the first piece of identification must have the applicant’s picture
on it (except in New Jersey and any other states that do not include a photo on
their state issued identification card) and must be a valid U.S. State issued
driver’s license, U.S. government military I.D., U.S. issued resident alien card
(Green Card), U.S. issued passport or Voter Registration Card (Puerto Rico
only). For purposes of this paragraph, the term “valid” means (i) that the
identification presented indicates that the applicant is a resident of the state
for which the identification was issued, (ii) the address on the identification
must match the address on the application, and (iii) the identification must not
have expired.  A second piece of identification must be reviewed if the address
on the primary identification does not match the address on the retail credit
application.  If the applicant cannot produce a second form of identification
(as defined below) the representative should follow Code 10 procedures.  The
second piece of identification can be any other form of identification that
identifies the applicant, contains the applicant’s signature and contains
information that is consistent with the information on the first piece of
identification.  If the second form of identification is a credit card,
Company’s employees or representatives cannot write down such credit card
number.  Company’s employees or representatives must then compare the pictures,
if applicable and signatures on the forms of identification with the applicant
and the applicant’s signature.  If Company’s employee or representative fails to
obtain, record and verify the appropriate identification, Bank may issue a
Chargeback if Bank is unable to enforce collection due to Company’s employee’s
or representative’s alleged failure in obtaining and verifying the appropriate
identification.

 

All new retail credit applications for the Card Plan should be processed using
the POSIC terminal or IVR.

 

After submitting an application via the POSIC terminal, the store will receive
an electronic response indicating an approval, a decline, or a referral. In the
event of an approval, an account number and credit limit will be supplied. The
authorization supplied on a sale is valid for five (5) days.  In the event of a
referral, a message indicating the pending number of the application will be
supplied.  This information should be written on the retail credit application
in the spaces provided.  Referrals will result in an automated response from the
Operations Center, or in some cases, a telephone call from the Operations
Center.  Responses to referral situations will be in a timely manner in
accordance with the Performance Standards.

 

Each company’s location must send all approved, declined or pending
applications, including the information contained in those applications
including received by telephone, to the designated card operations center once
annually by the end of the second calendar quarter and include all applications
in the same envelope.

 

--------------------------------------------------------------------------------


 

ARTICLE XIIIREQUEST FOR NEW ACCOUNT BY THE TELEPHONE/INTERNET IN CONJUNCTION
WITH A PURCHASE

 

Bank will consider a consumer’s application for an Account made via
Telephone/Internet. For Internet applications, the Cardholder Agreement shall be
presented to the applicant and applicant will agree to Terms and Conditions
prior to submitting the application to the Bank through the website.  If
approved, Accounts opened via the Internet application process are immediately
available for Card authorization.

 

Sales made by Telephone/Internet require sales slips prepared in accordance with
Section 3.6 (b) in the Merchant Services Agreement.  Signature requirements will
be as outlined in Section 3.6(d) and Authorization of such sales will be as
outlined in Section 3.7 of the Merchant Services Agreement.

 

ARTICLE XIVSPECIAL CREDIT PLANS

 

Company must provide Cardholders who make a purchase under a Special Credit Plan
with the proper disclosure that Bank provides to Company prior to the Company’s
employee or representative submitting the Card Sale to the Bank for payment.

 

ARTICLE XVADD-ON SALE WITHOUT A CARD OR CARD WON’T SWIPE

 

For purchases made at Company’s retail locations:

 

If a Cardholder wants to make a purchase at a retail location of the Company and
does not have his/her Card, Company’s employee or representative must obtain
acceptable identification in accordance to the Operating Regulations (as defined
in section 1006 of these regulations).  Company’s employee or representative
must record on the sales slip the type of primary identification reviewed, the
issuer, the expiration date of the identification, and the identification
number, as applicable by the State of issuance. For any Cardholder that is a
resident of a state that prohibits recording any of the aforementioned
information, the Company’s employee or representative must record only the type
of identification (such as DL for driver’s license) and no other information
about the identification, in accordance with the guidelines of that state. Bank
will provide guidance to Company designated representative(s) to ensure
compliance with state requirements as necessary. The Company’s employee or
representative must compare the signature on the identification to the signature
obtained from the purchaser on the sales slip and verify that the signatures are
similar in appearance.  Then, Company’s employee or representative must access
the Cardholder’s account number by using the Account Look-Up functionality
available through the Point of Sale device.  The Company’s employee or
representative must then obtain an authorization code as outlined in Section 3.7
of the Merchant Services Agreement.  When the Company’s employee or
representative manually enters an account number on the Point of Sale device to
request authorization for a sale, the Company will ensure the transmission
includes information showing that the card number was keyed.  If the card was
present and the employee keyed the request due to a failure of the Point of Sale
device to read the magnetic strip, the employee should obtain a valid piece of
identification then document and record that information on the sales draft. 
The

 

--------------------------------------------------------------------------------


 

Company’s employee or representative must verify that the name used by the
purchaser is the same name as the primary or authorized cardholder on the
account.  If the Company’s employee or representative is suspicious of the
transaction or the purchaser the employee should follow the Code 10 Alert
procedures as defined in section 1010 of this document.

 

For Internet purchases, refer to Sections 3.6(b), 3.6(d), and 3.7 in the
Merchant Services Agreement.

 

ARTICLE XVI“CODE 10” ALERT

 

A Company’s employee or representative who is suspicious of the validity of a
Card or Card Account number or the presenter of the Card or Card Account number
for any reason should notify the Authorization Center via the “Code 10” Alert. 
The “Code 10” Alert should be used regardless of the dollar amount of the sale.

 

There are two types of “Code 10” Alerts.

 

R-10 “Code 10” Alert

 

R-10 Alert involves a suspicious person, Card, or Card Account number.  This
would include a person who is acting in a suspicious manner, a person who
presents suspicious identification, or a person that requests the Company’s
employee or representative deviate from normal procedures as outlined in these
Operating Regulations during the processing of any retail credit application or
Card transaction.

 

M-10 “Code 10” Alert

 

M-10 Alert involves a suspicious transaction.  This would include instances when
the purchaser is attempting to buy multiple pieces of the same or similar items
or is unconcerned with price, quality, size, features, or warranty of a given
product(s).

 

The procedure is as follows:

 

·                  For New Accounts, enter the retail credit application into
POSIC, indicating an M10 or R10 condition, as appropriate.

 

·                  For Add-On Sale(s) to an existing account, the Company
employee or representative should notify the Operations Center that a “Code 10”
Alert situation exists.

 

·                  If the presenter is attempting a new retail credit
application transaction, the Operations Center will contact the store.  This
contact will be received in a time frame that complies with the Performance
Standards.

 

·                  The Operations Center representative will ask a brief series
of “Yes” or “No” questions about the Card or the presenter, or may ask the
Company employee or representative to attempt to obtain a photo I.D. from the
presenter or ask to speak to the purchaser.

 

--------------------------------------------------------------------------------


 

·                  If the Operations Center representative is able to confirm
the identity of the presenter as a valid Cardholder, Applicant, or authorized
user of the Card, Bank will approve the transaction, if creditworthy, based on
applicable Bank credit granting criteria.

 

ARTICLE XVIICREDIT ISSUED FOR RETURNED MERCHANDISE AND ADJUSTMENTS

 

Bank will honor Company’s return policy as long as the policy complies with all
federal, state, and local laws, and Company clearly posts or otherwise notifies
the Cardholder of the policy at the time of the Card sale.  Company must not
give cash refunds to any Cardholder in conjunction with a Card Sale, as outlined
in Section 3.9 of the Merchant Services Agreement.  If a Cardholder returns
goods or services purchased with a Card at Company’s retail establishments in
accordance with Company’s policy, Company’s employees or representatives must
give a Credit to the Cardholder’s Account by completing a Credit Slip, as
described in section 1004 of these Operating Regulations. Cardholder disputes on
merchandise and services will be governed by the Merchant Services Agreement.  
The Credit Slip should be prepared by Company’s employee or representative in
accordance with Section 3.6(b) of the Merchant Services Agreement with the
exception of items (vi), (vii), (ix), and (x) which do not apply when crediting
a Cardholder’s account.  Employees or representatives must send the Bank Sales
Data for the Credit within 7 calendar days after Company’s employees or
representatives issue the Credit to the Cardholder.

 

In-store credit balance refund requests from Cardholders should be referred to
the Operations Center for processing and handling.

 

ARTICLE XVIIIPAYMENTS

 

Company is only allowed to receive and process Cardholder’s payments to Bank as
outlined in the Merchant Services Agreement, Section 3.9(b).  The Company shall
post all payments received on any Cardholder’s account within five (5) calendar
days of receipt. All payments received by the Company shall be posted with an
effective date of the date the payment was received by the Company.

 

Any check or other instrument tendered as In-Store Payment and not honored by
Cardholder’s Bank or Financial Institution will be handled by Company and Bank
by crediting Company and debiting Cardholder’s account through the Merchant
Settlement Process.

 

The Company and the Bank will handle all return Payments in accordance with the
Merchant Service Agreement, Section 3.9(b).

 

ARTICLE XIXDISPUTES

 

Company has twenty-five (25) calendar days to provide copies of Sales Slips,
Credit Applications, Credit Slips, or other documents upon request by Bank.  If
Company has not responded at the end of twenty-five (25) calendar days, Bank
will process a chargeback for the item. If within fifteen (15) calendar days
from the date of the Chargeback Company is able to resolve the dispute with the
Bank, Company may present

 

--------------------------------------------------------------------------------


 

a request for a chargeback reversal.  Bank will review all relevant facts and
circumstances pertaining to the reversal request.  If Bank determines that it
should reverse the Chargeback, Bank will issue a separate credit to the Company
and debit the Cardholder.  Company must not submit a new Card Sale transaction
in an identical amount in order to recover from a Cardholder for a transaction
for which Bank has issued a Chargeback.  Company may request a reversal of a
Chargeback by submitting to Bank a copy of the original Sales Slip and
documentation to support the request for reversal of the Chargeback as set forth
in Schedule “3.11(a)” Charge Back Codes.

 

ARTICLE XX FORMS

 

Company must use the Card forms provided by Bank as soon as Bank provides the
forms to Company.  Company must destroy all Card forms that Bank replaces.  If
Company fails, Bank may process a Chargeback for the amounts uncollectible by
Bank because Company failed to use current Card forms.

 

ARTICLE XXICHARGEBACKS

 

Chargebacks will be governed by the Merchant Services Agreement

 

ARTICLE XXIICHARGEBACKS DISPUTES

 

All Chargeback disputes will be resolved as outlined in these Operating
Regulations and in Section 3.11(a) of the Merchant Services Agreement along with
the accompanying schedule.

 

ARTICLE XXIIICOMPANY EMPLOYEE FRAUD

 

Bank and Company will work together to minimize possible fraud by Company
employees or representatives.  Company employees or representatives must not
issue or accept temporary credit cards.  If Company confirms (confession or
conviction) that one of its employees is involved with fraud relating to the
Card Plan, Company must notify Bank as soon as reasonably possible of the fraud
and provide Bank with the employee’s name and address.

 

A Company employee or representative who wishes to apply for a Card account will
complete and submit a retail credit application to their store manager.  The
store manager will enter the credit application into POSIC.  The application
will be processed as normal and the decision returned to the store.  A Company
employee or representative will not be permitted to enter their own retail
credit application into the POSIC system.

 

ARTICLE XXIVCLAIM BY CONSUMER OF NON — RECEIPT OF PURCHASE

 

If a Cardholder advises Bank that he or she did not receive a purchase which was
billed to his or her Account, Bank will make a reasonable investigation.  If,
after investigation, Bank cannot determine that the Cardholder actually received
the purchase, Bank shall remove the amount of the purchase from the Cardholder’s
Account and charge that amount back to Company.

 

--------------------------------------------------------------------------------


 

Exhibit B — Performance Standards

 

The terms herein are incorporated into that certain Merchant Services Agreement
attached.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in said Merchant Services Agreement.

 

I.                                         Store Operation Standards

 

A.           Electronic New Accounts

 

1.               A minimum of 99.5% of all point of sale instant credit
applications involving sales less than $10,000, which do not pend for review,
will be processed and an approval, letter required code or pend for review
decision will be communicated to the Store within 20 seconds from time of
receipt. The 20 second standard applies to Bank’s response, without reference to
delays solely attributable to Zale’s POS devices.

 

2.               A minimum of 90% of all new account transactions pended for
review involving sales less than $10,000 will be processed and an approval or
letter required code will be communicated to the Store in 15 minutes or less
from time of receipt.  The remaining transactions will be decisioned within one
hour from time o receipt.  An acknowledgement of receipt of application will be
communicated to the Store within 30 minutes on those transactions not decisioned
in 30 minutes.  Incomplete applications will not be included in this measure.

 

3.               A minimum of 90% of all new account transactions involving
sales of $10,000 to $25,000 will be processed and an approval or letter required
code will be communicated to the Store in 30 minutes or less from time of
receipt.  The remaining transactions will be decisioned within two hours from
time of receipt.  An acknowledgement of receipt of application will be
communicated to the Store within 30 minutes from time of receipt on those
transactions not decisioned in 30 minutes.  Incomplete applications will not be
included in this measure.

 

4.               A minimum of 85% of all new account transactions involving
sales of $25,001 to $100,000 will be processed and an approval or letter
required code will be communicated to the Store in two hours or less from time
of receipt. All others will be decisioned within one Business Day.  An
acknowledgement of receipt of application will be communicated to the Store
within 30 minutes of the authorization request.  Incomplete applications will
not be included in this measure.

 

5.               A minimum of 85% of all new account transactions involving
sales in excess of $100,000 will be approved or a letter required code
communicated as soon as commercially reasonable but in no event later than one
Business Day from date of receipt.  All others will be decisioned within two
Business Days.  An acknowledgement of receipt of application will be
communicated to the Store within 30 minutes of the authorization request. 
Incomplete applications will not be included in this measure.

 

--------------------------------------------------------------------------------


 

B.             Electronic Authorization

 

1.               A minimum of 99.5% of all Add-on Sales authorization requests
which do not pend for review will be processed and an approval, letter required
code or pend for review decision will be communicated to the Store within 20
seconds from time of receipt.  The 20 second standard applies to Bank’s
response, without reference to delays attributable solely to Zale’s POS devices.

 

2.               A minimum of 90% of all Add-on Sales authorization transactions
involving sales less than $10,000 which pend for review, will be processed and
an approval or letter required code will be communicated to the Store within 10
minutes or less from time of receipt.  The remaining transactions will be
decisioned within one hour from time of receipt.  An acknowledgement of receipt
of transaction will be communicated to the Store within 30 minutes on those
transactions not decisioned in 30 minutes.

 

3.               A minimum of 90% of all Add-on Sales authorization transactions
involving sales of $10,000 to $25,000 which pend for review will be processed
and an approval of letter required code will be communicated to the Store within
15 minutes or less from time of receipt.  The remaining transactions will be
decisioned within two hours from time of receipt.  An acknowledgement of receipt
of transaction will be communicated to the Store within 30 minutes on those
transactions not decisioned in 30 minutes.

 

4.               A minimum of 90% of all Add-on Sales authorization transactions
involving sales of $25,001 to $100,000 will be processed and an approval or
letter required code will be communicated to the Store in two hours or less from
time of receipt.  The remaining transactions will be decisioned within one
Business Day from time of receipt.  An acknowledgement of receipt of transaction
will be communicated to the Store within 30 minutes of the authorization
request.

 

5.               85% of all Add-on Sale authorization transactions involving
sales in excess of $100,000 will be processed and an approval or letter required
code will be communicated to the Store as soon as commercially reasonable but in
no event later than one Business Day from date of receipt.  All others will be
decisioned within two Business Days.  An acknowledgement of receipt of
application will be communicated to the Store within 30 minutes of the
authorization request.

 

C.             Non Electronic Authorization

 

1.               A minimum of 95% of all authorization transactions involving
sale of $25,000 or less processed in a non electronic “system down” environment
will be processed and an approval or letter required code will be communicated
to the Store within 60 minutes or less from the time Zale submitted the
authorization request, either by telephone or fax.  The remaining transactions
will e decisioned within two hours of receipt.

 

2.               Sales exceeding $25,000 will be processed according to the
standards set out above in I.B. 4 & 5.

 

3.               An authorization Floor Limit will be utilized by Zale during
periods of non-electronic “systems down” time.

 

--------------------------------------------------------------------------------


 

D.            Store Communications

 

A toll free Regional Manager and a toll free Store Relations telephone line will
be provided by the Bank and a daily combined ASA of forty (40) seconds will be
maintained for the combined call volume to those telephone numbers. The combined
daily abandon rate for calls to the Regional Manager line and to the Store
Relations line shall not exceed five percent (5%) (calls abandoned in the first
twenty (20) seconds following connection are not included in the daily abandon
rate count).

 

Store Operations Measurement:

 

These standards will be measured monthly on reports (in a form reasonably
acceptable to both parties) and provided by Bank.

 

Failure to meet Store Operation Standards:

 

Bank’s failure to perform the Store Operations Standards set out above monthly
will result in the following liquidated damages payable by Bank to Zale.

 

For purposes of determining compliance with these standards, sections A and C
above will apply when electronic systems are operable, and section B and D will
apply when non-electronic processes are in place.  Bank’s performance during
system downtime attributable solely to a failure of Zale POS devices shall not
be subject to Store Operation Standards set out in A through D above.  For each
one hundred basis points of noncompliance greater than 2% of the volume of
accounts subject to a specific standard, liquidated damages of $10,000 will be
assessed, except in November and December, when liquidated damages of $20,000
will be assessed and payable by Bank to Zale.

 

II.                                     System Downtime

 

Bank will utilize commercially reasonable efforts to avoid system downtime.  A
system downtime event which triggers the non electronic performance standards
for new accounts and authorizations set out in section I. B and D will result in
liquidated damages of $5,000 for each 30 consecutive minute period of Bank’s New
Account or Authorization system down time during the first second and third
calendar quarters.  Liquidated damages of $10,000 for each 30 consecutive minute
period of Bank’s New Account or Authorization system down time will apply during
the fourth calendar quarter.

 

III.                                 Customer Service Standards

 

A.           Cardholder Services

 

1.               A toll-free customer service IVR telephone line will be
established for Cardholders seeking general Account information and will be
published on customer’s monthly billing statement.  The IVR will include the
following customer request options:

 

·                  Spanish speaking Cardholders will be referred through the IVR
menu to services in Spanish and Spanish Speaking customer service
representatives

 

--------------------------------------------------------------------------------


 

·                  Balance

 

·                  Available Credit

 

·                  Amount and Date of Payment Due

 

·                  Cash Available (if the account has cash availability

 

·                  Amount and Date of Last Payment

 

·                  Payment Mailing Address

 

·                  Last 5 Transactions Posted to an Account

 

2.               A toll free customer service line will be established for
customer service calls.  It will be recited on the toll free customer service
IVR telephone line. An average daily ASA not exceeding 40 seconds will be
maintained on customer calls to the toll customer service line.

 

3.               The average daily abandon rate for calls to the customer
service telephone lines shall not exceed 5%.  (Customer calls abandoned in the
first twenty (20) seconds following connection are not included in the daily
abandon rate count.)

 

4.               The average daily busy rate for calls to the customer service
telephone lines shall not exceed 3%.

 

5.               During periods of non-electronic new accounts or non-electronic
authorizations the Customer Service Standard set out above will not apply, with
the exception of that IVR will continue to be operable.

 

Customer Service Measurement:

 

These standards will be measured monthly on report (in a form reasonably
acceptable to both parties) and provided by Bank.

 

Failure to meet Customer Service Standards:

 

Bank’s failure to perform the Customer Service Standards set out above will
result in the following liquidated damages:

 

Bank’s failure to meet a specific standard two (2) days each month will result
in zero liquidated damages.  For each day of noncompliance greater than two
(2) days and less than six (6) days, liquidated damages of $10,000 a day will be
assessed.  For each day of noncompliance greater than five (5) days, liquidated
damages of $20,000 a day will be assessed, payable by Bank to Zale.

 

--------------------------------------------------------------------------------


 

IV.                                 General Standards

 

A.           Hours of operation

 

1.               An IVR will be made available from the hours of 7:00 a.m. —
3:00 a.m. (EST), seven days a week for use by customers and Stores.

 

2.               Bank shall operate the following departments during the days
and hours listed below.  Bank shall extend these hours to accommodate Zale when
normal store hours are extended due to special sales events and seasonal
demands.  A minimum of fourteen (14) days written advance notice is required
from Zale to enable Bank to accommodate the change in normal operating hours.

 

New Accounts:

 

9:00 a.m. (EST) — 3:00 a.m. (EST)

 

 

 

 

 

7 days per week

 

 

 

 

(including store communications toll-free telephone line)

 

 

 

Authorizations:

 

9:00 a.m. (EST) — 3:00 a.m. (EST)

 

 

 

 

 

7 days per week

 

 

 

Customer Service:

 

9:00 a.m. (EST) — 9:00 p.m. (EST)

 

 

 

 

 

Each Business Day

 

B.             Customer Service Standards

 

1.               A minimum of 95% of all customer complaints (Regulation Z
disputes will be resolved by Regulation Z due date) will be resolved within 45
days of the customer’s initial contact, including those which require media
retrieval.  All other will be resolved within 60 days.

 

2.               Customer dispute resolutions shall be fair, biased in favor of
the customer, and performed with the goal of maintaining a positive relationship
between Cardholder and Zale and Cardholder and Bank.

 

C.             Collections

 

1.               Bank will perform all collection activity in compliance with
the federal Fair Debt Collection Practices Act, whether or not it deems those
activities to be subject to the Act.

 

2.               Bank will perform all collection activities in compliance with
all applicable state and federal laws and regulations.

 

3.               Collection calls and letters will not be initiated prior to
five days after the date at which the payment due was not satisfied on accounts
delinquent less than 30 days.

 

4.               Collection activities will be conducted in a professional
manner, with an understanding and acknowledgement that Zale desires to maintain
a positive customer

 

--------------------------------------------------------------------------------


 

relationship with the Cardholder, regardless of the status of Cardholder’s
Account with Bank.

 

General Standards Measurement:

 

Zale will periodically perform monitoring of Bank’s calls with customers,
sampling, and review of Accounts.  Zale will also review reports, customer
collection complaints, regulatory and legal complaints, and Bank’s internal
audits.  Bank agrees to provide Zale representatives periodic access to
operations facilities and the documentation described above for this purpose. 
These standards will be measured monthly on reports (in a form mutually
acceptable to both parties) and provided by Bank.

 

Failure to meet General Standards:

 

Unfavorable results will be discussed by the Client Relations Team and the
appropriate action plans will be developed.  In the event of disagreement either
party may refer matters to the Program Committee as if such disagreement
represented a Dispute.

 

--------------------------------------------------------------------------------